Exhibit 10.1


EXECUTION VERSION









Amended and Restated FIRST LIEN TERM LOAN CREDIT AGREEMENT


among




PAE HOLDING CORPORATION, as the EXISTING LEAD BORROWER,


PAE INCORPORATED, as the CLOSING DATE LEAD BORROWER,


THE SUBSIDIARY BORROWERS PARTY HERETO


VARIOUS LENDERS


and


BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT
_______________________________________


Dated as of October 20, 2016
Amended and Restated on October 19, 2020


BANK OF AMERICA, N.A.,
CITIZENS BANK, NATIONAL ASSOCIATION
TRUIST BANK
MORGAN STANLEY SENIOR FUNDING, INC.
and
STIFEL BANK & TRUST
as JOINT LEAD ARRANGERS AND BOOKRUNNERS







         


--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Section 1.    Definitions and Accounting Terms
- 1 -
1.01    Defined Terms
- 1 -
1.02    Terms Generally and Certain Interpretive Provisions
- 43 -
1.03    Limited Condition Transactions
- 43 -
Section 2.    Amount and Terms of Credit
- 44 -
2.01    The Commitments
- 44 -
2.02    Minimum Amount of Each Borrowing
- 45 -
2.03    Notice of Borrowing
- 45 -
2.04    Disbursement of Funds
- 45 -
2.05    Notes
- 46 -
2.06    Interest Rate Conversions
- 46 -
2.07    Pro Rata Borrowings
- 47 -
2.08    Interest
- 47 -
2.09    Interest Periods
- 47 -
2.10    Increased Costs, Illegality, Inability to Determine Rates, etc.
- 48 -
2.11    Compensation
- 52 -
2.12    Change of Lending Office
- 52 -
2.13    Replacement of Lenders
- 52 -
2.14    Extended Term Loans
- 53 -
2.15    Incremental Term Loan Commitments
- 55 -
2.16    [Reserved]
- 57 -
2.17    [Reserved]
- 57 -
2.18    Refinancing Term Loans
- 57 -
2.19    Reverse Dutch Auction Repurchases
- 58 -
2.20    Open Market Purchases
- 59 -
Section 3.    [Reserved]
- 60 -
Section 4.    Fees; Reductions of Commitment
- 60 -
4.01    Fees
- 60 -
4.02    Mandatory Reduction of Commitments
- 61 -
4.03    Voluntary Reduction of Commitments
- 61 -
Section 5.    Prepayments; Payments; Taxes
- 62 -
5.01    Voluntary Prepayments
- 62 -
5.02    Mandatory Repayments
- 62 -
5.03    Method and Place of Payment
- 65 -
5.04    Net Payments
- 66 -
Section 6.    Conditions Precedent to Credit Events on the Closing Date
- 67 -
6.01    Closing Date; Credit Documents; Notes
- 67 -
6.02    [Reserved]
- 68 -

    -1-
         

--------------------------------------------------------------------------------





6.03    Opinions of Counsel
- 68 -
6.04    Corporate Documents; Proceedings, etc
- 68 -
6.05    Refinancing
- 68 -
6.06    No Default
- 68 -
6.07    Intercreditor Agreement
- 68 -
6.08    Pledge Agreement
- 68 -
6.09    Security Agreements
- 69 -
6.10    Subsidiaries Guaranty
- 69 -
6.11    Financial Statements; Pro Forma Balance Sheets; Projections
- 69 -
6.12    Solvency Certificate
- 69 -
6.13    Fees, etc
- 69 -
6.14    Representation and Warranties
- 69 -
6.15    KYC and Beneficial Ownership Information
- 70 -
6.16    Borrowing Notice
- 70 -
6.17    Officer’s Certificate
- 70 -
6.18    Material Adverse Effect
- 70 -
Section 7.    Conditions Precedent to all Credit Events after the Closing Date
- 70 -
Section 8.    Representations, Warranties and Agreements
- 71 -
8.01    Organizational Status
- 71 -
8.02    Power and Authority
- 71 -
8.03    No Violation
- 71 -
8.04    Approvals
- 71 -
8.05    Financial Statements; Financial Condition; Projections
- 71 -
8.06    Litigation
- 72 -
8.07    True and Complete Disclosure
- 72 -
8.08    Use of Proceeds; Margin Regulations
- 73 -
8.09    Tax Returns and Payments
- 73 -
8.10    ERISA
- 73 -
8.11    The Security Documents
- 74 -
8.12    [Reserved].
- 75 -
8.13    Capitalization
- 75 -
8.14    Subsidiaries
- 75 -
8.15    Anti-Corruption Laws; Sanctioned Persons
- 75 -
8.16    Investment Company Act
- 75 -
8.17    [Reserved].
- 75 -
8.18    Environmental Matters
- 75 -
8.19    Labor Relations
- 76 -
8.20    Intellectual Property
- 76 -
8.21    Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc
- 76 -
8.22    Affected Financial Institution
- 76 -
Section 9.    Affirmative Covenants
- 76 -

    -2-
         

--------------------------------------------------------------------------------





9.01    Information Covenants
- 76 -
9.02    Books, Records and Inspections; Conference Calls
- 79 -
9.03    Maintenance of Property; Insurance
- 80 -
9.04    Existence; Franchises
- 80 -
9.05    Compliance with Statutes, etc.
- 81 -
9.06    Compliance with Environmental Laws
- 81 -
9.07    ERISA
- 81 -
9.08    End of Fiscal Years; Fiscal Quarters
- 82 -
9.09    Debarment/Suspension Event
- 82 -
9.10    Payment of Taxes
- 82 -
9.11    Use of Proceeds
- 82 -
9.12    Additional Security; Further Assurances; etc.
- 82 -
9.13    Post-Closing Actions
- 83 -
9.14    Permitted Acquisitions
- 84 -
9.15    Credit Ratings
- 84 -
9.16    Designation of Subsidiaries
- 84 -
Section 10.    Negative Covenants
- 85 -
10.01    Liens
- 85 -
10.02    Consolidation, Merger, or Sale of Assets, etc
- 89 -
10.03    Dividends
- 92 -
10.04    Indebtedness
- 94 -
10.05    Advances, Investments and Loans
- 97 -
10.06    Transactions with Affiliates
- 100 -
10.07    Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.
- 101 -
10.08    Limitation on Certain Restrictions on Subsidiaries
- 102 -
10.09    Business
- 103 -
10.10    Negative Pledges
- 103 -
Section 11.    Events of Default
- 104 -
11.01    Payments
- 104 -
11.02    Representations, etc.
- 104 -
11.03    Covenants
- 104 -
11.04    Default Under Other Agreements
- 104 -
11.05    Bankruptcy, etc
- 105 -
11.06    ERISA
- 105 -
11.07    Security Documents
- 105 -
11.08    Subsidiaries Guaranty
- 106 -
11.09    Judgments
- 106 -
11.10    Change of Control
- 106 -
Section 12.    The Administrative Agent
- 106 -
12.01    Appointment and Authorization
- 106 -
12.02    Delegation of Duties
- 107 -

    -3-
         

--------------------------------------------------------------------------------





12.03    Exculpatory Provisions
- 107 -
12.04    Reliance by Administrative Agent
- 108 -
12.05    No Other Duties, Etc.
- 108 -
12.06    Non-reliance on the Administrative Agent, the Lead Arrangers and Other
Lenders
- 108 -
12.07    Indemnification by the Lenders
- 109 -
12.08    Rights as a Lender
- 109 -
12.09    Administrative Agent May File Proofs of Claim; Credit Bidding
- 109 -
12.10    Resignation of the Agents
- 110 -
12.11    Collateral Matters and Guaranty Matters
- 111 -
12.12    Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements
- 111 -
12.13    Withholding Taxes
- 112 -
12.14    Certain ERISA Matters
- 112 -
Section 13.    Miscellaneous
- 113 -
13.01    Payment of Expenses, etc
- 113 -
13.02    Right of Setoff
- 114 -
13.03    Notices
- 114 -
13.04    Benefit of Agreement; Assignments; Participations, etc.
- 115 -
13.05    No Waiver; Remedies Cumulative
- 118 -
13.06    Payments Pro Rata
- 118 -
13.07    Calculations; Computations
- 119 -
13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
- 119 -
13.09    Electronic Signatures; Counterparts
- 120 -
13.10    [Reserved]
- 121 -
13.11    Headings Descriptive
- 121 -
13.12    Amendment or Waiver; etc.
- 121 -
13.13    Survival
- 123 -
13.14    Domicile of Term Loans
- 123 -
13.15    Register
- 123 -
13.16    Confidentiality
- 124 -
13.17    USA Patriot Act Notice
- 125 -
13.18    Joint and Several Liability
- 125 -
13.19    Waiver of Sovereign Immunity
- 125 -
13.20    Lead Borrower
- 125 -
13.21    INTERCREDITOR AGREEMENT
- 125 -
13.22    Absence of Fiduciary Relationship
- 126 -
13.23    Electronic Execution of Assignments and Certain Other Documents
- 126 -
13.24    Entire Agreement
- 126 -
13.25    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
- 126 -
13.26    Acknowledgement Regarding any Supported QFCs
- 127 -





    -4-
         

--------------------------------------------------------------------------------





SCHEDULE 1.01A    Unrestricted Subsidiaries
SCHEDULE 1.01B    Subsidiary Borrowers
SCHEDULE 1.01C    Existing Joint Ventures
SCHEDULE 2.01    Commitments
SCHEDULE 2.19(a)    Reverse Dutch Auction Procedures
SCHEDULE 8.14    Subsidiaries
SCHEDULE 8.19    Labor Matters
SCHEDULE 8.21    Legal Names; Types of Organization (and Whether Registered
Organization); Jurisdiction of Organization, etc.
SCHEDULE 9.13    Post-Closing Actions
SCHEDULE 10.01(iii)    Existing Liens
SCHEDULE 10.04    Existing Indebtedness
SCHEDULE 10.05(iii)    Existing Investments
SCHEDULE 10.06(x)    Affiliate Transactions
SCHEDULE 13.03    Lender Addresses
EXHIBIT A-1     Form of Notice of Borrowing
EXHIBIT A-2     Form of Notice of Conversion/Continuation
EXHIBIT B     Form of Term Note
EXHIBIT C     Form of U.S. Tax Compliance Certificate
EXHIBIT D     Form of Administrative Questionnaire
EXHIBIT E     Form of Officers’ Certificate
EXHIBIT F     Form of Pledge Agreement
EXHIBIT G     Form of Security Agreement
EXHIBIT H     Form of Subsidiaries Guaranty
EXHIBIT I     Form of Solvency Certificate
EXHIBIT J    Form of Compliance Certificate
EXHIBIT K     Form of Assignment and Assumption Agreement
EXHIBIT L     Form of Incremental Term Loan Commitment Agreement
EXHIBIT M    Form of ABL Intercreditor Agreement
EXHIBIT N    Form of First Lien/Second Lien Intercreditor Agreement




    -5-
         


--------------------------------------------------------------------------------



THIS amended and restated FIRST LIEN TERM LOAN CREDIT AGREEMENT, dated as of
October 19, 2020, among PAE HOLDING CORPORATION (the “Existing Lead Borrower”),
PAE INCORPORATED (the “Closing Date Lead Borrower”), each Subsidiary Borrower
party hereto from time to time, the Lenders party hereto from time to time and
BANK OF AMERICA, N.A., as the Administrative Agent. All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.
W I T N E S S E T H:
WHEREAS, on the Original Closing Date, a credit agreement (the “Existing Credit
Agreement”) was entered into among the Existing Lead Borrower, Shay Intermediate
Holding II Corporation (“Holdings”), the Subsidiary Borrowers party thereto, the
Guarantors party thereto, the Lenders party thereto and Bank of America, N.A. as
the Administrative Agent;
WHEREAS, the Borrowers have requested that the Lenders make Initial Term Loans
hereunder in the amount of $740,000,000 under this Agreement on the Closing
Date;
WHEREAS, the Borrowers have requested that the Lenders provide Delayed Draw Term
Loan Commitments hereunder in the amount of $150,000,000 under this Agreement;
WHEREAS, the proceeds of the Initial Term Loans borrowed on the Closing Date
together with the proceeds of the revolving loans under the ABL Credit Agreement
will be used by the Lead Borrower: (i) to finance the repayment of all amounts
outstanding under the Existing Credit Agreement, (ii) to finance the repayment
of all amounts outstanding under the Second Lien Credit Agreement, (iii) to
finance the prepayment of certain amounts outstanding under the ABL Credit
Agreement, (iv) to fund acquisition consideration for Permitted Acquisitions,
(v) for ongoing working capital and other general corporate purposes and (vi) to
pay the Transaction Costs;
WHEREAS, the proceeds of the Delayed Draw Term Loans will be used by the Lead
Borrower to fund acquisition consideration for Permitted Acquisitions and to pay
related transaction costs and expenses;
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement in its entirety;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Section 1.    Definitions and Accounting Terms
1.01    Defined Terms
As used in this Agreement, the following terms shall have the following
meanings:
“ABL Collateral Agent” shall mean Bank of America, N.A., as collateral agent
under the ABL Credit Agreement or any successor thereto acting in such capacity.
“ABL Credit Agreement” shall mean (i) that certain asset-based revolving credit
agreement, dated as of the Original Closing Date, as the same may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof (including by reference to the ABL
Intercreditor Agreement) and thereof, among Holdings, the Lead Borrower, the
other borrowers party thereto, certain lenders party thereto and Bank of
America, as the administrative agent, and (ii) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to refinance (subject to the
limitations set forth herein (including by reference to the ABL Intercreditor
Agreement)) in whole or in part the Indebtedness and other obligations
outstanding under (x) the credit agreement referred to in clause (i) of this
definition or (y) any subsequent ABL Credit Agreement, unless such agreement or
instrument expressly provides that it is not intended to
1
        

--------------------------------------------------------------------------------



be and is not an ABL Credit Agreement hereunder. Any reference to the ABL Credit
Agreement hereunder shall be deemed a reference to any ABL Credit Agreement then
in existence.
“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement in
the form of Exhibit M, dated as of the Original Closing Date, by and among the
Collateral Agent and the ABL Collateral Agent, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower, which
assets shall, as a result of the respective acquisition, become assets of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower (or assets of a
Person who shall be merged with and into the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower) or (y) a majority of the Equity Interests of
any such Person, which Person shall, as a result of the respective acquisition,
become a Restricted Subsidiary of the Lead Borrower (or shall be merged with and
into the Lead Borrower or a Restricted Subsidiary of the Lead Borrower).
“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and the Lead Borrower (it being understood that the terms
of the ABL Intercreditor Agreement and First Lien/Second Lien Intercreditor
Agreement, as applicable, are reasonably satisfactory).
“Additional Security Documents” shall have the meaning provided in Section
9.12(a).
“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.
“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.
“Agents” shall mean the Administrative Agent, the Collateral Agent and any other
agent with respect to the Credit Documents, including, without limitation, the
Lead Arrangers.
2
        

--------------------------------------------------------------------------------



“Agreement” shall mean this Amended and Restated First Lien Term Loan Credit
Agreement, as modified, supplemented, amended, restated (including any amendment
and restatement hereof), extended or renewed from time to time.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Lead Borrower or its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the Patriot Act.
“Applicable Commitment Fee” shall mean for any day with respect to any Delayed
Draw Term Loan Commitments, (x) from the Closing Date through the date that is
30 days following the Closing Date, 0%, (y) from the date that is 31 days
following the Closing Date through the date that is 60 days following the
Closing Date, 50% of the then Applicable Margin for LIBO Rate Term Loans, and
(iii) thereafter, 100% of the then Applicable Margin for LIBO Rate Term Loans.
“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term Loans at the time of the provision of any new Tranche
of Incremental Term Loans pursuant to Section 2.15 or any Permitted Pari Passu
Notes which are subject to an Effective Yield that is greater than the Effective
Yield applicable to such Initial Term Loans by more than 0.50%, the margin per
annum (expressed as a percentage) mutually determined by the Administrative
Agent and the Lead Borrower in good faith (and notified by the Administrative
Agent to the Lenders) as the margin per annum required to cause the Effective
Yield applicable to such then existing Initial Term Loans to equal (i) the
Effective Yield applicable to such new Tranche of Incremental Term Loans or
Permitted Pari Passu Notes, as applicable, minus (ii) 0.50%. Each mutual
determination of the “Applicable Increased Term Loan Spread” by the
Administrative Agent and the Lead Borrower shall be conclusive and binding on
all Lenders absent manifest error.
“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term Loans and Delayed Draw Term Loans maintained as (a) Base Rate Term
Loans, 3.50% and (b) LIBO Rate Term Loans, 4.50%.
The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Commitment Agreement.
On and after the date of such incurrence of any Indebtedness which gives rise to
a determination of a new Applicable Increased Term Loan Spread, the Applicable
Margins for the Initial Term Loans shall be the higher of (x) the Applicable
Increased Term Loan Spread for such Type of Initial Term Loans and (y) the
Applicable Margin for such Type of Initial Term Loans as otherwise determined
above.
The Applicable Margins for any Tranche of Refinancing Term Loans shall be as
specified in the applicable Refinancing Term Loan Amendment. The Applicable
Margins for any Tranche of Extended Term Loans shall be as specified in the
applicable Extension Amendment.
“Applicable Prepayment Percentage” shall mean, at any time, 50%; provided that,
if at any time the Consolidated First Lien Net Leverage Ratio as of the last day
of the fiscal year for which the Applicable Prepayment Percentage is calculated
(as set forth in an officer’s certificate delivered pursuant to Section 9.01(e)
for such fiscal year) is (i) less than or equal to 3.25 to 1.00 and greater than
2.75 to 1.00, the Applicable Prepayment Percentage shall instead be 25%, and
(ii) less than or equal to 2.75 to 1.00, the Applicable Prepayment Percentage
shall instead be 0%.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate of an
existing Lender or (c) an entity or an Affiliate of an entity that administers
or manages an existing Lender.
3
        

--------------------------------------------------------------------------------



“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets of the Borrower or any of its Restricted
Subsidiaries, including any disposition of property to a Delaware Divided LLC
pursuant to a Delaware LLC Division, or entry into any Sale-Leaseback
Transaction by the Borrower or any of its Restricted Subsidiaries, in each case,
pursuant to Sections 10.02(ii), or (xii).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.
“Auction” shall have the meaning set forth in Section 2.19(a).
“Auction Manager” shall have the meaning set forth in Section 2.19(a).
“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:
(a)    the sum of, without duplication:
(i)    Cumulative Retained Excess Cash Flow Amount; plus
(ii)    100% of the aggregate net cash proceeds and the fair market value of
property (other than cash) received by the Lead Borrower since the Closing Date
as a contribution to its common equity capital or from the issue or sale of the
Equity Interests of the Lead Borrower (excluding, without duplication, Qualified
Preferred Stock, Equity Interests sold to a Restricted Subsidiary of the Lead
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower or to the extent applied to any other
basket or exception under this Agreement), or from the issue or sale of
Qualified Preferred Stock of the Lead Borrower or debt securities of the Lead
Borrower, in each case that have been converted into or exchanged for Equity
Interests of the Lead Borrower (other than Qualified Preferred Stock and
convertible or exchangeable Equity Interests or debt securities sold to a
Restricted Subsidiary of the Lead Borrower); plus
(iii)    100% of the aggregate amount of cash proceeds and the fair market value
of property (other than cash) received by the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower from (A) the sale or disposition (other than to
the Lead Borrower or a Restricted Subsidiary of the Lead Borrower) of
Investments made after the Closing Date the permissibility of which was
contingent upon the utilization of the Available Amount and from repayments,
repurchases and redemptions of such Investments from the Lead Borrower and its
Restricted Subsidiaries by any Person (other than the Lead Borrower or its
Restricted Subsidiaries) but only up to the original amount invested and only to
the extent such proceeds are not required to be applied as a mandatory
prepayment pursuant to Section 5.02; (B) a return, profit, distribution or
similar amounts from an Investment made after the Closing Date the
permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Lead Borrower for such period, (C) the sale
(other than to the Lead Borrower or any of its Restricted Subsidiaries) of the
Equity Interests of an Unrestricted Subsidiary; (D) a distribution or dividend
from an Unrestricted Subsidiary, to the extent that such amounts were not
otherwise included in the Consolidated Net Income of the Lead Borrower for such
period; and (E) any Investment that was made after the Closing Date in a Person
that is not a subsidiary at such time that subsequently becomes a Restricted
Subsidiary of the Lead Borrower; provided that in each case, such amount will
not exceed the amount of the Investment initially made using the Available
Amount; plus
(iv)    in the event that any Unrestricted Subsidiary of the Lead Borrower
designated as such after the Closing Date is redesignated as a Restricted
Subsidiary or has been merged or
4
        

--------------------------------------------------------------------------------



consolidated with or into or transfers or conveys its assets to, or is
liquidated into, the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower, in each case after Closing Date, the fair market value of the Lead
Borrower’s Investment in such Subsidiary as of the date of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), after deducting any Indebtedness associated with the Unrestricted
Subsidiary so designated or combined or any Indebtedness associated with the
assets so transferred or conveyed (other than in each case to the extent that
the designation of such Subsidiary as an Unrestricted Subsidiary constituted an
Investment not made in reliance on the Available Amount); plus
(v)    the amount of Retained Declined Proceeds;
minus (b) the sum of:
(i)    the aggregate amount of the consideration paid by the Lead Borrower and
its Restricted Subsidiaries in reliance upon the Available Amount under Section
9.14(a) in connection with Permitted Acquisitions consummated on or after the
Closing Date and on or prior to the Determination Date;
(ii)    the aggregate amount of all Dividends made by the Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date;
(iii)    the aggregate amount of all Investments made by the Lead Borrower and
its Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the
Closing Date and on or prior to the Determination Date; and
(iv)    the aggregate amount of repayments, repurchases, redemptions or
defeasances of Indebtedness pursuant to Section 10.07(a)(i) or Section
10.07(b)(i) on or after the Closing Date and on or prior to the Determination
Date
“Available Unused Commitment” shall mean, with respect to a Delayed Draw Term
Loan Lender at any time, an amount equal to the applicable undrawn Delayed Draw
Term Loan Commitment of such Delayed Draw Term Loan Lender at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” shall mean Bank of America, N.A., together with its
successors.
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the LIBO Rate for a LIBO Rate Term Loan with a one
month Interest Period commencing on such day plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is
5
        

--------------------------------------------------------------------------------



used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. Notwithstanding the foregoing, the Base Rate
shall not at any time be less than 2.00% per annum.
“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Term Loan bearing interest at the Base Rate by the Lead Borrower
at the time of the incurrence thereof or conversion thereto.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Borrower Materials” shall have the meaning provided in Section 9.01.
“Borrowers” shall mean, collectively the Lead Borrower and each Subsidiary
Borrower.
“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrowers from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of, Section
2.15(c).
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Term Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by a third party
(excluding any Credit Party or any of its Restricted Subsidiaries) and for which
no Credit Party or any of its Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other Person (whether before,
during or after such period) and (v) property, plant and equipment taken in
settlement of accounts.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.
6
        

--------------------------------------------------------------------------------



“Cash Equivalents” shall mean:
(i)    U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(ii)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;
(iii)    marketable general obligations issued by any state of the United States
or any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;
(iv)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;
(v)    certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;
(vi)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;
(vii)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition; and
(viii)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“Change of Control” shall be deemed to occur if:
(a)    at any time after the Closing Date, any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date) (but excluding any employee benefit plan of such person and its
Subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), shall have, directly or
indirectly, acquired beneficial ownership of Equity Interests
7
        

--------------------------------------------------------------------------------



representing 35% or more of the aggregate voting power represented by the issued
and outstanding Equity Interests of the Lead Borrower, or
(b)    a “change of control” (or similar event) shall occur in any document
pertaining to (I) the ABL Credit Agreement and (II) the definitive agreements
pursuant to which any Refinancing Notes or Indebtedness permitted under
Section 10.04(xxvii) or (xxix) was issued or incurred, in each case of this
subclause (III) with an aggregate outstanding principal amount in respect of
such series of Refinancing Notes or other Indebtedness in excess of the
Threshold Amount.
“Closing Date” shall mean October 19, 2020.
“Closing Date Lead Borrower” shall have the meaning provided in the first
paragraph of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all Pledge Agreement Collateral and
all “Collateral” as described in the Security Agreement; provided that no
mortgages shall be required with respect to any real estate.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, Delayed Draw Term Loan Commitment, Extended Term Loan
Commitment, Refinancing Term Loan Commitment or an Incremental Term Loan
Commitment of such Lender.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Lead Borrower and its Restricted Subsidiaries at such time (other
than cash and Cash Equivalents, amounts related to current or deferred Taxes
based on income or profits, assets held for sale, loans to third parties that
are permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).
“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Lead Borrower and its Restricted Subsidiaries at such
time (other than the current portion of any Indebtedness under this Agreement,
the current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), accruals for current or deferred Taxes based on income or
profits, accruals of any costs or expenses related to restructuring reserves to
the extent permitted to be included in the calculation of Consolidated EBITDA
and the current portion of pension liabilities).
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including
goodwill and organizational costs) (excluding any such adjustment to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such adjustment is subsequently reversed), in each
case of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with U.S. GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication)
8
        

--------------------------------------------------------------------------------



(i)    provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes, in each case, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus
(ii)    Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus
(iii)    the Fixed Charges of such Person and its Restricted Subsidiaries for
such period, to the extent that such Fixed Charges were deducted in computing
such Consolidated Net Income; plus
(iv)    any other consolidated non-cash charges of such Person and its
Restricted Subsidiaries for such period, to the extent that such consolidated
non-cash charges were included in computing such Consolidated Net Income;
provided that if any such non-cash charge represents an accrual or reserve for
anticipated cash charges in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period; plus
(v)    any losses from foreign currency transactions (including losses related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus
(vi)    (A) the Specified Permitted Adjustments and (B) any cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income) and, in the case of this subclause (B),
subject to the “Cost Savings Cap” (as defined in the definition of “Pro Forma
Cost Savings”); plus
(vii)    losses in respect of post-retirement benefits of such Person, as a
result of the application of ASC 715, Compensation-Retirement Benefits, to the
extent that such losses were deducted in computing such Consolidated Net Income;
plus
(viii)    the amount of fees and expenses incurred by such Person pursuant to
Section 10.06(xii) hereunder; plus
(ix)    capitalized consulting fees and organization costs; plus
(x)    any impact related to the application of purchase accounting in
connection with any Permitted Acquisition or Permitted Joint Venture; plus
(xi)    any contingent or deferred payments (including Earnout Payments,
noncompete payments and consulting payments) made to sellers in Permitted
Acquisitions or any acquisitions or Investments consummated prior to the Closing
Date; plus
(xii)    any proceeds from business interruption insurance received by such
Person during such period, to the extent the associated losses arising out of
the event that resulted in the payment of such business interruption insurance
proceeds were included in computing Consolidated Net Income; minus
(xiii)    the amount of any gain in respect of post-retirement benefits as a
result of the application of ASC 715, to the extent such gains were taken into
account in computing such Consolidated Net Income; minus
9
        

--------------------------------------------------------------------------------



(xiv)    any gains from foreign currency transactions (including gains related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus
(xv)    non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,
in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.
“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (i) Consolidated First Lien Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered. If the Consolidated First Lien
Net Leverage Ratio is being determined for a given Test Period, Consolidated
First Lien Secured Debt shall be measured on the last day of such Test Period,
with Consolidated EBITDA being determined for such Test Period.
“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of the Lead Borrower or any of its Restricted Subsidiaries less (ii) the
sum of (x) the aggregate principal amount of any Indebtedness of the Lead
Borrower and its Restricted Subsidiaries at such time that is subordinated in
right of payment to the Obligations and, without duplication, (y) the aggregate
principal amount of Indebtedness of the Lead Borrower and its Restricted
Subsidiaries at such time that is secured by Liens on the assets of the Lead
Borrower and its Restricted Subsidiaries that are junior to the Lien securing
the Obligations, and (z) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.01 and Liens created under the ABL Credit
Agreement and the credit documents related thereto, any Credit Document and any
Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time, in each case, calculated on a Pro Forma
Basis.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of the Lead Borrower and
its Restricted Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in the preceding clauses (i) and (ii), in each case,
determined on a consolidated basis in accordance with U.S. GAAP and calculated
on a Pro Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes, Permitted Pari Passu Notes or
Permitted Junior Notes that have been defeased or satisfied and discharged in
accordance with the applicable indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable indenture, in each case
to the extent such transactions are permitted by Section 10.07(a).
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:
(i)    any after-tax effect of all extraordinary, nonrecurring or unusual gains
or losses or income or expenses (including related to the Transaction) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;
10
        

--------------------------------------------------------------------------------



(ii)    any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition
(including Permitted Acquisition), disposition, recapitalization or incurrence
or repayment of Indebtedness permitted under this Agreement, including a
refinancing thereof (in each case whether or not successful) (including any such
costs and charges incurred in connection with the Transaction), and all gains
and losses realized in connection with any business disposition or any
disposition of assets outside the ordinary course of business or the disposition
of securities or the early extinguishment of Indebtedness, together with any
related provision for taxes on any such gain, loss, income or expense will be
excluded;
(iii)    the net income (or loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
excluded, provided that the income of such Person will be included to the extent
of the amount of dividends or similar distributions paid in cash (or converted
to cash) to the specified Person or a Restricted Subsidiary of the Person;
(iv)    the net income (or loss) of any Person and its Restricted Subsidiaries
will be calculated without deducting the income attributed to, or adding the
losses attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;
(v)    solely for the purpose of determining the amount available under clause
(a)(i)(B) of the definition of Available Amount, the net income (but not loss)
of any Restricted Subsidiary (other than any Guarantor) will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such Person will be increased by the amount of
dividends or distributions or other payments actually paid in cash (or converted
to cash) by any such Restricted Subsidiary to such Person in respect of such
period, to the extent not already included therein;
(vi)    the cumulative effect of any change in accounting principles will be
excluded;
(vii)    (a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and (b)
any costs or expenses incurred pursuant to any management equity plan or stock
option plan or other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, will be excluded;
(viii)    the effect of any non-cash impairment charges or write-ups,
write-downs or write-offs of assets or liabilities resulting from the
application of U.S. GAAP and the amortization of intangibles arising from the
application of U.S. GAAP, including pursuant to ASC 805, Business Combinations,
ASC 350, Intangibles-Goodwill and Other, or ASC 360, Property, Plant and
Equipment, as applicable, will be excluded;
(ix)    any net after-tax income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposed,
abandoned or discontinued, transferred or closed operations will be excluded;
(x)    any increase in amortization or depreciation, or effect of any
adjustments to inventory, property, plant or equipment, software, goodwill and
other intangibles, debt line items, deferred revenue or
11
        

--------------------------------------------------------------------------------



rent expense, any one time cash charges (such as purchased in process research
and development or capitalized manufacturing profit in inventory) or any other
effects, in each case, resulting from purchase accounting in connection with the
Transaction or any other acquisition prior to or following the Closing Date will
be excluded;
(xi)    an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;
(xii)    unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;
(xiii)    any net gain or loss from Obligations or in connection with the early
extinguishment of obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded;
(xiv)    the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and
(xv)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP shall be excluded.
“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Lead Borrower or any of its Restricted Subsidiaries less (ii) the sum of
(x) the aggregate principal amount of any Indebtedness of the Lead Borrower and
its Restricted Subsidiaries at such time that is subordinated in right of
payment to the Obligations and (y) the aggregate amount of unrestricted cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 10.01 and Liens created under the ABL
Credit Agreement and the credit documents related thereto, any Credit Document
and any Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time, in each case, calculated on a Pro Forma
Basis.
“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA of the Lead Borrower and its Restricted Subsidiaries for the Test Period
then most recently ended for which Section 9.01 Financials were required to have
been delivered. If the Consolidated Senior Secured Net Leverage Ratio is being
determined for a given Test Period, Consolidated Senior Secured Debt shall be
measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of (a) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by Section
10.01 and
12
        

--------------------------------------------------------------------------------



Liens created under the ABL Credit Agreement and the credit documents related
thereto, any Credit Document and any Permitted Junior Debt Documents (to the
extent that such cash and Cash Equivalents also secure the Indebtedness
hereunder on a senior priority basis)) included on the consolidated balance
sheet of the Lead Borrower and its Restricted Subsidiaries at such time to (y)
Consolidated EBITDA of the Lead Borrower and its Restricted Subsidiaries for the
Test Period then most recently ended for which Section 9.01 Financials were
required to have been delivered, in each case, calculated on a Pro Forma Basis.
If the Consolidated Total Net Leverage Ratio is being determined for a given
Test Period, Consolidated Indebtedness shall be measured on the last day of such
Test Period, with Consolidated EBITDA being determined for such Test Period.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Contract Consideration” shall have the meaning provided to such term in the
definition of “Excess Cash Flow”.
“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings”.
“Covered Entity” shall have the meaning assigned to such term in Section
13.26(b).
“Credit Agreement Party” shall mean each of the Borrowers.
“Credit Documents” shall mean this Agreement, each Note, each Subsidiaries
Guaranty, each Security Document, the ABL Intercreditor Agreement, any First
Lien/Second Lien Intercreditor Agreement, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement, each Incremental Term Loan
Commitment Agreement, each Refinancing Term Loan Amendment, each Extension
Amendment, the Guaranty Reaffirmation, Intercreditor Reaffirmation, the Pledge
Reaffirmation and the Security Agreement Reaffirmation.
“Credit Event” shall mean the making of any Term Loan.
“Credit Party” shall mean each Borrower and each Subsidiary Guarantor.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to (i) the aggregate cumulative sum of the Retained Percentage
multiplied by Excess Cash Flow for all Excess Cash Flow Payment Periods ending
after the Closing Date and prior to such date minus (ii) the cumulative amount
by which amounts that would otherwise be payable under Section 5.2(e) have been
reduced as a result of the voluntary prepayment of any Term Loans.
“Debarment/Suspension Event” shall mean that any Credit Party has been debarred
or suspended from contracting with the Federal government pursuant to Federal
Acquisition Regulation subpart 9.4, for a period
13
        

--------------------------------------------------------------------------------



exceeding 30 consecutive days, with respect to matters representing over 25% of
the consolidated revenues of the Lead Borrower and its Restricted Subsidiaries
at the time of such debarment or suspension.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declined Proceeds” shall have the meaning assigned to such term in Section
5.02(k).
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Lead Borrower or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of (A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Lead Borrower and each other Lender promptly following such determination.
“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.
“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
14
        

--------------------------------------------------------------------------------



“Delayed Draw Term Facility” shall mean, collectively, the Delayed Draw Term
Loans and the Delayed Draw Term Loan Commitments.
“Delayed Draw Term Loan Commitment Expiration Date” shall mean the earlier of
(i) the date on which all Delayed Draw Term Loan Commitments are reduced to
zero, (ii) the date that is six months following the Closing Date and (iii) the
Delayed Draw Termination Date.
“Delayed Draw Term Loan Commitments” shall mean, with respect to each Lender,
the commitment of such Lender to make Delayed Draw Term Loans pursuant to
Section 2.01(c). The amount of each Lender’s Delayed Draw Term Loan Commitment
as of the Closing Date is set forth on Schedule 2.01. The aggregate amount of
the Delayed Draw Term Loan Commitments as of the Closing Date is $150,000,000.
“Delayed Draw Term Loan Funding Date” shall have meaning assigned to such term
in Section 2.01(c).
“Delayed Draw Term Loan Lender” shall mean a Lender with a Delayed Draw Term
Loan Commitment or with outstanding Delayed Draw Term Loans.
“Delayed Draw Term Loans” shall mean the Term Loans made by the Lenders to the
Borrower pursuant to Section 2.01(c).
“Delayed Draw Termination Date” shall mean the date on which (a) all Delayed
Draw Tern Loan Commitments shall have been terminated and (b) the principal of
and interest on each Delayed Draw Term Loan, all fees and all other expenses
with respect thereto shall have been paid in full (other than in respect of
contingent indemnification and expense reimbursement claims not then due and
payable).
“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement and Other Hedging Agreements entered into by the Lead
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor
secured by the Security Documents. It is hereby understood that an Interest Rate
Protection Agreement may not be a Designated Interest Rate Protection Agreement
to the extent it is similarly treated as such under the ABL Credit Agreement.
Notwithstanding the foregoing, in no event shall any agreement evidencing any
Excluded Swap Obligation constitute a Designated Interest Rate Protection
Agreement.
“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.
“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Lead Borrower or any of its Restricted
Subsidiaries with a Guaranteed Creditor secured by the Security Documents. It is
hereby understood that a Treasury Services Agreement may not be a Designated
Treasury Services Agreement to the extent it is similarly treated as such under
the ABL Credit Agreement.
“Disqualified Lender” shall mean certain competitors of the Lead Borrower and
its Subsidiaries identified in writing by the Lead Borrower to the
Administrative Agent and the Lenders from time to time (other than bona fide
fixed income investors or debt funds); provided that the foregoing shall not
apply (x) retroactively to disqualify any parties that have previously acquired
an assignment or participation interest in any Loans to the extent that any such
party was not a Disqualified Lender at the time of the applicable assignment or
participation, as the case may be or (y) to any bona fide fixed income investors
or debt funds.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a
15
        

--------------------------------------------------------------------------------



consideration any shares of any class of its capital stock or any partnership or
membership interests outstanding on or after the Closing Date (or any options or
warrants issued by such Person with respect to its Equity Interests), or set
aside any funds for any of the foregoing purposes.
“Dodd-Frank and Basel III” shall have the meaning set forth in Section 2.10(d).
“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.
“Earnout Payments” shall mean payments made by the Lead Borrower and/or any of
its Restricted Subsidiaries under a contractual arrangement entered into with a
seller in connection with the Original Acquisition or a Permitted Acquisition as
part of the consideration given to such seller for such Acquisition or Permitted
Acquisition where the amounts of such payments are based upon, and are dependent
upon, the business acquired pursuant to such Acquisition or Permitted
Acquisition achieving meaningful revenue, earnings or other performance target
levels agreed upon in good faith by the Lead Borrower and such seller.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as determined by the
Administrative Agent, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
Weighted Average Life to Maturity of such Term Loan or other Indebtedness and
(y) the four years following the date of incurrence thereof) payable generally
to lenders or holders providing such Term Loan or other Indebtedness, but
excluding any arrangement, structuring, commitment, underwriting or other fees
payable in connection therewith that are not generally shared with the relevant
lenders or holders and customary consent fees paid generally to consenting
lenders or holders; provided that in the case of any fixed rate Indebtedness,
the “Effective Yield” thereof shall be translated to what the Effective Yield
would be if such fixed rate Indebtedness were floating rate Indebtedness in a
manner reasonably satisfactory to the Administrative Agent. Each determination
of the “Effective Yield” by the Administrative Agent shall be conclusive and
binding on all Lenders absent manifest error.
“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) except
to the extent provided in Sections 2.19, 2.20 and 13.04(c), each Borrower and
their respective Subsidiaries and Affiliates.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any
16
        

--------------------------------------------------------------------------------



such Environmental Law, including, without limitation, (a) any and all
Environmental Claims by governmental or regulatory authorities for enforcement,
investigation, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Environmental
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief arising out of or relating to an
alleged injury or threat of injury to human health, safety or the Environment
due to the presence of Hazardous Materials, including any Release or threat of
Release of any Hazardous Materials.
“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of Section
414(b) or (c) of the Code and solely with respect to Section 412 of the Code,
Sections 414(b), (c), (m) or (o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate a Plan,
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
or the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Multiemployer Plan or to appoint a
trustee to administer any Plan, (e) the adoption of any amendment to a Plan that
would require the provision of security pursuant to the Code, ERISA or other
applicable law, (f) the receipt by the Lead Borrower, a Restricted Subsidiary of
the Lead Borrower, or an ERISA Affiliate of any written notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Lead Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA
Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to which the Lead Borrower or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which the Lead Borrower or any Restricted Subsidiary
would reasonably be
17
        

--------------------------------------------------------------------------------



expected to have liability, (h) the occurrence of any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of any Plan
or the appointment of a trustee to administer any Plan, (i) the filing of any
request for or receipt of a minimum funding waiver under Section 412(c) of the
Code with respect to any Plan or Multiemployer Plan, (j) a determination that
any Plan is in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (k) the receipt by the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is, or is expected to be, in endangered or critical
status under Section 305 of ERISA, or (l) any other extraordinary event or
condition with respect to a Plan or Multiemployer Plan which would reasonably be
expected to result in a Lien or any acceleration of any statutory requirement to
fund all or a substantial portion of the unfunded accrued benefit liabilities of
such plan.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by the Lead Borrower and/or the Restricted
Subsidiaries during such period), minus (b) the sum of, without duplication, (i)
the aggregate amount of all Capital Expenditures made by the Lead Borrower and
its Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions consummated by and other Investments permitted
under Section 10.05 made by the Lead Borrower and its Restricted Subsidiaries
during such period, in each case to the extent financed with Internally
Generated Cash, (iii) without duplication of amounts deducted from Excess Cash
Flow in prior periods, the aggregate consideration required to be paid in cash
by the Lead Borrower or any of its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions, Investments or Capital Expenditures
to be consummated or made during the period of four consecutive fiscal quarters
of the Lead Borrower following the end of such period, provided that to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such Permitted Acquisitions, Investments or Capital Expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(iv) Dividends made in cash during such fiscal year to the extent paid for with
Internally Generated Cash, (v) (A) the aggregate amount of Scheduled Repayments
set forth in Section 5.02(a)(i) and other permanent principal payments of
Indebtedness of the Lead Borrower and its Restricted Subsidiaries during such
period (other than voluntary prepayments of Term Loans made pursuant to Section
5.01(a) and repayments of revolving loans under the ABL Credit Agreement or any
Indebtedness secured by a Lien on the Collateral ranking senior or pari passu
with the Lien on the Collateral securing the Indebtedness hereunder, in each
case, to the extent accompanied by a permanent reduction in commitments
therefor) in each case to the extent paid for with Internally Generated Cash and
(B) prepayments and repayments of Term Loans pursuant to Sections 5.02(d) or
5.02(f) to the extent the Asset Sale or Recovery Event giving rise to such
prepayment or repayment resulted in an increase to Consolidated Net Income (but
not in excess of the amount of such increase), (vi) the portion of Transaction
Costs and other transaction costs and expenses related to items (i)-(v) above
paid in cash during such fiscal year not deducted in determining Consolidated
Net Income, (vii) the increase, if any, in Adjusted Consolidated Working Capital
from the first day to the last day of such period (but excluding any such
increase in Adjusted Consolidated Working Capital arising from a Permitted
Acquisition or disposition of any Person by the Lead Borrower and/or the
Restricted Subsidiaries), (viii) cash payments in respect of non-current
liabilities to the extent made with Internally Generated Cash, (ix) the
aggregate amount of expenditures actually made by the Lead Borrower and its
Restricted Subsidiaries with Internally Generated Cash during such period
(including expenditures for the payment of financing fees, taxes, rent and
pension and other retirement benefits) to the extent that such expenditures are
not expensed during such period, (x) the aggregate amount of any premium,
make-whole or penalty payments actually paid with Internally Generated Cash
during such period that are required to be made in connection with any
prepayment of Indebtedness, (xi) Dividends made pursuant to clause (vi), (ix),
(xiii), and (xii) all non-cash gains to the extent included in
18
        

--------------------------------------------------------------------------------



Consolidated Net Income for such period (excluding any non-cash gains to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period).
“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Lead Borrower’s annual audited financial statements
are required to be delivered pursuant to Section 9.01(b) (commencing with the
fiscal year ending December 31, 2021).
“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Lead Borrower;
provided that, notwithstanding the foregoing, the initial Excess Cash Flow
Payment Period shall only include the period from January 1, 2021 through
December 31, 2021.
“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.
“Excluded Subsidiary” shall mean any Subsidiary of the Lead Borrower (other than
a Subsidiary Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted
Subsidiary, (c) a FSHCO, (d) not a Wholly-Owned Subsidiary of the Lead Borrower
or one or more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial
Subsidiary that is designated as such by the Lead Borrower in a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition, (g)
prohibited by applicable law, rule, regulation from guaranteeing the facilities
under this Agreement, or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a guarantee in each case,
unless, such consent, approval, license or authorization has been received (but
without obligation to seek the same), in each case so long as the Administrative
Agent shall have received a certification from the Lead Borrower’s general
counsel or a Responsible Officer of the Lead Borrower as to the existence of
such prohibition or consent, approval, license or authorization requirement, (h)
prohibited from guaranteeing the Obligations by any contractual obligation in
existence (x) on the Closing Date or (y) at the time of the acquisition of such
Subsidiary after the Closing Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), (i) a Subsidiary with
respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to the Lead Borrower or the Restricted Subsidiaries, as
reasonably determined by the Lead Borrower in consultation with the
Administrative Agent, (j) a not-for-profit Subsidiary, (k) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Lead Borrower), the cost or other
consequences (including any adverse tax consequences) of guaranteeing the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (l) any Subsidiary regulated as an insurance company, (m) any
Special Purpose Securitization Subsidiary, and (n) any Domestic Subsidiary that
is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC or
FSHCO; provided that, notwithstanding the above, (x) if a Subsidiary executes
the Subsidiaries Guaranty as a “Subsidiary Guarantor” then it shall not
constitute an “Excluded Subsidiary” (unless released from its obligations under
the Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the
terms hereof and thereof) and (y) if a Subsidiary serves as a guarantor under
(I) Refinancing Notes, Permitted Junior Debt or any other Indebtedness incurred
by any Borrower or any Guarantor, in each case of this clause (I), with a
principal amount in excess of the Threshold Amount or (II) the ABL Credit
Agreement, then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Subsidiaries Guaranty as a “Subsidiary
Guarantor” in accordance with the terms hereof and thereof).
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Subsidiaries Guaranty of such Guarantor, any
Swap Obligation if, and to the extent that, such Swap Obligation (or any
Subsidiaries Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Subsidiaries Guaranty of such Guarantor
becomes effective with respect to such Swap Obligation or (y) as it relates to
all or a portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof)  is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of
19
        

--------------------------------------------------------------------------------



any thereof) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Subsidiaries Guaranty or security interest is or becomes
illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Term Loan or Credit Document), (b) any
branch profits Taxes under Section 884(a) of the Code or any similar Tax imposed
by any jurisdiction described in clause (a) above, (c) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under Section 2.13),
any U.S. federal withholding Tax that (i) is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Credit Parties
with respect to such withholding tax pursuant to Section 5.04(a), (d) any Taxes
attributable to such recipient’s failure to comply with Section 5.04(b) or
Section 5.04(c), (e) any Taxes imposed under FATCA and (f) U.S. federal backup
withholding Taxes pursuant to Code Section 3406.
“Existing Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.
“Existing Extended Term Loan Tranche” shall have the meaning provided in Section
2.14(a).
“Existing Incremental Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).
“Existing Initial Term Loan Tranche” shall have the meaning provided in Section
2.14(a).
“Existing Joint Ventures” shall mean joint ventures in respect of which the Lead
Borrower or any of its Subsidiaries holds an equity interest on the Closing Date
as set forth on Schedule 1.01C.
“Existing Lead Borrower” shall have the meaning provided in the first paragraph
of this Agreement.
“Existing Term Loan Tranche” shall mean, at any time, any Existing Initial Term
Loan Tranche, Existing Extended Term Loan Tranche or Existing Incremental Term
Loan Tranche.
“Extended Existing Term Loans” shall have the meaning provided in Section
2.14(a).
“Extended Incremental Term Loan Commitments” shall mean one or more commitments
hereunder to convert Incremental Term Loans under an Existing Term Loan Tranche
to Extended Incremental Term Loans of a given Extension Series pursuant to an
Extension Amendment.
“Extended Incremental Term Loans” shall have the meaning provided in Section
2.14(a).
“Extended Initial Term Loan Commitments” shall mean one or more commitments
hereunder to convert Initial Term Loans under an Existing Initial Term Loan
Tranche of a given Extension Series pursuant to an Extension Amendment.
“Extended Initial Term Loans” shall have the meaning provided in Section
2.14(a).
20
        

--------------------------------------------------------------------------------



“Extended Term Loan Commitment” shall mean, collectively, the Extended Initial
Term Loan Commitments, the Extended Incremental Term Loan Commitments, the
Refinancing Term Loan Commitments or one or more commitments hereunder to
convert Extended Term Loans under an Existing Term Loan Tranche of a given
Extension Series pursuant to an Extension Amendment.
“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified in the applicable Extension Amendment.
“Extended Term Loans” shall mean, collectively, the Extended Existing Term
Loans, Extended Initial Term Loans, Extended Incremental Term Loans or the
Refinancing Term Loans as the context may require.
“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).
“Extension” shall mean any establishment of Extended Term Loan Commitments and
Extended Term Loans pursuant to Section 2.14 and the applicable Extension
Amendment.
“Extension Amendment” shall have the meaning provided in Section 2.14(d).
“Extension Election” shall have the meaning provided in Section 2.14(c).
“Extension Request” shall have the meaning provided in Section 2.14(a).
“Extension Series” shall have the meaning provided in Section 2.14(a).
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Lead Borrower and its Subsidiaries taken
as a whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.
“First Lien/Second Lien Intercreditor Agreement” shall mean an Intercreditor
Agreement in the form of Exhibit N, by and among the Collateral Agent and the
Second Lien Collateral Agent (as defined therein), as may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.
21
        

--------------------------------------------------------------------------------



“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:
(1)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Interest Rate Protection
Agreements (but excluding any non-cash interest expense attributable to the
mark-to-market valuation of Interest Rate Protection Agreements or other
derivatives pursuant to U.S. GAAP) and excluding amortization or write-off of
deferred financing fees and expensing of any other financing fees, including any
expensing of bridge or commitment fees and the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase
accounting of the Borrowers’ outstanding Indebtedness; provided that, for
purposes of calculating consolidated interest expense, no effect will be given
to the discount and/or premium resulting from the bifurcation of derivatives
under ASC 815, Derivatives and Hedging, as a result of the terms of the
Indebtedness to which such consolidated interest expense applies; plus
the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period; minus
(2)    the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.
“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Lead Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.
“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).
“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.
“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests, or Equity Interests and Indebtedness in one or more
Foreign Subsidiaries that are CFCs.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) any Person that was the
Administrative Agent, any Lender and any Affiliate of the Administrative Agent
or any Lender (even if the Administrative Agent or such Lender subsequently
ceases to be the Administrative Agent or a Lender under this Agreement for any
reason) at the time of entry into a particular Interest Rate Protection
Agreement, Other Hedging Agreement or Treasury Services Agreement, and their
subsequent assigns, if any, whether now in existence or hereafter arising.
“Guaranty Reaffirmation” shall have the meaning provided in Section 6.10.
22
        

--------------------------------------------------------------------------------



“Guarantor” shall mean and include the Borrowers and each Subsidiary Guarantor.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law.
“Holdings” shall have the meaning provided in the recitals to this Agreement.
“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Lead
Borrower that, as of the date of the most recent financial statements required
to be delivered pursuant to Section 9.01(a) or (b), does not have, when taken
together with all other Immaterial Subsidiaries, (a) assets in excess of 5.0% of
Consolidated Total Assets; or (b) revenues for the period of four consecutive
fiscal quarters ending on such date in excess of 5.0% of the combined revenues
of the Lead Borrower and the Restricted Subsidiaries for such period; provided
that in no event shall a Subsidiary Borrower be considered an Immaterial
Subsidiary.
“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).
“Incremental Term Loan Borrowing Date” shall mean, with respect to each
Incremental Term Loan, each date on which Incremental Term Loans are incurred
pursuant to Section 2.01(b), which date shall be the date of the effectiveness
of the respective Incremental Term Loan Commitment Agreement pursuant to which
such Incremental Term Loans are to be made.
“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Commitment Agreement delivered pursuant
to Section 2.15, as the same may be terminated pursuant to Sections 4.02 and/or
11.
“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed and
with such modifications (not inconsistent with Section 2.15 or the other
relevant provisions of this Agreement) as may be approved by the Administrative
Agent) executed in accordance with Section 2.15.
“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions: (a)
no Event of Default then exists or would result therefrom (provided, that with
respect to any Incremental Term Loan Commitment requested with respect to any
Limited Condition Transaction, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05 (it being
understood that the Lenders providing such Incremental Term Loan Commitment may
impose as a condition to funding any Incremental Term Loan Commitment the
absence of any additional Events of Default, which may be waived at the
discretion of such Lenders providing such Incremental Term Loan Commitment); (b)
all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Incremental Term Loan Borrowing Date (it being understood and agreed that (x)
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date) (provided, that with respect to any
Incremental Term Loan Commitment requested with respect to any Limited Condition
Transaction, such requirement shall be limited to customary “certain funds”
requirements if otherwise agreed by the Lenders providing such Incremental Term
Loan Commitment); (c) the delivery by the relevant Credit Parties of such
technical amendments, modifications and/or supplements to the respective
Security Documents as are reasonably
23
        

--------------------------------------------------------------------------------



requested by the Administrative Agent to ensure that the additional Obligations
to be incurred pursuant to the Incremental Term Loan Commitments are secured by,
and entitled to the benefits of, the relevant Security Documents, and each of
the Lenders hereby agrees to, and authorizes the Collateral Agent to enter into,
any such technical amendments, modifications or supplements and (d) the delivery
by the Lead Borrower, to the Administrative Agent of an officer’s certificate
executed by a Responsible Officer certifying as to compliance with preceding
clauses (a) and (b).
“Incremental Term Loan Lender” shall have the meaning provided in Section
2.15(b).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person, (vi)
all obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement, any Treasury Services Agreement or under any similar type of
agreement, (vii) to the extent not otherwise included in this definition, the
principal amount of any Indebtedness outstanding of such Person in connection
with a securitization transaction (other than a Permitted Securitization
Financing) is the amount of obligations outstanding under the legal documents
entered into as part of such securitization that would be characterized as
principal on any date of determination if such securitization transaction were
structured as a secured lending transaction, and (viii) all Off-Balance Sheet
Liabilities of such Person. Notwithstanding the foregoing, Indebtedness shall
not include (a) trade payables and accrued expenses incurred by any Person in
accordance with customary practices and in the ordinary course of business of
such Person, (b) trade related letters of credit and trade related guarantees
incurred in the ordinary course of business or (c) Earnout Payments except to
the extent that the liability on account of any such Earnout Payments becomes
fixed and is required by U.S. GAAP to be reflected as a liability on the
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries.
“Indemnified Person” shall have the meaning provided in Section 13.01.
“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.
“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Commitment Agreement
relating thereto, provided that the initial final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.
“Initial Maturity Date for Initial Term Loans” shall mean October 19, 2027.
“Initial Term Loan” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).
“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11.
“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche”.
“Intellectual Property” shall have the meaning provided in Section 8.20.
24
        

--------------------------------------------------------------------------------



“Intercreditor Reaffirmation” shall have the meaning provided in Section 6.07.
“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.
“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Lead Borrower and its Restricted Subsidiaries in
respect of Indebtedness determined on a consolidated basis in accordance with
U.S. GAAP, including amortization or original issue discount on any Indebtedness
and amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, and, to the extent not included in such interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities.
“Interest Payment Date” shall mean (a) with respect to any Base Rate Term Loan,
the last day of each March, June, September and December and (b) with respect to
any LIBO Rate Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” shall have the meaning provided in Section 2.09.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Internally Generated Cash” shall mean cash generated from the Lead Borrower and
its Restricted Subsidiaries’ operations and not representing (i) a reinvestment
by the Lead Borrower or any Restricted Subsidiaries of the Net Sale Proceeds of
any Asset Sale or Net Insurance Proceeds of any Recovery Event, (ii) the
proceeds of any issuance of any Equity Interests or any Indebtedness of the Lead
Borrower or any Restricted Subsidiary or (iii) any credit received by the Lead
Borrower or any Restricted Subsidiary with respect to any trade in of property
for substantially similar property or any “like kind exchange” of assets.
“Investments” shall have the meaning provided in Section 10.05.
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower (i) in which the Lead Borrower or any of its Restricted
Subsidiaries holds or acquires an ownership interest (by way of ownership of
Equity Interests or other evidence of ownership) and (ii) which is engaged in a
business permitted by Section 10.09.
“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.
“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan, Extended Term
Loan or Delayed Draw Term Loans, in each case as extended in accordance with
this Agreement from time to time.
25
        

--------------------------------------------------------------------------------



“LCT Election” shall have the meaning provided in Section 1.03.
“LCT Test Date” shall have the meaning provided in Section 1.03.
“Lead Borrower” shall mean (i) prior to the Closing Date, the Existing Lead
Borrower and (ii) on and after the Closing Date, the Closing Date Lead Borrower.
“Lead Arrangers” shall mean, collectively, Bank of America, N.A., Citizens Bank,
National Association, Truist Bank, Morgan Stanley Senior Funding, Inc., Stifel
Bank & Trust in their respective capacities as joint lead arrangers and
bookrunners for this Agreement.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).
“LIBO Rate” shall mean:
(a)    for any Interest Period with respect to a LIBO Rate Term Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time, the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(b)    for any interest calculation with respect to a Base Rate Term Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day and;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, the LIBO Rate shall not at any time be less than 0.75% per
annum.
“LIBO Rate Term Loan” shall mean each Term Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.
“LIBOR Replacement Date” has the meaning specified in Section 2.10(e).
“LIBOR Successor Rate” has the meaning specified in Section 2.10(e).
“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Credit
Document).
26
        

--------------------------------------------------------------------------------



“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).
“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).
“Loans” shall mean the loans made by the Lenders to the Lead Borrower pursuant
to this Agreement.
“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.
“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of the Lead
Borrower and their Restricted Subsidiaries taken as a whole, (ii) a material and
adverse effect on the rights and remedies of the Administrative Agent and
Lenders, taken as a whole, under the Credit Documents and (iii) a material and
adverse effect on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations under the Credit Documents.
“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans or Extended Term Loan Commitments, the Extended Term Loan Maturity
Date applicable thereto. For the avoidance of doubt, the parties understand that
no waiver of any Default, Event of Default or mandatory prepayment shall
constitute an extension of the Maturity Date.
“Minimum Borrowing Amount” shall mean $1,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which the Lead
Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation or
liability, including on account of an ERISA Affiliate.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the gross cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith) received by the
respective Person from such incurrence.
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds (net of reasonable costs and any
taxes incurred in connection with such Recovery Event) received by the
respective Person in connection with such Recovery Event.
“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in
27
        

--------------------------------------------------------------------------------



any Asset Sale), an amount in cash equal to the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such Asset
Sale, net of the reasonable costs of, and expenses associated with, such Asset
Sale (including fees and commissions, payments of unassumed liabilities relating
to the assets sold and required payments of any Indebtedness or other
obligations (other than Indebtedness secured pursuant to the Security Documents)
which is secured by the assets which were sold), and the incremental taxes paid
or payable as a result of such Asset Sale.
“No Undisclosed Information Representation” shall mean, with respect to any
Person, a representation that such Person is not in possession of any material
non-public information with respect to the Lead Borrower or any of its
Subsidiaries that has not been disclosed to the Lenders generally (other than
those Lenders who have elected to not receive any non-public information with
respect to the Lead Borrower or any of its Subsidiaries), and if so disclosed
could reasonably be expected to have a material effect upon, or otherwise be
material to, the market price of the applicable Term Loan, or the decision of an
assigning Lender to sell, or of an assignee to purchase, such Term Loan.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Note” shall mean each Term Note.
“Notice of Borrowing” shall have the meaning provided in Section 2.03.
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06(a).
“Notice Office” shall mean the office of the Administrative Agent at 901 Main
Street, Dallas, Texas 75202-3714, or such other office as the Administrative
Agent may designate to the Lead Borrower from time to time.
“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the Term
Loans, and to pay interest, fees, costs, charges, expenses, professional fees,
and all sums chargeable to any Credit Party or for which any Credit Party is
liable as indemnitor under the Credit Documents, whether or not evidenced by any
note or other instrument and (y) liabilities and indebtedness of the Lead
Borrower or any of its Restricted Subsidiaries owing under any Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement
(with respect to any Guarantor, other than any Excluded Swap Obligation of such
Guarantor) entered into by the Lead Borrower or any of its Restricted
Subsidiaries, whether now in existence or hereafter arising, and, in each case
of clauses (x) and (y), the due performance and compliance with all terms,
conditions and agreements contained therein. Notwithstanding anything to the
contrary contained above, (x) obligations of any Credit Party under any
Designated Interest Rate Protection Agreement or Designated Treasury Services
Agreement shall be secured and guaranteed pursuant to the Credit Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
28
        

--------------------------------------------------------------------------------



“Open Market Purchase” shall have the meaning provided in Section 2.20(a).
“Original Acquisition” shall mean the transactions contemplated by the Original
Acquisition Agreement.
“Original Acquisition Agreement” shall mean the Agreement and Plan of Merger,
dated as of January 14, 2016, among Shay Intermediate Holding II Corporation,
Shay Merger Corporation, the Lead Borrower and LG PAE, L.P., as the stockholder
representative.
“Original Closing Date” shall mean October 20, 2016.
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document).
“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes (or Permitted
Refinancing Indebtedness in respect thereof) providing that, inter alia, the
Liens on the Collateral (as defined in the Security Documents) in favor of the
Collateral Agent (for the benefit of the Secured Creditors) shall be pari passu
with such Liens in favor of the Pari Passu Representatives (for the benefit of
the holders of Permitted Pari Passu Notes (or Permitted Refinancing Indebtedness
in respect thereof)), as such intercreditor agreement may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof. The Pari Passu Intercreditor
Agreement shall be in a form customary at such time for transactions of the type
contemplated thereby and otherwise reasonably satisfactory to the Administrative
Agent and the Lead Borrower (it being understood that the terms of the ABL
Intercreditor Agreement and any First Lien/Second Lien Intercreditor Agreement,
as applicable, are reasonably satisfactory).
“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes (or Permitted Refinancing Indebtedness in respect thereof), the
trustee, collateral agent, security agent or similar agent under the indenture
or other agreement pursuant to which such Permitted Pari Passu Notes (or
Permitted Refinancing Indebtedness in respect thereof) are issued and each of
their successors in such capacities.
“Participant Register” shall have the meaning provided in Section 13.04(a).
“Patriot Act” shall have the meaning provided in Section 13.17.
“Payment Office” shall mean the office of the Administrative Agent located at
901 Main Street, Dallas, Texas 75202-3714, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” shall have the meaning provided in the Security
Agreement.
29
        

--------------------------------------------------------------------------------



“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Section 9.14
are satisfied.
“Permitted Investment” shall mean any Investment permitted by Section 10.05.
“Permitted Joint Venture” shall mean (a) any joint venture (i) in which the Lead
Borrower or any of its Subsidiaries hold equity interests that represent less
than 80% of the ordinary voting power and aggregate equity value represented by
the issued and outstanding equity interests in such joint venture and (ii) that
is engaged in a business permitted under Section 10.09 and (b) each Existing
Joint Venture unless and until it becomes a Wholly-Owned Subsidiary.
“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.
“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness, to the extent incurred by any Credit Party, shall be secured
by any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than the Borrowers or a Subsidiary Guarantor, (iii) no such
Indebtedness shall be subject to scheduled amortization or have a final
maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (iv) any “asset sale” mandatory
prepayment provision or offer to prepay covenant included in the agreement
governing such Indebtedness, to the extent incurred by any Credit Party, shall
provide that the Lead Borrower or the respective Subsidiary shall be permitted
to repay obligations, and terminate commitments, under this Agreement before
prepaying or offering to prepay such Indebtedness, (v) in the case of any such
Indebtedness incurred by a Credit Party that is secured (a) such Indebtedness is
secured by only assets comprising Collateral on a junior-lien basis relative to
the Liens on such Collateral securing the Obligations of the Credit Parties, and
not secured by any property or assets of the Lead Borrower or any of its
Subsidiaries other than the Collateral, (b) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(c) a Junior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Additional Intercreditor Agreement; provided that
if such Indebtedness is the initial incurrence of Permitted Junior Debt by the
Lead Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then the Lead Borrower, the Subsidiary Borrowers, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement and (vi) in respect of any such Indebtedness
of a Credit Party, the representations and warranties, covenants, and events of
default, taken as a whole, shall be no more onerous in any material respect than
the related provisions contained in this Agreement; provided that (w) any such
terms may be more onerous to the extent they take effect after the Latest
Maturity Date of the Term Loans, and (x) in the event that any agreement
evidencing such Indebtedness contains financial maintenance covenants, this
Agreement shall be amended in a manner reasonably acceptable to the
Administrative Agent to add any such financial covenants as are not then
contained in this Agreement, and shall be set back from any financial covenants
in this Agreement by at least 15% or such lesser cushion as may be acceptable to
the Administrative Agent (provided that a certificate of a Responsible Officer
of the Lead Borrower delivered to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good
30
        

--------------------------------------------------------------------------------



faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (vi), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)). The
incurrence of Permitted Junior Loans shall be deemed to be a representation and
warranty by the Lead Borrower that all conditions thereto have been satisfied in
all material respects and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.
“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by a note security and incurred pursuant to one
or more issuances of such notes; provided that in any event, unless the Required
Lenders otherwise expressly consent in writing prior to the issuance thereof,
(i) except as provided in clause (viii) below, no such Indebtedness, to the
extent incurred by any Credit Party, shall be secured by any asset of the Lead
Borrower or any of its Subsidiaries, (ii) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than the
Borrowers or any Subsidiary Guarantor, (iii) no such Indebtedness shall be
subject to scheduled amortization or have a final maturity, in either case prior
to the date occurring ninety-one (91) days following the then Latest Maturity
Date, (iv) any “asset sale” offer to purchase covenant included in the indenture
governing such Indebtedness, to the extent incurred by any Credit Party, shall
provide that the Lead Borrower or the respective Subsidiary shall be permitted
to repay obligations, and terminate commitments, under this Agreement before
offering to purchase such Indebtedness, (v) the indenture governing such
Indebtedness shall not include any financial maintenance covenants, (vi) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross-acceleration” rather than
a “cross-default,” (vii) in the case of any such Indebtedness incurred by a
Credit Party that is secured (a) such Indebtedness is secured by only assets
comprising Collateral on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Lead Borrower or any of its Subsidiaries other
than the Collateral (as defined in the Security Documents), (b) such
Indebtedness (and the Liens securing the same) are permitted by the terms of the
Additional Intercreditor Agreement (to the extent the Additional Intercreditor
Agreement is then in effect), (c) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and (d)
a Junior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Additional Intercreditor Agreement; provided that
if such Indebtedness is the initial issue of Permitted Junior Notes by the Lead
Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then the Lead Borrower, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent and the Junior Representative for such Indebtedness
shall have executed and delivered the Additional Intercreditor Agreement, and
(viii) to the extent incurred by any Credit Party, the covenants and defaults,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be more onerous in any material respect than those contained in the
corresponding provisions in this Agreement, except, in the case of any such
Indebtedness that is secured as provided in preceding clause (vii), with respect
to covenants and defaults relating to the Collateral (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)). The
issuance of Permitted Junior Notes shall be deemed to be a representation and
warranty by the Lead Borrower that all conditions thereto have been satisfied in
all material respects and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.
31
        

--------------------------------------------------------------------------------



“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Permitted Pari Passu Notes” shall mean any Indebtedness of the Lead Borrower or
any Restricted Subsidiary in the form of notes and incurred pursuant to one or
more issuances of such notes; provided that, (i) no such Indebtedness shall be
guaranteed by any Person other than the Lead Borrower, the Subsidiary Borrowers
or any Subsidiary Guarantor, (ii) no such Indebtedness shall be subject to
scheduled amortization or have a final maturity, in either case prior to the
Latest Maturity Date as of the date such Indebtedness was incurred, (iii) any
“asset sale” offer to purchase covenant included in the indenture governing such
Indebtedness, to the extent incurred by any Credit Party, shall provide that the
Lead Borrower or the respective Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement on a pro rata or
greater basis with such Indebtedness from asset sale proceeds, (iv) [reserved],
(v) the indenture governing such Indebtedness shall not include any financial
maintenance covenants, (vi) the “default to other indebtedness” event of default
contained in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” or a “cross-acceleration” and “cross-payment default”
rather than a “cross-default,” (vii) (a) such Indebtedness is secured only by
assets comprising Collateral on a pari passu basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Lead Borrower or any of its Subsidiaries other
than the Collateral, (b) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent) and (c) a Pari Passu
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial issue of Permitted Pari Passu Notes by the Lead
Borrower, then the Lead Borrower, the Subsidiary Borrowers, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Pari Passu
Representative for such Indebtedness shall have executed and delivered the Pari
Passu Intercreditor Agreement, and (viii) the negative covenants and events of
defaults, taken as a whole, contained in the indenture governing such
Indebtedness shall not be more onerous in any material respect than those
contained in the corresponding provisions in this Agreement; provided that any
such terms may be more onerous to the extent they take effect after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the requirement set out in the foregoing
clause (viii), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of an objection during such five Business Day period (including a
reasonable description of the basis upon which it objects)).
“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture, and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.
“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.
“Permitted Refinancing Indebtedness” shall mean (x) Indebtedness incurred by the
Lead Borrower or any Restricted Subsidiary which serves to extend, replace,
refund, refinance, renew or defease (“Refinance”) any Indebtedness, including
any previously issued Permitted Refinancing Indebtedness, so long as:
(1)    the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt,
32
        

--------------------------------------------------------------------------------



plus (c) the amount of any tender or redemption premium paid thereon or any
penalty or premium required to be paid under the terms of the instrument or
documents governing such Refinanced Debt and any costs, fees and expenses
incurred in connection with the issuance of such new Indebtedness and the
Refinancing of such Refinanced Debt;
(2)    such Permitted Refinancing Indebtedness has a:
(a)    Weighted Average Life to Maturity at the time such Indebtedness is
incurred that is not less than the remaining Weighted Average Life to Maturity
of the applicable Refinanced Debt; and
(b)    final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);
(3)    to the extent such Permitted Refinancing Indebtedness Refinances
Indebtedness that is (a) expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and
(4)    subject to Section 10.01(vi), such Permitted Refinancing Indebtedness
shall not be secured by any assets or property of the Lead Borrower or any
Restricted Subsidiary that does not secure the Refinanced Debt being Refinanced
(plus improvements and accessions thereon and proceeds in respect thereof);
provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Lead Borrower that is not a
Subsidiary Guarantor that refinances Indebtedness of the Lead Borrower or a
Subsidiary Guarantor, (b) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.
“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold or
transferred to or financed by one or more Special Purpose Securitization
Subsidiaries, and (ii) such Special Purpose Securitization Subsidiaries finance
(or refinance) their acquisition of such Securitization Assets or interests
therein, or the financing thereof, by selling or borrowing against
Securitization Assets (including conduit and warehouse financings) and any
hedging agreements entered into in connection with such Securitization Assets;
provided that recourse to the Lead Borrower or any Subsidiary (other than the
Special Purpose Securitization Subsidiaries) in connection with such
transactions shall be limited to the extent customary (as determined by the Lead
Borrower in good faith) for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Lead Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary)).
33
        

--------------------------------------------------------------------------------



“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” shall mean any “pension plan” as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is subject to Title
IV of ERISA or Section 412 of the Code and is (i) maintained or contributed to
by (or to which there is an obligation to contribute of) the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower or (ii) with respect to which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any liability,
including, for greater certainty, liability arising from an ERISA Affiliate.
“Platform” shall mean IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system.
“Pledge Agreement” shall mean that certain First Lien Pledge Agreement, dated as
of the Original Closing Date, among the Existing Lead Borrower, the Collateral
Agent, the Subsidiary Borrowers from time to time thereto and the Guarantors
from time to time party thereto, as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.
“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.
“Pledge Reaffirmation” shall have the meaning provided in Section 6.08.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Pre-Adjustment Successor Rate” has the meaning specified in Section 2.10(e).
“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Lead Borrower and its Subsidiaries taken as a whole are sold as a going
concern with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.
“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, the Consolidated Total Net Leverage Ratio and the calculation of
Consolidated Total Assets, of any Person and its Restricted Subsidiaries, as of
any date, that pro forma effect will be given to the Transaction, any
acquisition, merger, consolidation, Investment, any issuance, incurrence,
assumption or repayment or redemption of Indebtedness (including Indebtedness
issued, incurred or assumed or repaid or redeemed as a result of, or to finance,
any relevant transaction and for which any such test, financial ratio, basket or
covenant is being calculated) (but excluding the identifiable proceeds of any
Indebtedness being incurred substantially simultaneously therewith or as part of
the same transaction or series of related transactions for purposes of netting
cash to calculate the applicable ratio), any issuance or redemption of preferred
stock, all sales, transfers and other dispositions or discontinuance of any
Subsidiary, line of business, division, segment or operating unit, any
operational change (including the entry into any material contract or
arrangement) or any designation of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary, in each
case that have occurred during the
34
        

--------------------------------------------------------------------------------



four consecutive fiscal quarter period of such Person being used to calculate
such test, financial ratio, basket or covenant (the “Reference Period”), or
subsequent to the end of the Reference Period but prior to such date or prior to
or simultaneously with the event for which a determination under this definition
is made (including any such event occurring at a Person who became a Restricted
Subsidiary of the subject Person or was merged or consolidated with or into the
subject Person or any other Restricted Subsidiary of the subject Person after
the commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period.
For purposes of making any computation referred to above:
(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Interest Rate Protection Agreements or Other Hedging Agreements applicable to
such Indebtedness if such Interest Rate Protection Agreements or Other Hedging
Agreements has a remaining term in excess of 12 months);
(2) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Lead Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with U.S. GAAP;
(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, an eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Lead Borrower may designate; and
(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.
Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings”.
“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by the Lead Borrower
(or any successor thereto) or any Restricted Subsidiary within 24 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that such cost savings, operating expense reductions, operating improvements and
synergies are factually supportable and reasonably identifiable (as determined
in good faith by a responsible financial or accounting officer, in his or her
capacity as such and not in his or her personal capacity, of the Lead Borrower
(or any successor thereto)) and are reasonably anticipated to be realized within
24 months after the date of such pro forma calculation; provided, further, that,
(i) the aggregate amount added in respect of the foregoing proviso (or otherwise
added to Consolidated Net Income or Consolidated EBITDA) shall not exceed with
respect to any four quarter period 25% of Consolidated EBITDA for such period
(calculated after giving effect to any such adjustments) (such limitation, the
“Cost Savings Cap”) and (ii) the aggregate amount added in respect of the
foregoing proviso (or otherwise added to Consolidated Net Income or Consolidated
EBITDA) shall no longer be permitted to be added back to the extent the cost
savings, operating expense reductions, operating improvements and synergies have
not been achieved within 24 months of the action or event giving rise to such
cost savings, operating expense reductions, operating improvements and
synergies.
35
        

--------------------------------------------------------------------------------



“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning provided in Section 9.01.
“Public Side Information” shall have the meaning provided in Section 9.01(j).
“Qualified Preferred Stock” shall mean any preferred capital stock of the Lead
Borrower so long as the terms of any such preferred capital stock (x) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to the 91st day after the Latest Maturity Date at as of the date
such Qualified Preferred Stock was issued other than (i) provisions requiring
payment solely (or with provisions permitting the Lead Borrower, as applicable,
to opt to make payment solely) in the form of common Equity Interests or
Qualified Preferred Stock of the Lead Borrower, as applicable, (ii) provisions
requiring payment solely as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale are subject to the payment in full of all Obligations in
cash (other than unasserted contingent indemnification obligations) or such
payment is otherwise permitted by this Agreement (including as a result of a
waiver or amendment hereunder) and (iii) with respect to preferred capital stock
issued to any plan for the benefit of employees of the Lead Borrower, as
applicable, or its Subsidiaries or by any such plan to such employees,
provisions requiring the repurchase thereof in order to satisfy applicable
statutory or regulatory obligations and (y) give the Lead Borrower the option to
elect to pay such dividends or distributions on a non-cash basis or otherwise do
not require the cash payment of dividends or distributions at any time that such
cash payment is not permitted under this Agreement or would result in a Default
or Event of Default hereunder.
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Lead Borrower or any Subsidiary.
“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and (ii)
under any policy of insurance required to be maintained under Section 9.03, in
each case to the extent such proceeds or awards do not constitute reimbursement
or compensation for amounts previously paid by the Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.
“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis”.
“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”.
“Refinancing Effective Date” shall have the meaning specified in Section
2.18(a).
“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in
36
        

--------------------------------------------------------------------------------



effect on Refinancing Effective Date and as the same may be amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.
“Refinancing Notes” shall mean Permitted Junior Notes or Permitted Pari Passu
Notes (or Indebtedness that would constitute Permitted Junior Debt or Permitted
Pari Passu Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans.
“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.
“Refinancing Term Loan Amendment” shall have the meaning specified in Section
2.18(c).
“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to convert Initial Term Loans or Incremental Term Loans under an Existing
Initial Term Loan Tranche or Existing Incremental Term Loan Tranche into a new
Tranche of Refinancing Term Loans or Refinancing Term Loans under an existing
Tranche of Refinancing Term Loans.
“Refinancing Term Loan Lender” shall have the meaning specified in Section
2.18(b).
“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Rejection Notice” shall have the meaning assigned to such term in Section
5.02(k).
“Related Adjustment” shall mean, in determining any LIBOR Successor Rate, the
first relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:
(A)    the spread adjustment, or method for calculating or determining such
spread adjustment, that has been selected or recommended by the Relevant
Governmental Body for the relevant Pre-Adjustment Successor Rate (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto) and which adjustment or method (x) is
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion or (y) solely with respect to Term
SOFR, if not currently published, which was previously so recommended for Term
SOFR and published on an information service acceptable to the Administrative
Agent; or
(B)    the spread adjustment that would apply (or has previously been applied)
to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).
37
        

--------------------------------------------------------------------------------



“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); and (b) with respect to any officer of the Lead
Borrower or its Subsidiaries, (i) any officer or director of the foregoing
persons or any spouse or lineal descendant (including by adoption and
stepchildren) of such officer and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which an
80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in (b)(i)
above or any combination of these identified relationships and (c) with respect
to any Agent, such Agent’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Agent and such Agent’s Affiliates.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Materials into,
through or upon the Environment or within, from or into any building, structure,
facility or fixture.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Repricing Transaction” shall mean (1) the incurrence by the Lead Borrower or
any of its Restricted Subsidiaries of any Indebtedness in the form of term loans
(including, without limitation, any new or additional term loans under this
Agreement (including Refinancing Term Loans), whether incurred directly or by
way of the conversion of Initial Term Loans into a new tranche of replacement
term loans under this Agreement) (i) having an Effective Yield that is less than
the Effective Yield for Initial Term Loans, (ii) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Initial Term Loans or (2) any
effective reduction in the Applicable Margin for Initial Term Loans (e.g., by
way of amendment, waiver or otherwise) (with such determination to be made in
the reasonable judgment of the Administrative Agent, consistent with generally
accepted financial practices), in each case, to the extent the primary purpose
of such incurrence or reduction is to reduce the Effective Yield applicable to
the Initial Term Loans; provided that any prepayment, replacement or amendment
in connection with a Change of Control or acquisition or Investment not
permitted by this Agreement or permitted but with respect to which the Lead
Borrower has determined in good faith that this Agreement will not provide
sufficient flexibility for the operation of the combined business following
consummation thereof shall not constitute a Repricing Transaction.
“Required Delayed Draw Term Lenders” shall mean Non-Defaulting Lenders, the sum
of whose Available Unused Commitments as of any date of determination represent
more than 50% of the total Available Unused Commitments at such time.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans and Available Unused Commitments as of any
date of determination represent greater than 50% of the sum of all outstanding
principal of Term Loans and total Available Unused Commitments of Non-Defaulting
Lenders at such time.
“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (i) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (ii) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
38
        

--------------------------------------------------------------------------------



“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given to Article II, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party designated in or pursuant to an agreement between the applicable Credit
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.
“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiaries.
“Retained Declined Proceeds” shall have the meaning assigned to such term in
Section 5.02(k).
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Payment
Period (a) 100% minus (b) the Applicable Prepayment Percentage with respect to
such Excess Cash Flow Payment Period.
“Returns” shall have the meaning provided in Section 8.09.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is, or whose government is, the target of any Sanctions (currently, Iran,
Sudan, Syria, North Korea, Cuba and the Crimea region of Ukraine).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Sanctions” shall mean comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).
“SEC” shall have the meaning provided in Section 9.01(g).
“Second Lien Credit Agreement” shall mean that certain Second Lien Term Loan
Credit Agreement, dated as of the Original Closing Date, among Holdings, the
Lead Borrower, certain Subsidiaries of the Borrower from time to time party
thereto, the lenders from time to time party thereto, and Bank of America, as
administrative agent, as modified, supplemented, amended, restated (including
any amendment and restatement thereof), extended or renewed from time to time.
39
        

--------------------------------------------------------------------------------



“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the Lead
Borrower or any Subsidiary or in which the Lead Borrower or any Subsidiary has
any rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fees, royalties and
other similar payments made related to the use of trade names and other
Intellectual Property, business support, training and other services, (c)
revenues related to distribution and merchandising of the products of the Lead
Borrower and its Subsidiaries, (d) rents, real estate taxes and other
non-royalty amounts due from franchisees, (e) Intellectual Property rights
relating to the generation of any of the types of assets listed in this
definition, (f) parcels of or interests in Real Property, together with all
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof, (g) any Equity Interests of any Special Purpose
Securitization Subsidiary or any Subsidiary of a Special Purpose Securitization
Subsidiary and any rights under any limited liability company agreement, trust
agreement, shareholders agreement, organization or formation documents or other
agreement entered into in furtherance of the organization of such entity, (h)
any equipment, contractual rights with unaffiliated third parties, website
domains and associated property and rights necessary for a Special Purpose
Securitization Subsidiary to operate in accordance with its stated purposes; (i)
any rights and obligations associated with gift card or similar programs, and
(j) other assets and property (or proceeds of such assets or property) to the
extent customarily included in securitization transactions of the relevant type
in the applicable jurisdictions (as determined by the Lead Borrower in good
faith).
“Security Agreement” mean that certain First Lien Security Agreement, dated as
of the Original Closing Date, among the Existing Lead Borrower, the Collateral
Agent, the Subsidiary Borrowers from time to time thereto and the Guarantors
from time to time party thereto as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.
“Security Agreement Reaffirmation” shall have the meaning provided in Section
6.09.
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement and, after the execution and delivery thereof, each Additional
Security Document.
“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.
“SOFR” with respect to any Business Day shall mean the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website (or any successor source) at
approximately 8:00 a.m. (New York City time) on the immediately succeeding
Business Day and, in each case, that has been selected or recommended by the
Relevant Governmental Body.
“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the Fair Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that,
40
        

--------------------------------------------------------------------------------



in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability); (ii) the Present Fair Saleable Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of call the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries on a consolidated basis are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis will have adequate capital
with which to conduct the business they are presently conducting and reasonably
anticipate conducting.
“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Lead Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the Lead
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with any of Borrowers or any of the Subsidiaries
(other than Special Purpose Securitization Subsidiaries) in the event the
Borrowers or any such Subsidiary becomes subject to a proceeding under the Title
11 of the United States Code (or other insolvency law) and (ii) any subsidiary
of a Special Purpose Securitization Subsidiary.
“Specified Permitted Adjustments” shall mean all adjustments to Consolidated
EBITDA identified in the confidential information memorandum for the Initial
Term Loans dated October 1, 2020 to the extent such adjustments, without
duplication, continue to be applicable to the reference period (it being
understood that such adjustments shall be calculated net of the amount of actual
benefits realized or expected to be realized during reference period that are
otherwise included in the calculation of Consolidated EBITDA).
“Subsidiaries Guaranty” shall mean that certain First Lien Subsidiaries
Guaranty, dated as of the Original Closing Date, among the Existing Lead
Borrower, the Administrative Agent, the Subsidiary Borrowers from time to time
thereto and the Guarantors from time to time party thereto as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof and thereof.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.
“Subsidiary Borrowers” shall mean each Credit Party set forth on Schedule 1.01B
(and any successor thereto).
“Subsidiary Guarantor” shall mean each Restricted Subsidiary of the Lead
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary of the Lead Borrower established, created or acquired after the
Closing Date which becomes a party to the Subsidiaries Guaranty in accordance
with the requirements of this Agreement or the provisions of the Subsidiaries
Guaranty.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
41
        

--------------------------------------------------------------------------------



“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.
“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, its Refinancing Term Loan Commitment, its Extended Term Loan
Commitment, its Incremental Term Loan Commitment or its Delayed Draw Term Loan
Commitment.
“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.
“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan made
pursuant to Section 2.01(b), each Refinancing Term Loan, each Extended Term Loan
of a given Extension Series and each Delayed Draw Term Loans.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Lead Borrower (in each case taken as one accounting period).
“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” shall mean $50,000,000.
“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment and the Total Incremental Term Loan Commitment.
“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.
“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.
“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in Section
2.15 (collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to the Extension pursuant to Section 2.14, shall include any
group of Extended Term Loans pursuant to Extended Term Loan Commitments,
extended, directly or indirectly, from the same Initial Tranche and having the
same Maturity Date, interest rate and fees and after giving effect to any
Refinancing Term Loan Amendment pursuant to Section 2.18, shall include any
group of Refinancing Term Loans refinancing, directly or indirectly, the same
Initial Tranche having the same Maturity Date, interest rate and fees; provided
that that only in the circumstances contemplated by Section 2.18(b), Refinancing
Term Loans may be made part of a then existing Tranche of Term Loans; provided
further that only in the circumstances contemplated by Section 2.15(c),
Incremental Term Loans may be made part of a then existing Tranche of Term
Loans.
42
        

--------------------------------------------------------------------------------



“Transaction” shall mean, collectively, (i) the repayment of all amounts
outstanding under the Existing Credit Agreement, (ii) the repayment of all
amounts outstanding under the Second Lien Credit Agreement, (iii) the entering
into of the Credit Documents and the incurrence of the Initial Term Loans on the
Closing Date, (iii) the entering into the amendment to the ABL Credit Agreement
and the initial borrowings thereunder (if any), (iv) the funding of acquisition
consideration for Permitted Acquisitions, and (v) the payment of all Transaction
Costs.
“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Lead Borrower and its Subsidiaries in connection with the transactions described
in clauses (i) through (v) of the definition of “Transaction”.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the present value of the accumulated plan benefits
under the Plan determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Borrower listed on Schedule 1.01 and (ii) any other Subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 9.16 subsequent to the Closing Date, in each
case, except to the extent redesignated as a Restricted Subsidiary in accordance
with such Section 9.16; provided, however, that no Subsidiary Borrower shall be
designated as an Unrestricted Subsidiary.
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.04(c).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
43
        

--------------------------------------------------------------------------------



“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.02    Terms Generally and Certain Interpretive Provisions
The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof’ and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Sections, paragraphs,
clauses, subclauses, Exhibits and Schedules shall be deemed references to
Sections, paragraphs, clauses and subclauses of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Unless otherwise
expressly provided herein, (a) all references to documents, instruments and
other agreements (including the Credit Documents and organizational documents)
shall be deemed to include all subsequent amendments, restatements, amendments
and restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Credit Document
and (b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).
44
        

--------------------------------------------------------------------------------



1.03    Limited Condition Transactions
Notwithstanding anything to the contrary in this Agreement, in connection with
any action being taken in connection with a Limited Condition Transaction, for
purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio and Consolidated Total Net Leverage Ratio (and, for the avoidance
of doubt, any financial ratio set forth in Section 2.15(a)); or
(ii)    testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated EBITDA or
Consolidated Total Assets); or
(iii)    determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);
in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) (x) the declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or on the basis of the Section 9.01 Financials for the
most recently ended Test Period at the time of) (x) delivery of irrevocable
(which may be conditional) notice with respect to such payment or prepayment or
redemption or acquisition of such Indebtedness or (y) the making of such
voluntary or optional payment or prepayment on or redemption or acquisition for
value of any Indebtedness (the “LCT Test Date”), and if, for the Limited
Condition Transaction (and the other transactions to be entered into in
connection therewith), the Lead Borrower or any of its Restricted Subsidiaries
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Lead
Borrower has made an LCT Election and any of the ratios, tests or baskets for
which compliance was determined or tested as of the LCT Test Date would have
failed to have been complied with as a result of fluctuations in any such ratio,
test or basket, including due to fluctuations in Consolidated EBITDA or
Consolidated Total Assets of the Lead Borrower or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
failed to have been complied with as a result of such fluctuations. If the Lead
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Dividends, the
making of any Permitted Investment, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Lead Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (each, a
“Subsequent Transaction”) following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or irrevocable notice for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated. The Lead Borrower shall be deemed to have made an LCT Election
with respect to any Permitted Acquisitions subject to a letter of intent as of
the Closing Date.
45
        

--------------------------------------------------------------------------------



Section 2.    Amount and Terms of Credit.
2.01    The Commitments.
(a)    Subject to and upon the terms and conditions set forth herein, each
Lender with an Initial Term Loan Commitment severally agrees to make an Initial
Term Loan or Initial Term Loans to the Borrowers, which Initial Term Loans (i)
shall be incurred by the Borrowers pursuant to a single drawing on the Closing
Date, (ii) shall be denominated in U.S. Dollars, (iii) shall except as
hereinafter provided, at the option of the Lead Borrower, be incurred and
maintained as, and/or converted into, one or more Borrowings of Base Rate Term
Loans or LIBO Rate Term Loans, provided that except as otherwise specifically
provided in Section 2.10(b), all Initial Term Loans comprising the same
Borrowing shall at all times be of the same Type, and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Initial
Term Loan Commitment of such Lender on the Closing Date (before giving effect to
the termination thereof pursuant to Section 4.02(a)). Once repaid, Initial Term
Loans may not be reborrowed. All Borrowers shall be jointly and severally liable
as borrowers for all Term Loans regardless of which Borrower receives the
proceeds thereof.
(b)    Subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Term Loan Commitment from time to time severally
agrees to make term loans (each, an “Incremental Term Loan” and, collectively,
the “Incremental Term Loans”) to the Borrowers, which Incremental Term Loans (i)
shall be incurred pursuant to a single drawing on the applicable Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars, (iii)
shall, except as hereinafter provided, at the option of the Lead Borrower, be
incurred and maintained as, and/or converted into one or more Borrowings of Base
Rate Term Loans or LIBO Rate Term Loans; provided that all Incremental Term
Loans of a given Tranche made as part of the same Borrowing shall at all times
consist of Incremental Term Loans of the same Type, and (iv) shall not exceed
for any such Incremental Term Loan Lender at any time of any incurrence thereof,
the Incremental Term Loan Commitment of such Incremental Term Loan Lender for
such Tranche (before giving effect to the termination thereof on such date
pursuant to Section 4.02(b)). Once repaid, Incremental Term Loans may not be
reborrowed.
(c)    Subject to the terms and conditions set forth herein, each Lender having
a Delayed Draw Term Loan Commitment agrees to make Delayed Draw Term Loans in
the form of additional Term Loans in U.S. Dollars to the Borrowers from time to
time on up to three separate occasions (the date on which such Delayed Draw Term
Loans are made, the “Delayed Draw Term Loan Funding Date”) after the Closing
Date and prior to the Delayed Draw Term Loan Commitment Expiration Date in an
aggregate principal amount not to exceed its Delayed Draw Term Loan Commitment;
provided that (i) each Delayed Draw Term Loan made to the Borrowers shall result
in an immediate and permanent reduction in the Delayed Draw Term Loan Commitment
of each Delayed Draw Term Loan Lender in an amount equal to the aggregate
principal amount of the Delayed Draw Term Loans made by such Delayed Draw Term
Loan Lender on such date, (ii) the Initial Term Loans and the Delayed Draw Term
Loans (if and when funded) shall have the same terms and shall be treated as a
single fungible Tranche of Term Loans for all purposes (other than for U.S.
federal and applicable state and local income tax purposes) under this Agreement
and the other Credit Documents, except that interest on the Delayed Draw Term
Loans shall commence to accrue from the applicable date of funding and (iii)
each such Lender shall fund, on any funding date of any Delayed Draw Term Loans,
its proportionate share of the aggregate amount of such Delayed Draw Term Loans
funded on such funding date, such that it holds an equal pro rata share of the
Initial Term Loans and each Delayed Draw Term Loan outstanding as of such
funding date.
2.02    Minimum Amount of Each Borrowing
The aggregate principal amount of each Borrowing of Term Loans under any Tranche
shall not be less than the Minimum Borrowing Amount. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
eight (8) Borrowings of LIBO Rate Term Loans in the aggregate for all Tranches
of Term Loans.
2.03    Notice of Borrowing
46
        

--------------------------------------------------------------------------------



Whenever the Borrowers desire to make a Borrowing of Term Loans hereunder, the
Lead Borrower shall give the Administrative Agent at its Notice Office at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) of each Borrowing of Base Rate Term Loans to be made hereunder and
at least three Business Days’ (or such shorter period as the Administrative
Agent shall agree in its sole and absolute discretion) prior written notice (or
telephonic notice promptly confirmed in writing) of each LIBO Rate Term Loan to
be made hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 12:00 Noon (New York
City time) on such day (or such later time as the Administrative Agent shall
agree in it its sole and absolute discretion); provided further that, if the
Borrowers wish to request LIBO Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to each Lender with a Commitment of the relevant
Tranche of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Lead Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
such Lenders. Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.11, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing by or on behalf of the
Borrowers, in the form of Exhibit A-1 or such other form as may be approved by
the Administrative Agent including any form on an electronic platform or
electronic transmission as shall be approved by the Administrative Agent,
appropriately completed by a Responsible Officer of the relevant Borrower,
appropriately completed to specify: (i) the aggregate principal amount of the
Term Loans to be made pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) whether the respective
Borrowing shall consist of Initial Term Loans, Incremental Term Loans or
Refinancing Term Loans, (iv) whether the Term Loans being made pursuant to such
Borrowing are to be initially maintained as Base Rate Term Loans or LIBO Rate
Term Loans and (v) in the case of LIBO Rate Term Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall promptly give
each Lender of the Tranche specified in the respective Notice of Borrowing,
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
(determined in accordance with Section 2.07) and of the other matters required
by the immediately preceding sentence to be specified in the Notice of
Borrowing.
2.04    Disbursement of Funds
No later than 1:00 P.M. (New York City time) on the date specified in each
Notice of Borrowing, each Lender with a Commitment of the relevant Tranche will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date. All such amounts will
be made available in U.S. Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will make available to the
Borrowers at the Payment Office the aggregate of the amounts so made available
by the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Lead Borrower and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent also
shall be entitled to recover on demand from such Lender or the Borrowers
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrowers until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking rules on interbank compensation
and (ii) if recovered from the Borrowers, the rate of interest applicable to the
relevant Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Term Loans hereunder or to prejudice any rights
47
        

--------------------------------------------------------------------------------



which the Borrowers may have against any Lender as a result of any failure by
such Lender to make Term Loans hereunder.
2.05    Notes
(a)    Each Borrower’s obligation to pay the principal of, and interest on, the
Term Loans made by each Lender shall be evidenced in the Register maintained by
the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrowers substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Term Note”).
(b)    Each Lender will note on its internal records the amount of each Term
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Term Loans evidenced thereby. Failure to make any such
notation or any error in such notation shall not affect the Borrowers’
obligations in respect of such Term Loans.
(c)    Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request or obtain a Note evidencing its Term Loans to the
Borrowers shall affect or in any manner impair the joint and several obligations
of the Borrowers to pay the Term Loans (and all related Obligations) incurred by
the Borrowers which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Note evidencing its outstanding Term Loans shall in
no event be required to make the notations otherwise described in the preceding
clause (d). At any time when any Lender requests the delivery of a Note to
evidence any of its Term Loans, the Borrowers shall promptly execute and deliver
to the respective Lender the requested Note in the appropriate amount or amounts
to evidence such Term Loans.
2.06    Interest Rate Conversions
The Borrowers shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans of a given Tranche made pursuant to one or more
Borrowings of one or more Types of Term Loans, into a Borrowing (of the same
Tranche) of another Type of Term Loan, provided that (i) except as otherwise
provided in Section 2.11, (x) LIBO Rate Term Loans may be converted into Base
Rate Term Loans only on the last day of an Interest Period applicable to the
Term Loans being converted and no such partial conversion of LIBO Rate Term
Loans, as the case may be, shall reduce the outstanding principal amount of such
LIBO Rate Term Loans, made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) unless the Required Lenders otherwise agree, Base
Rate Term Loans may only be converted into LIBO Rate Term Loans if no Event of
Default is in existence on the date of the conversion, and (iii) no conversion
pursuant to this Section 2.06 shall result in a greater number of Borrowings of
LIBO Rate Term Loans than is permitted under Section 2.02. Such conversion shall
be effected by the Lead Borrower by giving the Administrative Agent at the
Notice Office prior to 12:00 Noon (New York City time) at least three Business
Days’ prior notice (in the case of any conversion to or continuation of LIBO
Rate Term Loans) or one Business Day’s notice (in the case of any conversion to
Base Rate Term Loans) (each, a “Notice of Conversion/Continuation”) in the form
of Exhibit A-2, appropriately completed to specify the Term Loans of a given
Tranche to be so converted, the Borrowing or Borrowings pursuant to which such
Term Loans were incurred and, if to be converted into LIBO Rate Term Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Term Loans.
2.07    Pro Rata Borrowings
All Borrowings of Term Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of such Lenders’ Commitments as the case may be.
No Lender shall be responsible for any default by any other Lender of its
obligation to make Term Loans hereunder, and each Lender shall be obligated to
make the
48
        

--------------------------------------------------------------------------------



Term Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Term Loans hereunder.
2.08    Interest
(a)    Each Borrower agrees, jointly and severally, to pay interest in respect
of the unpaid principal amount of each Base Rate Term Loan (including with
respect to any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant
to Section 2.06 or 2.09) made to the Borrowers hereunder from the date of
Borrowing thereof (or, in the circumstances described in the immediately
preceding parenthetical, from the date of conversion of the respective LIBO Rate
Term Loan into a Base Rate Term Loan) until the earlier of (i) the maturity
thereof (whether by acceleration or otherwise) and (ii) the conversion of such
Base Rate Term Loan to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09,
as applicable, at a rate per annum which shall be equal to the sum of the
Applicable Margin plus the Base Rate, as in effect from time to time.
(b)    Each Borrower agrees, jointly and severally, to pay interest in respect
of the unpaid principal amount of each LIBO Rate Term Loan made to the Borrowers
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06, 2.09 or 2.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.
(c)    Upon the occurrence and during the continuance of any Event of Default
under Section 11.01 (x) overdue principal and, to the extent permitted by law,
overdue interest in respect of each Term Loan shall bear interest at a rate per
annum equal to (i) for Base Rate Term Loans and associated interest, 2.00% per
annum in excess of the Applicable Margin for Base Rate Term Loans plus the Base
Rate, (ii) for LIBO Rate Term Loans and associated interest, 2.00% per annum in
excess of the Applicable Margin for LIBO Rate Term Loans plus the LIBO Rate and
(y) overdue amounts with respect to fees shall bear interest at a rate per annum
equal to 2.00% per annum in excess of the Applicable Margin for Base Rate Term
Loans plus the Base Rate, each as in effect from time to time, in each case with
such interest to be payable on demand.
(d)    Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a LIBO Rate Term Loan to a Base Rate Term Loan (on the amount so
converted) prior to the last day of the Interest Period applicable thereto,
(x) the date of any prepayment or repayment thereof (on the amount prepaid or
repaid), (y) at maturity (whether by acceleration or otherwise) and (z) after
such maturity, on demand.
(e)    Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify the Lead Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate at times when
the Base Rate is based on the Prime Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
2.09    Interest Periods
At the time the Lead Borrower gives any Notice of Borrowing or Notice of
Conversion/Continuation in respect of the making of, or conversion into, any
LIBO Rate Term Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 Noon (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBO Rate Term
Loan (in the case of any subsequent Interest Period), the Lead Borrower shall
have the right to elect the interest period (each, an “Interest Period”)
applicable to
49
        

--------------------------------------------------------------------------------



such LIBO Rate Term Loan, which Interest Period shall, at the option of the Lead
Borrower be a one, two, three or six month period, or, if agreed to by all
Lenders, a twelve month period, or, if agreed to by the Administrative Agent a
period less than one month; provided that (in each case):
(i)    all LIBO Rate Term Loans comprising a Borrowing shall at all times have
the same Interest Period;
(ii)    the initial Interest Period for any LIBO Rate Term Loan shall commence
on the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans and each Interest Period occurring thereafter in respect of
such LIBO Rate Term Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
(iii)    if any Interest Period for a LIBO Rate Term Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
(iv)    if any Interest Period for a LIBO Rate Term Loan would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period for
a LIBO Rate Term Loan would otherwise expire on a day which is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;
(v)    unless the Required Lenders otherwise agree, no Interest Period for a
LIBO Rate Term Loan may be selected at any time when a Default or an Event of
Default is then in existence; and
(vi)    no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond the Maturity Date therefor.
With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Lead Borrower may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by having the Lead Borrower give notice thereof
together with its election of one or more Interest Periods, in each case so long
as each resulting Borrowing (x) has an Interest Period which complies with the
foregoing requirements of this Section 2.09, (y) has a principal amount which is
not less than the Minimum Borrowing Amount applicable to Borrowings of the
respective Type and Tranche, and (z) does not cause a violation of the
requirements of Section 2.02. If by 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of any Interest Period applicable to a
Borrowing of LIBO Rate Term Loans, the Lead Borrower has failed to elect, or is
not permitted to elect, a new Interest Period to be applicable to such LIBO
Rate, the Lead Borrower shall be deemed to have elected in the case of LIBO Rate
Term Loans, to convert such LIBO Rate Term Loans into Base Rate Term Loans with
such conversion to be effective as of the expiration date of such current
Interest Period.
2.10    Increased Costs, Illegality, Inability to Determine Rates, etc.
(a)    In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;
50
        

--------------------------------------------------------------------------------



(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBO Rate
Term Loan because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any additional Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnified under Section 5.04 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate;
or
(iii)    at any time, that the making or continuance of any LIBO Rate Term Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Lead Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Term Loans shall no
longer be available until such time as the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by the Lead Borrower with respect to
LIBO Rate Term Loans which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers agree, jointly and severally, to pay to such
Lender, upon such Lender’s written request therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice setting forth the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, shall be submitted to the Borrowers by such Lender
and shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law.
(b)    At any time that any LIBO Rate Term Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Term Loan affected by the circumstances described in Section
2.10(a)(iii), the Lead Borrower shall, either (x) if the affected LIBO Rate Term
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Lead Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBO Rate Term Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Lender to convert such LIBO Rate Term Loan into a Base Rate Term Loan, provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.10(b).
(c)    If any Lender determines that after the Closing Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital or liquidity requirements, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrowers, jointly
and severally, agree to pay to such Lender, upon its written demand therefor,
such additional documented amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided
51
        

--------------------------------------------------------------------------------



that such Lender’s determination of compensation owing under this Section
2.10(c) shall, absent manifest error, be final and conclusive and binding on all
the parties hereto. Each Lender, upon determining that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Lead Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts.
(d)    Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a requirement of law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 2.10).
Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 2.10 at any time
if it is not the general practice and policy of such Lender to demand such
compensation from similarly situated borrowers in similar circumstances at such
time.
(e)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Lead Borrower or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Lead Borrower) that the Lead Borrower or Required Lenders
(as applicable) have determined, that:
(ii)    adequate and reasonable means do not exist for ascertaining LIBOR for
any Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(iii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iv)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of LIBOR are no longer
representative; or
(v)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2,10, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under any Credit Document with, subject to the proviso below, the first
available alternative set forth in the order below for any payment period for
interest calculated that can be determined by the Administrative Agent, in each
case, without any amendment to, or further action or consent of any other party
to, this Agreement or any other Credit Document (the “LIBOR Successor Rate”; and
any such rate before giving effect to the Related Adjustment, the
“Pre-Adjustment Successor Rate”):
52
        

--------------------------------------------------------------------------------



(x)    Term SOFR plus the Related Adjustment; and
(y)     SOFR plus the Related Adjustment;
and in the case of clause (iv) above, the Lead Borrower and Administrative Agent
may amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Credit Document in accordance with the definition
of “LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m.,
on the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Lead Borrower of the occurrence of the circumstances described
in clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause;
provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the Lead
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment.
The Administrative Agent will promptly (in one or more notices) notify the Lead
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.
    Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


    Notwithstanding anything else herein, if at any time any LIBOR Successor
Rate as so determined would otherwise be less than 0.75%, the LIBOR Successor
Rate will be deemed to be 0.75% for the purposes of this Agreement and the other
Credit Documents.
    In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement; provided that, with
respect to any such amendment effected, the Administrative Agent shall post each
such amendment implementing such LIBOR Successor Rate Conforming Changes to the
Borrower and the Lenders reasonably promptly after such amendment becomes
effective.


If the events or circumstances of the type described in 3.03(c)(i)-(iii) have
occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.”


(f)    Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 2.10(e)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 2.10(e)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 2.10(e)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Lead Borrower may amend this Agreement solely for
the purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section 2.10 at the end of any Interest Period,
53
        

--------------------------------------------------------------------------------



relevant interest payment date or payment period for interest calculated, as
applicable, with another alternate benchmark rate giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks and, in each case,
including any Related Adjustments and any other mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated. For the avoidance of doubt, any such proposed rate and
adjustments shall constitute a LIBOR Successor Rate. Any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
object to such amendment.
    If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (e) or (f) of this Section 2.10 and the
circumstances under clauses (e)(i) or (e)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Lead Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBO Rate Term Loan shall be
suspended, (to the extent of the affected LIBO Rate Term Loan, Interest Periods,
interest payment dates or payment periods), and (y) the LIBO Rate Term Loan
component shall no longer be utilized in determining the Base Rate, until the
LIBOR Successor Rate has been determined in accordance with clauses (e) or (f).
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Term Loan (to the
extent of the affected LIBO Rate Term Loan, Interest Periods, interest payment
dates or payment periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Term Loans (subject to
the foregoing clause (y)) in the amount specified therein.
2.11    Compensation
The Borrowers, jointly and severally, agree to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBO Rate Term Loans but excluding loss of anticipated profits (and without
giving effect to the minimum “LIBO Rate”)) which such Lender may sustain: (i) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, LIBO Rate Term Loans does not occur
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Term Loans pursuant to Section 11) or
conversion of any of its LIBO Rate Term Loans occurs on a date which is not the
last day of an Interest Period with respect thereto; (iii) if any prepayment of
any LIBO Rate Term Loans is not made on any date specified in a notice of
prepayment given by the Lead Borrower; or (iv) as a consequence of any other
default by the Borrowers to repay LIBO Rate Term Loans when required by the
terms of this Agreement or any Note held by such Lender.
2.12    Change of Lending Office
Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 or
Section 13.01(a)(ii) with respect to such Lender, it will, if requested by the
Lead Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Term Loans affected
by such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 2.10, 5.04 and 13.01(a)(ii).
54
        

--------------------------------------------------------------------------------



2.13    Replacement of Lenders
(x) If any Lender becomes a Defaulting Lender, (y) upon the occurrence of an
event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c) or Section 5.04 or Section 13.01(a)(ii) with respect to such Lender or
(z) in the case of a refusal by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Lead Borrower shall have the right, if no Event of Default then
exists (or, in the case of preceding clause (z), will exist immediately after
giving effect to such replacement), to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent (to the extent the Administrative Agent’s
consent would be required for an assignment to such Replacement Lender pursuant
to Section 13.04); provided that (i) at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender and/or the Replaced Lender (as may be agreed to at such time by and among
the Lead Borrower, the Replacement Lender and the Replaced Lender) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Term Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced and (II) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 4.01 and (ii) all obligations of the Borrowers due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 2.13 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrowers, (x) the Replacement Lender shall become a Lender hereunder and
the Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 12.07 and 13.01), which shall survive as
to such Replaced Lender with respect to facts and circumstances occurring prior
to the effective date of such replacement. In connection with any replacement of
Lenders pursuant to, and as contemplated by, this Section 2.13, each Borrower
hereby irrevocably authorizes the Lead Borrower to take all necessary action, in
the name of such Borrower, as described above in this Section 2.13 in order to
effect the replacement of the respective Lender or Lenders in accordance with
the preceding provisions of this Section 2.13.
2.14    Extended Term Loans
(a)    Notwithstanding anything to the contrary in this Agreement, subject to
the terms of this Section 2.14, the Lead Borrower may at any time and from time
to time when no Event of Default then exists request that all or a portion of
the Initial Term Loans, the Extended Term Loans or any Tranche of Incremental
Term Loans (each, an “Existing Initial Term Loan Tranche,” “Existing Extended
Term Loan Tranche” and “Existing Incremental Term Loan Tranche,” respectively),
together with any related outstandings, be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or any portion
of the principal amount (and related outstandings) of such Initial Term Loans,
Extended Term Loans or Incremental Term Loans (any such Term Loans which have
been so converted, “Extended Initial Term Loans,” “Extended Existing Term Loans”
and “Extended Incremental Term Loans,” respectively) and to provide for other
terms consistent with this Section 2.14. In order to establish any Extended Term
Loans, the Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Term Loan Tranche) (each, an “Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall
55
        

--------------------------------------------------------------------------------



(x) be identical as offered to each Lender under the relevant Existing Term Loan
Tranche (including as to the proposed interest rates and fees payable) and (y)
be identical to the Term Loans under the relevant Existing Term Loan Tranche
from which such Extended Term Loans are to be converted, except that: (i) all or
any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term Loans of such Existing Term Loan Tranche to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the applicable Extension Amendment (immediately prior to the establishment of
such Extended Term Loans); (iv) Extended Term Loans may have mandatory
prepayment terms which provide for the application of proceeds from mandatory
prepayment events to be made first to prepay the Term Loans under the Existing
Term Loan Tranche from which such Extended Term Loans have been converted before
applying any such proceeds to prepay such Extended Term Loans; and (v) Extended
Term Loans may have optional prepayment terms (including call protection and
terms which allow Term Loans under the relevant Existing Term Loan Tranche from
which such Extended Term Loans have been converted to be optionally prepaid
prior to the prepayment of such Extended Term Loans) as may be agreed by the
Lead Borrower and the Lenders thereof; provided that no Extended Term Loans may
be optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which such Term Loans were converted) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) in no event shall the final
maturity date of any Extended Term Loans of a given Extension Series at the time
of establishment thereof be earlier than the then Latest Maturity Date of any
other Term Loans hereunder and (B) the Weighted Average Life to Maturity of any
Extended Term Loans of a given Extension Series at the time of establishment
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of any other Tranche of Term Loans then outstanding. Any Extended Term Loans
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension Series”) of Extended Term Loans, as applicable, for all purposes
of this Agreement; provided that any Extended Term Loans converted from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Extension Series with respect to such Existing Term Loan Tranche.
(b)    [Reserved]
(c)    The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Term Loan Tranche are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.14. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche converted into Extended Term Loans pursuant to any
Extension Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to
have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request converted into Extended Term Loans shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche which it has elected to request be
converted into Extended Term Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). Any Lender that does not
respond to the Extension Request on or prior to the date specified therein shall
be deemed to have rejected such Extension Request. In the event that the
aggregate principal amount of Term Loans under the applicable Existing Term Loan
Tranche exceeds the amount of Extended Term Loans requested pursuant to such
Extension Request, Term Loans of such Existing Term Loan Tranche, subject to
such Extension Elections shall either (i) be converted to Extended Term Loans of
such Existing Term Loan Tranche on a pro rata basis based on the aggregate
principal amount of Term Loans of such Existing Term Loan Tranche included in
such Extension Elections or (ii) to the extent such option is expressly set
forth in the applicable Extension Request, be converted to Extended Term Loans
upon an increase in the amount of Extended Term Loans so that such excess does
not exist.
56
        

--------------------------------------------------------------------------------



(d)    Extended Term Loans shall be established pursuant to an amendment (each,
an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Term Loan Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.14(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Initial Term Loan Commitments so extended shall cease to be a
part of the Tranche they were a part of immediately prior to the Extension.
(e)    Extensions consummated by the Borrowers pursuant to this Section 2.14
shall not constitute voluntary or mandatory payments or prepayments for purposes
of this Agreement. The Administrative Agent and the Lenders hereby consent to
each Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14, provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.
(f)    Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of any Extended Term Loans
incurred pursuant thereto, (ii) modify the Scheduled Repayments set forth in
Section 5.02(a)(i) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce Scheduled Repayments of such Term Loans
required pursuant to Section 5.02(a)(i)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d)(i), (iv) establish new Tranches or sub-Tranches in
respect of Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches or
sub-Tranches, in each case on terms consistent with this Section 2.14, and (v)
effect such other amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Lead Borrower, to effect the provisions of this Section 2.14, and
each Lender hereby expressly authorizes the Administrative Agent to enter into
any such Extension Amendment
2.15    Incremental Term Loan Commitments
(a)    The Lead Borrower shall have the right, in consultation and coordination
with the Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time that one or more Lenders (and/or one
or more other Persons which are Eligible Transferees and which will become
Lenders) provide Incremental Term Loan Commitments to the Borrowers and, subject
to the terms and conditions contained in this Agreement and in the relevant
Incremental Term Loan Commitment Agreement, make Incremental Term Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental Term Loan Commitment as a result of any such
request by the Lead Borrower, (ii) any Lender (including any Eligible Transferee
who will become a Lender) may so provide an Incremental Term Loan Commitment
without the consent of any other Lender, (iii) each Tranche of Incremental Term
Loan Commitments shall be denominated in U.S. Dollars, (iv) the amount of
Incremental Term Loan Commitments made available pursuant to a given Incremental
Term Loan Commitment Agreement shall be in a minimum aggregate amount for all
Lenders which provide an Incremental Term Loan Commitment thereunder (including
Eligible Transferees who will become Lenders) of at least $25,000,000, (v) the
aggregate amount of all Incremental Term Loan Commitments provided pursuant to
this Section 2.15 after the Closing Date and all Indebtedness incurred pursuant
to Section 10.04(xxvii)(A) shall not exceed the sum of (x) the greater of
$175,000,000 and 100.0% of Consolidated EBITDA for the most recently ended four
fiscal quarter period, plus (y) the sum of all voluntary prepayments of Term
Loans, Refinancing Notes and Indebtedness incurred pursuant to Section
10.04(xxvii) that ranks pari passu with the Term Loans (limited, in the case of
any voluntary prepayment in accordance with the provisions of Section 2.19 or
Section 2.20 or similar provisions in the definitive
57
        

--------------------------------------------------------------------------------



documentation with respect to such Refinancing Notes or other Indebtedness, to
the cash payment made by any Credit Party or Restricted Subsidiary therefor) (in
each case other than with the proceeds of long-term Indebtedness (other than
Indebtedness under the ABL Credit Agreement)) in each case prior to the date of
incurrence of any such Incremental Term Loan Commitments plus (z) an unlimited
amount so long as the Consolidated First Lien Net Leverage Ratio, determined on
a Pro Forma Basis as of such date would not exceed 3.75 to 1.00 (it being
understood and agreed that the Lead Borrower may elect to use clause (z) above
prior to clauses (x) or (y) above or any combination thereof, and any portion of
any Incremental Term Loans incurred in reliance on clause (x) above shall be
reclassified, as the Lead Borrower may elect from time to time, as incurred
under clause (z) above if the Lead Borrower meets the ratio set forth therein at
such time on a Pro Forma Basis); (vi) the proceeds of all Incremental Term Loans
incurred by the Borrowers may be used for any purpose not prohibited under this
Agreement, (vii) each Incremental Term Loan Commitment Agreement shall
specifically designate, with the approval of the Administrative Agent, the
Tranche of the Incremental Term Loan Commitments being provided thereunder
(which Tranche shall be a new Tranche i.e., not the same as any existing Tranche
of Incremental Term Loans, Incremental Term Loan Commitments or other Term
Loans), unless the requirements of Section 2.15(c) are satisfied), (viii) if to
be incurred as a new Tranche of Incremental Term Loans, such Incremental Term
Loans shall have the same terms as each other Tranche of Term Loans as in effect
immediately prior to the effectiveness of the relevant Incremental Term Loan
Agreement, except as to purpose (which is subject to the requirements of
preceding clause (vi)) and optional prepayment provisions and mandatory
prepayment provisions (which are governed by Section 5.02; provided that each
new Tranche of Incremental Term Loans shall be entitled to share in mandatory
prepayments on a ratable basis with the other Tranches of Term Loans (unless the
holders of the Incremental Term Loans of any Tranche agree to take a lesser
share of any such prepayments)); provided, however, that (I) the maturity and
amortization of such Tranche of Incremental Term Loans may differ, so long as
such Tranche of Incremental Term Loans shall have (a) a Maturity Date of no
earlier than the Latest Maturity Date as of the date such Indebtedness was
incurred and (b) a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Tranche of then
outstanding Term Loans with the then longest Weighted Average Life to Maturity,
(II) the Effective Yield applicable to such Tranche of Incremental Term Loans
may differ from that applicable to the then outstanding Tranches of Term Loans,
with the Effective Yield applicable thereto to be specified in the respective
Incremental Term Loan Commitment Agreement; provided, however, that if the
Effective Yield for any such Incremental Term Loans exceeds the Effective Yield
then applicable to any then outstanding Initial Term Loans by more than 0.50%
per annum, the Applicable Margins for all then outstanding Initial Term Loans
shall be increased as of such date in accordance with the requirements of the
definition of “Applicable Margin” and (III) such Tranche of Incremental Term
Loans may have other terms (other than those described in preceding clauses (I)
and (II)) that may differ from those of other Tranches of Term Loans, including,
without limitation, as to the application of optional or voluntary prepayments
among the Incremental Term Loans and the existing Term Loans and such other
differences as may be reasonably satisfactory to the Administrative Agent,
(ix) all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) incurred by the Borrowers shall be Obligations of the Borrowers
under this Agreement and the other applicable Credit Documents and shall be
secured by the Security Agreements, and guaranteed under the Subsidiaries
Guaranty, on a pari passu basis with all other Term Loans secured by the
Security Agreement and guaranteed under the Subsidiaries Guaranty, (x) each
Lender (including any Eligible Transferee who will become a Lender) agreeing to
provide an Incremental Term Loan Commitment pursuant to an Incremental Term Loan
Commitment Agreement shall, subject to the satisfaction of the relevant
conditions set forth in this Agreement, make Incremental Term Loans under the
Tranche specified in such Incremental Term Loan Commitment Agreement as provided
in Section 2.01(b) and such Term Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents and (xi) all Incremental Term Loan
Commitment Requirements are satisfied.
(b)    At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 2.15, the Borrowers, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement substantially in the form of Exhibit L (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of such Incremental Term
Loan Commitment Agreement shall have been delivered to the Administrative Agent,
(x) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
58
        

--------------------------------------------------------------------------------



upon upfront or arrangement fees owing to the Administrative Agent to the extent
it served as the arranger for the Incremental Term Loan Commitments), (y) all
Incremental Term Loan Commitment Requirements are satisfied, and (z) all other
conditions set forth in this Section 2.15 shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time, (i)
Schedule 2.01 shall be deemed modified to reflect the revised Incremental Term
Loan Commitments of the affected Lenders and (ii) to the extent requested by any
Incremental Term Loan Lender, Term Notes will be issued at the Borrowers’
expense to such Incremental Term Loan Lender, to be in conformity with the
requirements of Section 2.05 (with appropriate modification) to the extent
needed to reflect the new Incremental Term Loans made by such Incremental Term
Loan Lender.
(c)    Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement; provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the Incremental Term Loans made pursuant
thereto shall constitute part of, and be added to, an existing Tranche of Term
Loans, in any case so long as the following requirements are satisfied:
(i)    the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Borrower, the same Maturity Date
and the same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;
(ii)    the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately; and
on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to Section
2.01(b)) on a pro rata basis. To the extent the provisions of preceding clause
(iii) require that Lenders making new Incremental Term Loans add such
Incremental Term Loans to the then outstanding Borrowings of LIBO Rate Term
Loans of such Tranche, it is acknowledged that the effect thereof may result in
such new Incremental Term Loans having short Interest Periods i.e., an Interest
Period that began during an Interest Period then applicable to outstanding LIBO
Rate Term Loans of such Tranche and which will end on the last day of such
Interest Period). All determinations by any Lender pursuant to the immediately
preceding sentence shall, absent manifest error, be final and conclusive and
binding on all parties hereto.
2.16    [Reserved]


2.17    [Reserved]


2.18    Refinancing Term Loans
59
        

--------------------------------------------------------------------------------



(a)    The Lead Borrower may from time to time by written notice to the
Administrative Agent elect to request the establishment of one or more
additional Tranches of Term Loans under this Agreement (“Refinancing Term
Loans”), which refinance, renew, replace, defease or refund all or any portion
of one or more Tranches of Term Loans under this Agreement selected by the Lead
Borrower; provided, that such Refinancing Term Loans may not be in an amount
greater than the aggregate principal amount of the Term Loans being refinanced,
renewed, replaced, defeased or refunded plus unpaid accrued interest and premium
(if any) thereon and upfront fees, original issue discount, underwriting
discounts, fees, commissions and expenses incurred in connection with the
Refinancing Term Loans; provided that such aggregate principal amount may also
be increased to the extent such additional amount is capable of being incurred
at such time pursuant to Section 2.15 and such excess incurrence shall for all
purposes hereof be an incurrence under the relevant subclauses of Section 2.15.
Each such notice shall specify the date (each, a “Refinancing Effective Date”)
on which the Lead Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than three (3) Business Days after the date
on which such notice is delivered to the Administrative Agent; provided that:
(i)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall not be shorter than the remaining Weighted Average Life to Maturity of the
Term Loans being refinanced and the Refinancing Term Loans shall not have a
final maturity before the Maturity Date applicable to the Term Loans being
refinanced;
(ii)    such Refinancing Term Loans shall have pricing (including interest
rates, fees and premiums), amortization, optional prepayment, mandatory
prepayment (so long as such Refinancing Term Loans are not entitled to
participate on a greater than pro rata basis in any mandatory prepayment than
the then outstanding Term Loans) and redemption terms as may be agreed to by the
Lead Borrower and the relevant Refinancing Term Loan Lenders (as defined below);
(iii)    such Refinancing Term Loans shall not be guaranteed by any Person other
than the Borrowers or a Subsidiary Guarantor;
(iv)    in the case of any such Refinancing Term Loans that are secured such
Refinancing Term Loans are secured only by assets comprising Collateral, and not
secured by any property or assets of the Lead Borrower or any of its
Subsidiaries other than the Collateral;
(v)    all other terms applicable to such Refinancing Term Loans (except as set
forth above) shall (I) be substantially identical to, or (II) (taken as a whole)
be otherwise not materially more favorable to the Refinancing Term Loan Lenders
than those applicable to the then outstanding Term Loans, except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (v), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).
(b)    The Lead Borrower may approach any Lender or any other Person that would
be an Eligible Transferee of Term Loans to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Loan Lender”); provided that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan. Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated a series of Refinancing Term Loans for all purposes of this
Agreement; provided that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Term Loan Amendment and subject to the
restrictions set forth in clause (a) above, be designated as an increase in any
previously established Tranche of Term Loans.
60
        

--------------------------------------------------------------------------------



(c)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by Section 2.18(a) (including, for the avoidance of
doubt, the payment of interest, fees, amortization or premium in respect of the
Refinancing Term Loans on the terms specified by the Lead Borrower) and hereby
waive the requirements of this Agreement or any other Credit Document that may
otherwise prohibit any transaction contemplated by Section 2.18(a). The
Refinancing Term Loans shall be established pursuant to an amendment to this
Agreement among the Borrowers and the Refinancing Term Loan Lenders providing
such Refinancing Term Loans (a “Refinancing Term Loan Amendment”) which shall be
consistent with the provisions set forth in Section 2.18(a). Each Refinancing
Term Loan Amendment shall be binding on the Lenders, the Administrative Agent,
the Credit Parties party thereto and the other parties hereto without the
consent of any other Lender and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Lead Borrower, to effect the provisions of
Section 2.18 including such technical amendments as may be necessary or
appropriate in connection therewith and to adjust the amortization schedule in
Section 5.02(a) (insofar as such schedule relates to payments due to Lenders the
Term Loans of which are refinanced with the proceeds of Refinancing Term Loans;
provided that no such amendment shall reduce the pro rata share of any such
payment that would have otherwise been payable to the Lenders, the Term Loans of
which are not refinanced with the proceeds of Refinancing Term Loans). The
Administrative Agent shall be permitted, and each is hereby authorized, to enter
into such amendments with the Borrowers to effect the foregoing.
2.19    Reverse Dutch Auction Repurchases
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, the Lead Borrower, on behalf of the other Borrowers,
may, at any time and from time to time, conduct reverse Dutch auctions in order
to purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or another investment bank of recognized standing selected by the Lead Borrower
(with the consent of the Administrative Agent or such other bank or investment
bank) following consultation with the Administrative Agent (in such capacity,
the “Auction Manager”); provided that the Administrative Agent shall have no
obligation to act as the Auction Manager), so long as the following conditions
are satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.19(a) and Schedule 2.19(a);
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each auction notice and at the time of purchase of
Term Loans in connection with any Auction;
(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Lead Borrower offers to purchase in any such Auction
shall be no less than $2,500,000 (unless another amount is agreed to by the
Administrative Agent);
(iv)    the Lead Borrower shall not use the proceeds of any borrowing under the
ABL Credit Agreement to finance any such repurchase;
(v)    the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Lead Borrower shall automatically be
cancelled and retired by the Lead Borrower on the settlement date of the
relevant purchase (and may not be resold);
(vi)    no more than one Auction may be ongoing at any one time;
(vii)    the Lead Borrower shall make the No Undisclosed Information
Representation; and
(viii)    at the time of each purchase of Term Loans through an Auction, the
Lead Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Responsible Officer certifying as to compliance with preceding
clauses (ii), (iv) and (vii).
61
        

--------------------------------------------------------------------------------



(b)    The Lead Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Auction. If the Lead Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction have in fact been satisfied), and if at such
time of commencement the Lead Borrower believes in good faith that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Lead Borrower shall have no liability to any Lender for any termination of such
Auction as a result of its failure to satisfy one or more of the conditions set
forth above which are required to be met at the time which otherwise would have
been the time of purchase of Term Loans pursuant to the such Auction, and any
such failure shall not result in any Default or Event of Default hereunder. With
respect to all purchases of Term Loans made by the Lead Borrower pursuant to
this Section 2.19, (x) the Lead Borrower shall pay on the settlement date of
each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Lead Borrower and the cancellation of
the purchased Term Loans, in each case in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 5.01, 5.02 or 13.06. At the time of purchases of Term Loans pursuant to
an Auction, the then remaining Scheduled Repayments set forth in Section
5.02(a)(i) shall be reduced by the aggregate principal amount (taking the face
amount thereof) of Term Loans repurchased pursuant to such Auction, with such
reduction to be applied to such Scheduled Repayments on a pro rata basis (based
on the then remaining principal amount of each such Scheduled Repayments).
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by the Lead Borrower contemplated by this
Section 2.19 shall not constitute Investments by the Lead Borrower)) or any
other Credit Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.19. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Section 12 and Section 13.01 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
2.20    Open Market Purchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, the Lead Borrower or any of its Restricted
Subsidiaries may, at any time and from time to time, make open market purchases
of Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such Open Market Purchase;
(ii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Lead Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired by the Borrowers on
the settlement date of the relevant purchase (and may not be resold);
(iii)    the aggregate principal amount of all Term Loans purchased pursuant to
this Section 2.20 shall not exceed 20% of the original aggregate outstanding
principal amount of the Term Loans;
(iv)    the Lead Borrower or any of its Restricted Subsidiaries shall not use
the proceeds of any borrowing under the ABL Credit Agreement to finance any such
repurchase;
(v)    each Borrower shall make the No Undisclosed Information Representation;
and
62
        

--------------------------------------------------------------------------------



(vi)    at the time of each purchase of Term Loans through Open Market
Purchases, the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate of a Responsible Officer certifying as to compliance with
preceding clauses (i), (iv) and (v).
(b)    With respect to all purchases of Term Loans made by the Lead Borrower
pursuant to this Section 2.20, (x) the Lead Borrower shall pay on the settlement
date of each such purchase all accrued and unpaid interest, if any, on the
purchased Term Loans up to the settlement date of such purchase (except to the
extent otherwise set forth in the relevant purchase documents as agreed by the
respective selling Lender) and (y) such purchases (and the payments made by the
Lead Borrower and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 5.01, 5.02 or 13.06. At the time of
purchases of Term Loans pursuant to any Open Market Purchase, the then remaining
Scheduled Repayments set forth in Section 5.02(a)(i) shall be reduced by the
aggregate principal amount (taking the face amount thereof) of Term Loans
repurchased pursuant to such Open Market Purchase, with such reduction to be
applied to such Scheduled Repayments on a pro rata basis (based on the then
remaining principal amount of each such Scheduled Repayments).
(c)    The Administrative Agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.20 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged that
purchases of the Term Loans by any Borrower contemplated by this Section 2.20
shall not constitute Investments by such Borrower)) or any other Credit Document
that may otherwise prohibit any Open Market Purchase by this Section 2.20.
Section 3.    [Reserved]
Section 4.    Fees; Reductions of Commitment
4.01    Fees
(a)    The Borrowers shall, jointly and severally, pay to the Administrative
Agent for distribution to each Incremental Term Loan Lender such fees and other
amounts, if any, as are specified in the relevant Incremental Term Loan
Commitment Agreement, with the fees and other amounts, if any, to be payable on
the relevant Incremental Term Loan Borrowing Date.
(b)    The Borrowers, jointly and severally, agree to pay to the Administrative
Agent such fees as may be agreed to in writing from time to time by the Lead
Borrower or any of its Subsidiaries and the Administrative Agent.
(c)    At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the date that is six months after the Closing Date, the
Borrowers, jointly and severally, agree to pay to the Administrative Agent, for
the ratable account of each Lender with outstanding Initial Term Loans that are
repaid or prepaid (and/or converted) pursuant to such Repricing Transaction
(including each Lender that withholds its consent to such Repricing Transaction
and is replaced as a non-consenting Lender under Section 2.13), a fee in an
amount equal to 1.00% of (x) in the case of a Repricing Transaction of the type
described in clause (1) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) by the Borrowers in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction of the type described in clause (2) of the definition thereof, the
aggregate principal amount of all Initial Term Loans outstanding with respect to
the Borrowers on such date that are subject to an effective reduction of the
Applicable Margin pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.
(d)    The Borrowers shall, jointly and severally, pay to each Lender (other
than any Defaulting Lender), through the Administrative Agent, on the date that
is three Business Days after each Scheduled Repayment Date (commencing on the
last day of the first full fiscal quarter of the Lead Borrower after the Closing
Date) and on Delayed Draw Term Loan Commitment Expiration Date, a commitment fee
(a “Delayed Draw Commitment Fee”)
63
        

--------------------------------------------------------------------------------



on the daily amount of the applicable Available Unused Commitment of such Lender
during the preceding quarter (or other period commencing with the Closing Date
or ending with Delayed Draw Term Loan Commitment Expiration Date) at a rate
equal to the Applicable Commitment Fee, accrued up to the Scheduled Repayment
Date. All Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. The Delayed Draw Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the Delayed Draw Term Loan Commitment Expiration Date.
4.02    Mandatory Reduction of Commitments
(a)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the Incremental Term Loan Borrowing Date for such Total Incremental
Term Loan Commitment (after giving effect to the incurrence of the relevant
Incremental Term Loans on such date).
(b)    Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this Section
4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.
(c)    Unless previously terminated, the Delayed Draw Term Loan Commitments of
each Lender shall terminate on the earlier of the making of the Delayed Draw
Term Loans that reduces the Delayed Draw Term Loan Commitments of such Lender to
zero or the Delayed Draw Term Loan Commitment Expiration Date.
4.03    Voluntary Reduction of Commitments
The Borrowers may at any time, or from time to time reduce, the Delayed Draw
Term Loan Commitments; provided, that each reduction of Delayed Draw Term Loan
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000 (or, if less, the remaining amount of the Delayed Draw
Term Loan Commitments). The Lead Borrower shall notify the Administrative Agent
in writing of any reduction of Delayed Draw Term Loan Commitments at least three
Business Days prior to the date of such reduction. Each such notice shall
specify the date of such reduction and provide the amount of such reduction. The
Administrative Agent will promptly notify the Lenders of the contents of the
Lead Borrower’s reduction notice and of such Lender’s pro rata share of any
reduction. Each such notice shall be irrevocable; provided, that any such notice
of reduction pursuant to this Section 4.03 may state that it is conditioned upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities, the occurrence of a Change of Control
or any similar event), in which case such notice may be revoked by the Lead
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any reduction of
Delayed Draw Term Loan Commitments shall be permanent.
Section 5.    Prepayments; Payments; Taxes
5.01    Voluntary Prepayments
(a)    The Borrowers shall have the right to prepay the Term Loans, without
premium or penalty (other than as provided in Section 4.01(c)), in whole or in
part at any time and from time to time on the following terms and conditions:
(i) the Lead Borrower shall give the Administrative Agent at its Notice Office
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Term Loans, whether such Term Loans are Initial Term Loans
or Incremental Term Loans of a given Tranche, the amount of the Term Loans to be
prepaid, the Types of Term Loans to be repaid, the manner in which such
prepayment shall apply to reduce the Scheduled Repayments set forth in Section
5.02(a)(i) and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice shall be given by the Lead
Borrower (x) prior to 12:00 Noon (New York City time) at least one Business Day
prior to the date of such prepayment in the case of Term Loans maintained as
Base Rate Term Loans and (y) prior to 12:00 Noon (New York City time) at least
three
64
        

--------------------------------------------------------------------------------



Business Days prior to the date of such prepayment in the case of LIBO Rate Term
Loans (or, in the case of clause (x) and (y), such shorter period as the
Administrative Agent shall agree in its sole and absolute discretion), and be
promptly transmitted by the Administrative Agent to each of the Lenders; (ii)
each partial prepayment of Term Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $1,000,000 or such lesser amount as
is acceptable to the Administrative Agent; provided that if any partial
prepayment of LIBO Rate Term Loans made pursuant to any Borrowing shall reduce
the outstanding principal amount of LIBO Rate Term Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount, then if such
Borrowing is a Borrowing of LIBO Rate Term Loans, such Borrowing shall
automatically be converted into a Borrowing of Base Rate Term Loans and any
election of an Interest Period with respect thereto given by the Lead Borrower
shall have no force or effect; (iii) each prepayment pursuant to this Section
5.01(a) in respect of any Term Loans made pursuant to a Borrowing shall be
applied pro rata among such Term Loans; provided that it is understood and
agreed that this clause (iii) may be modified as expressly provided in Section
2.14 in connection with an Extension Amendment; and (iv) each prepayment of
principal of Term Loans of a given Tranche pursuant to this Section 5.01(a)
shall be applied as directed by the Lead Borrower in the applicable notice of
prepayment delivered pursuant to Section 5.01(a) or, if no such direction is
given, in direct order of maturity. Notwithstanding anything to the contrary
contained in this Agreement, any such notice of prepayment pursuant to this
Section 5.01(a) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities, the occurrence of a Change of Control or any similar
event), in which case such notice may be revoked by the Lead Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(b)    In the event (i) of a refusal by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), or (ii) any Lender becomes a Defaulting
Lender, Borrowers may, upon five Business Days’ prior written notice from the
Lead Borrower to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) repay all
Term Loans, together with accrued and unpaid interest, Fees and other amounts
owing to such Lender in accordance with, and subject to the requirements of,
said Section 13.12(b), so long as the consents, if any, required under Section
13.12(b) in connection with the repayment pursuant to clause (b) have been
obtained. Each prepayment of any Term Loan pursuant to this Section 5.01(b)
shall reduce the then remaining Scheduled Repayments set forth in Section
5.02(a)(i) of the applicable Tranche of Term Loans on a pro rata basis (based
upon the then remaining unpaid principal amounts of such Scheduled Repayments of
the respective Tranche after giving effect to all prior reductions thereto).
5.02    Mandatory Repayments
(a)    In addition to any other mandatory repayments pursuant to this Section
5.02, the Borrowers, jointly and severally, shall be required to repay to the
Administrative Agent for the ratable account of the Lenders (i) on the last
Business Day of each March, June, September and December, commencing with March
31, 2021, an aggregate principal amount of Initial Term Loans equal to 0.25% of
the aggregate principal amount of Initial Term Loans outstanding on the Closing
Date, and (ii) on the Initial Maturity Date for Initial Term Loans, the
aggregate principal amount of all Initial Term Loans outstanding on such date
(each such repayment described in clauses (i) and (ii), as the same may be
reduced as provided in this Agreement, including in Section 2.19, 2.20, 5.01 or
5.02(g), or as a result of the application of prepayments in connection with any
Extension as provided in Section 2.14, a “Scheduled Repayment”, and the date of
each such Scheduled Repayment, a “Scheduled Repayment Date”).
(b)    (I)    In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrowers shall be required to make, with respect to each new
Tranche (i.e., other than Initial Term Loans, which are addressed in the
preceding clause (a)) of Term Loans to the extent then outstanding, scheduled
amortization payments of such Tranche of Term Loans to the extent, and on the
dates and in the principal amounts, set forth in the Incremental Term Loan
Commitment Agreement, Refinancing Term Loan Amendment or Extension Amendment
applicable thereto; and
65
        

--------------------------------------------------------------------------------



    (II)    in the event that any Delayed Draw Term Loans are made, the Borrower
shall repay such Delayed Draw Term Loans on each Scheduled Repayment Date
(commencing on the last day of the first full fiscal quarter of the Lead
Borrower after the funding date of such Delayed Draw Term Loans) in an aggregate
principal amount of such Delayed Draw Term Loans equal to (A) in the case of
quarterly payments due prior to the applicable Delayed Draw Term Loan Commitment
Expiration Date, an amount equal to 0.25% of the aggregate principal amount of
such Delayed Draw Term Loans outstanding immediately after the funding date of
such Delayed Draw Term Loans and (B) in the case of such payment due on the
applicable Delayed Draw Term Loan Commitment Expiration Date, an amount equal to
the then unpaid principal amount of such Delayed Draw Term Loans outstanding;
provided that, as necessary to cause such Delayed Draw Term Loans to be fungible
with the then-existing Term Loans, such amortization rate will be adjusted on
each subsequent funding of Delayed Draw Term Loans (as to such successive
Delayed Draw Term Loans) such that the Delayed Draw Term Loans would amortize in
equal quarterly installments calculated using the same annual percentage of
amortization applicable to the outstanding principal amount of such
then-existing Term Loans in effect immediately prior to the funding of such
Delayed Draw Term Loans.
(c)    In addition to any other mandatory repayments pursuant to this Section
5.02, within five Business Days following each date on or after the Closing Date
upon which the Lead Borrower or any of its Restricted Subsidiaries receives any
cash proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 10.04 (other than
Refinancing Term Loans and Refinancing Notes, an amount equal to 100% of the Net
Debt Proceeds therefrom shall be applied as a mandatory repayment in accordance
with the requirements of Sections 5.02(g) and (h).
(d)    In addition to any other mandatory repayments pursuant to this Section
5.02, within five Business Days following each date on or after the Closing Date
upon which the Lead Borrower or any of its Restricted Subsidiaries receives any
Net Sale Proceeds from any Asset Sale, an amount equal to 100% of the Net Sale
Proceeds therefrom shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h); provided, however, with respect to
no more than $10,000,000 in the aggregate of such Net Sale Proceeds received by
the Lead Borrower and its Restricted Subsidiaries in any fiscal year of the Lead
Borrower, such Net Sale Proceeds shall not be required to be so applied or used
to make mandatory repayments of Term Loans if no Event of Default then exists.
Notwithstanding the foregoing, the Lead Borrower may apply all or a portion of
such Net Sale Proceeds (i) in the case of ABL Collateral (as defined in the ABL
Intercreditor Agreement), to prepay Indebtedness under the ABL Credit Agreement
or any other Indebtedness secured by Liens ranking senior to the Liens securing
the Indebtedness hereunder on such ABL Collateral (as defined in the
Intercreditor Agreement) and in the case of revolving borrowings, to the extent
accompanied by permanent reductions in commitments with respect thereto or (ii)
to reinvest in the purchase of assets useful in the business of the Lead
Borrower and its Restricted Subsidiaries within 12 months following the date of
receipt of such Net Sale Proceeds (or, if within such 12-month period, the Lead
Borrower or any of its Restricted Subsidiaries enters into a binding commitment
to so reinvest such Net Sale Proceeds, within 180 days following such 12-month
period during which the Lead Borrower so committed to such plan of
reinvestment); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by the Lead Borrower or its
Restricted Subsidiaries of such Net Sale Proceeds, the Lead Borrower or its
Restricted Subsidiaries have not so used all or a portion of such Net Sale
Proceeds otherwise required to be applied as a mandatory repayment pursuant to
this sentence, the remaining portion of such Net Sale Proceeds shall be applied
as a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period.
(e)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(i) the Applicable Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all (x)
voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness incurred
pursuant to Section 10.04(xxvii) that rank pari passu with the Term Loans
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments of revolving loans under the ABL Credit
Agreement or any other Indebtedness
66
        

--------------------------------------------------------------------------------



secured by a Lien on the Collateral ranking pari passu with the Lien on the
Collateral securing the ABL Credit Agreement or senior or pari passu with the
Lien on the Collateral securing the Indebtedness hereunder, in each case, to the
extent accompanied by a permanent reduction in commitments therefor and not
financed with the incurrence of other long-term Indebtedness (other than
Indebtedness under the ABL Credit Agreement), during such Excess Cash Flow
Payment Period shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h).
(f)    In addition to any other mandatory repayments pursuant to this Section
5.02, within 10 days following each date on or after the Closing Date upon which
the Lead Borrower or any of its Restricted Subsidiaries receives any Net
Insurance Proceeds from any Recovery Event, an amount equal to 100% of the Net
Insurance Proceeds from such Recovery Event shall be applied as a mandatory
repayment in accordance with the requirements of Section 5.02(g) and (h);
provided, however, with respect to no more than $10,000,000 in the aggregate of
such Net Insurance Proceeds received by the Lead Borrower and its Restricted
Subsidiaries in any fiscal year of the Lead Borrower, such Net Insurance
Proceeds shall not give rise to a mandatory repayment if no Event of Default
then exists. Notwithstanding the foregoing, the Lead Borrower may apply such Net
Insurance Proceeds (i) in the case of ABL Collateral (as defined in the ABL
Intercreditor Agreement), to prepay Indebtedness under the ABL Credit Agreement
or any other Indebtedness secured by Liens ranking senior to the Liens securing
the Indebtedness hereunder on such ABL Collateral (as defined in the
Intercreditor Agreement) and in the case of revolving borrowings, to the extent
accompanied by permanent reductions in commitments with respect thereto or (ii)
to reinvest in the purchase of assets useful in the business of the Lead
Borrower and its Restricted Subsidiaries within 12 months following the date of
receipt of such proceeds (or, if within such 12-month period, the Lead Borrower
or any of its Restricted Subsidiaries enters into a binding commitment to so
reinvest in such Net Sale Proceeds, within 18 months following the date of
receipt of such proceeds) (and, in connection therewith, shall thereafter
promptly provide such other information with respect to such reinvestment as the
Administrative Agent may from time to time reasonably request); provided,
further, that if within 12 months (or, to the extent applicable, 18 months)
after the date of receipt by the Lead Borrower or any of its Restricted
Subsidiaries of such Net Insurance Proceeds, the Lead Borrower or any of its
Restricted Subsidiaries have not so used all or a portion of such Net Insurance
Proceeds otherwise required to be applied as a mandatory repayment pursuant to
this sentence, the remaining portion of such Net Insurance Proceeds shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period, as the case may be.
(g)    Each amount required to be applied pursuant to Sections 5.02(c), (d), (e)
and (f) in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes (or any Permitted Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) requires any mandatory
prepayment or repurchase from any Net Sale Proceeds or Net Insurance Proceeds
that would otherwise be required to be applied to prepay Term Loans in
accordance with clause (d) or (f) above, up to a pro rata portion (based on the
aggregate principal amount of Term Loans and such pari passu secured
Indebtedness then outstanding) of such Net Sale Proceeds or Net Insurance
Proceeds may be applied to prepay or repurchase such pari passu secured
Indebtedness in lieu of prepaying Term Loans as provided above. Prepayments
pursuant to Section 5.02(c) shall be applied to the Tranche or Tranches of Term
Loans selected by the Lead Borrower. Except as otherwise provided below, all
repayments of outstanding Term Loans of a given Tranche pursuant to Sections
5.02(c), (d), (e) and (f) (and applied pursuant to this clause (g)) shall be
applied to reduce the Scheduled Repayments set forth in Section 5.02(a)(i) of
the applicable Tranche in direct order of maturity of such Scheduled Repayments.
(h)    With respect to each repayment of Term Loans required by this Section
5.02, the Lead Borrower may (subject to the priority payment requirements of
Section 5.02(g)) designate the Types of Term Loans of the applicable Tranche
which are to be repaid and, in the case of LIBO Rate Term Loans, the specific
Borrowing or Borrowings of the applicable Tranche pursuant to which such LIBO
Rate Term Loans were made, provided that: (i) repayments of LIBO Rate Term Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and (ii)
each repayment of any Term Loans made pursuant to a Borrowing shall be applied
pro rata among
67
        

--------------------------------------------------------------------------------



such Term Loans. In the absence of a designation by the Lead Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion.
(i)    In addition to any other mandatory repayments pursuant to this Section
5.02, all then outstanding Term Loans of any Tranche of Term Loans shall be
repaid in full on the Maturity Date for such Tranche of Term Loans.
(j)    Notwithstanding any other provisions of this Section 5.02, (i) to the
extent that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to the United States, the portion of such Net
Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Initial Term Loans at the times provided in
this Section 5.02 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to the United
States (the relevant Borrower hereby agreeing to use all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation and/or
minimize any such costs of prepayment and/or use the other cash sources of such
Borrower and its Restricted Subsidiaries to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow is permitted under the
applicable local law or applicable organizational documents of such Foreign
Subsidiary, such repatriation will be immediately effected and such repatriated
Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Initial Term Loans pursuant to this Section 5.02 or (ii) to the extent that such
Borrower has reasonably determined in good faith that repatriation of any of or
all the Net Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of
any Foreign Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess
Cash Flow would have material adverse tax cost consequences with respect to such
Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow, such Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow so affected may be retained
by the applicable Foreign Subsidiary.
(k)    The Lead Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to Section
5.02(d) or (f) at least three Business Days prior to the date of such repayment.
Each such notice shall specify the date of such repayment and provide the amount
of such repayment. The Administrative Agent will promptly notify the Lenders of
the contents of the Lead Borrower’s repayment notice and of such Lender’s pro
rata share of any repayment. Each Lender may reject all of its pro rata share of
any mandatory repayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 5.02(d), (e) or (f) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Lead Borrower no later than 5:00 P.M. (New York City time) on the Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such repayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds may be retained by the Lead Borrower in accordance with
this Agreement (“Retained Declined Proceeds”).
5.03    Method and Place of Payment
Except as otherwise specifically provided herein, all payments under this
Agreement and under any Note shall be made to the Administrative Agent or the
account of the Lender or Lenders entitled thereto not later than 2:00 pm (New
York City time) on the date when due and shall be made in U.S. Dollars in
immediately available funds at the Payment Office of the Administrative Agent
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. Any payment received after such
time
68
        

--------------------------------------------------------------------------------



on such date shall, at the option of the Administrative Agent, be deemed to have
been received on the next Business Day. Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
5.04    Net Payments
(a)    All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Indemnified Taxes or Other Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. The Credit Parties jointly and severally agree to indemnify and
hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent and each Lender, within 10 days of written request
therefor, for the amount of any Indemnified Taxes (including any Indemnified
Taxes imposed on amounts payable under this Section 5.04) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender, and any Other Taxes, and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.
(b)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or a reduced rate of, withholding Tax. In addition,
each Lender shall deliver to the Lead Borrower and the Administrative Agent, at
the time or times reasonably requested by the Lead Borrower or the
Administrative Agent, such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
Each Lender shall, whenever a lapse in time or change in circumstances renders
such documentation (including any specific documents required below in Section
5.04(c)) expired, obsolete or inaccurate in any respect, deliver promptly to the
Lead Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the Lead
Borrower or the Administrative Agent) or promptly notify the Lead Borrower and
the Administrative Agent in writing of its inability to do so.
(c)    Without limiting the generality of the foregoing: (x) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete signed copies of Internal
Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party or Form W-8ECI (or successor form), or (ii) in the case
of a Lender claiming exemption from U.S. federal withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest, “a
certificate substantially in the form of Exhibit C (any such certificate, a
“U.S. Tax Compliance Certificate”) and two accurate and complete signed copies
of Internal Revenue Service Form W-8BEN (or successor
69
        

--------------------------------------------------------------------------------



form) or W-8BEN-E (or successor form) certifying to such Lender’s entitlement as
of such date to a complete exemption from U.S. withholding tax with respect to
payments of interest to be made under this Agreement and under any Note; or
(iii) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two accurate and complete
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-8IMY, and/or any other required information (or
successor or other applicable form) from each beneficial owner that would be
required under this Section 5.04(c) if such beneficial owner were a Lender
(provided that, if the Lender is a partnership for U.S. federal income Tax
purposes (and not a participating Lender), and one or more beneficial owners are
claiming the portfolio interest exemption), the U.S. Tax Compliance Certificate
may be provided by such Lender on behalf of such beneficial owners); (y) Each
Lender that is a United States person, as defined in Section 7701(a)(30) of the
Code, shall deliver to the Lead Borrower and the Administrative Agent, at the
times specified in Section 5.04(b), two accurate and complete signed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower or the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine, if necessary, the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.04(c)(z), “FATCA” shall include any
amendment made to FATCA after the Closing Date.
Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(d)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 5.04(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 5.04(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses, including any Taxes, of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.04(d), in no event will the Administrative Agent
or any Lender be required to pay any amount to any Credit Party pursuant to this
Section 5.04(d) to the extent that such payment would place the Administrative
Agent or such Lender in a less favorable position (on a net after-Tax basis)
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. Nothing in this Section
5.04(d) shall be construed to obligate the Administrative Agent or any Lender to
disclose its Tax returns or any other information regarding its Tax affairs or
computations to any Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion.
Section 6.    Conditions Precedent to Credit Events on the Closing Date
The obligation of each Lender to make Initial Term Loans on the Closing Date is
subject at the time of the making of such Term Loans to the satisfaction or
waiver of the following conditions:
70
        

--------------------------------------------------------------------------------



6.01    Closing Date; Credit Documents; Notes
On or prior to the Closing Date, each Borrower, the Administrative Agent and
each Lender on the date hereof shall have signed a counterpart of this Agreement
(whether the same or different counterparts) and shall have delivered (by
electronic transmission or otherwise) the same to the Administrative Agent or,
in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or telex notice (actually received)
at such office that the same has been signed and mailed to it.
6.02    [Reserved]
6.03    Opinions of Counsel
On the Closing Date, the Administrative Agent shall have received the executed
opinion of Morgan, Lewis & Bockius LLP, counsel to the Credit Parties, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
6.04    Corporate Documents; Proceedings, etc
(a)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.
(b)    On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or the Lead Arranger reasonably
may have requested, certified by proper Governmental Authorities.
6.05    Refinancing
(a)    The Lead Borrower and its Subsidiaries shall have repaid in full all
Indebtedness outstanding under the Existing Credit Agreement, together with all
accrued but unpaid interest, fees and other amounts owing thereunder (other than
contingent indemnification obligations not yet due and payable) and all
commitments to lend or make other extensions of credit thereunder shall have
been terminated..
(b)    The Lead Borrower and its Subsidiaries shall have repaid in full all
Indebtedness outstanding under the Second Lien Credit Agreement, together with
all accrued but unpaid interest, fees and other amounts owing thereunder (other
than contingent indemnification obligations not yet due and payable) and (i) all
commitments to lend or make other extensions of credit thereunder shall have
been terminated and (ii) all security interests in respect of, and Liens
securing, the Indebtedness and other obligations thereunder created pursuant to
the security documentation relating thereto shall have been terminated and
released (or arrangements therefor reasonably satisfactory to the Administrative
Agent shall have been made), and the Administrative Agent shall have received
all such releases as may have been reasonably requested by the Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to Holdings or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Credit Agreement and (b) terminations or reassignments of any
security interest in, or Lien on, any patents, trademarks, copyrights, or
similar interests of Holdings or any of its Subsidiaries. The Borrowers or the
relevant parent company thereof shall have satisfied and discharged all
Indebtedness contemplated under the definition of “Second Lien Credit
Agreement”.
6.06    No Default
71
        

--------------------------------------------------------------------------------



No Default or Event of Default shall exist on the Closing Date after giving
effect to the Transaction.
6.07    Intercreditor Agreement
On the Closing Date, each Credit Party shall have duly authorized, executed and
delivered to the Administrative Agent a reaffirmation and joinder agreement
relating to the ABL Intercreditor Agreement (the “Intercreditor Reaffirmation”).
6.08    Pledge Agreement
On the Closing Date, each Credit Party shall have (i) duly authorized, executed
and delivered to the Collateral Agent a reaffirmation and joinder agreement
relating to the Pledge Agreement (the “Pledge Reaffirmation”) and (ii) delivered
to the Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement
Collateral (in the case of Equity Interests), if any, referred to therein and
then owned by such Credit Party together with executed and undated endorsements
for transfer, in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary, to
perfect (to the extent required in the Pledge Agreement) the security interests
in Equity Interests purported to be created by the Pledge Agreement have been
taken.
6.09    Security Agreements
On the Closing Date, each Credit Party shall have duly authorized, executed and
delivered to the Collateral Agent a reaffirmation and joinder agreement relating
to the Security Agreement (the “Security Agreement Reaffirmation”), covering all
of such Credit Party’s present and future Collateral referred to therein, and
shall have delivered to the Collateral Agent:
(i)    proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement;
(ii)    (x) certified copies of a recent date of requests for information or
copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name the Lead Borrower or any other Credit
Party as debtor and that are filed in the jurisdictions referred to in clause
(i) above, together with copies of such other financing statements that name the
Lead Borrower or any other Credit Party as debtor (none of which shall cover any
of the Collateral except to the extent evidencing Permitted Liens, (y) United
States Patent and Trademark Office and United States Copyright Office searches
reasonably requested by the Administrative Agent and (z) reports as of a recent
date listing all effective tax and judgment liens with respect to the Lead
Borrower or any other Credit Party in each jurisdiction as the Agents may
reasonably require; and
(iii)    a duly authorized and executed Perfection Certificate.
6.10    Subsidiaries Guaranty
On the Closing Date, each Subsidiary Guarantor shall have duly authorized,
executed and delivered to the Administrative Agent a joinder and reaffirmation
agreement relating to the Subsidiaries Guaranty (the “Guaranty Reaffirmation”),
guaranteeing all of the obligations of the Borrowers as more fully provided
therein.
6.11    Financial Statements; Pro Forma Balance Sheets; Projections
On or prior to the Closing Date, the Administrative Agent shall have received
(i) unaudited consolidated balance sheets and related statements of income and
cash flows for the Lead Borrower and its consolidated Subsidiaries for each
fiscal quarter of Lead Borrower and its consolidated Subsidiaries ended after
the close of its June 30, 2020 fiscal quarter and at least 45 days prior to the
Closing Date and (ii) a pro forma consolidated balance
72
        

--------------------------------------------------------------------------------



sheet of Lead Borrower and its consolidated Subsidiaries as of the last day of
the most recently ended fiscal quarter ended at least 45 days prior to the
Closing Date (after giving effect to the Transaction), and related pro forma
consolidated income statement for Lead Borrower and its consolidated
Subsidiaries for the most recently ended four fiscal quarter periods ended at
least 45 days prior to the Closing Date prepared as if the Transaction had
occurred at the beginning of such period, which pro forma financial statements
need not meet the requirements of Regulation S-X of the Securities Act.
6.12    Solvency Certificate
On the Closing Date, the Administrative Agent shall have received a solvency
certificate from the chief financial officer or treasurer of the Lead Borrower
substantially in the form of Exhibit I.
6.13    Fees, etc
On the Closing Date, the Borrowers shall have paid to the Agents and each Lender
all costs, fees and expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least three Business Days prior the Closing
Date and other compensation payable to the Agents or such Lender or otherwise
payable in respect of the Transaction to the extent then due.
6.14    Representation and Warranties
The representations and warranties contained in Section 8 of this Agreement and
in each other Credit Document shall be true and correct in all material respects
on the Closing Date (in each case, any representation or warranty that is
qualified as to “materiality” or similar language shall be true and correct in
all respects on the Closing Date).
6.15    KYC and Beneficial Ownership Information
The Administrative Agent and the Lenders shall have received from the Credit
Parties, at least three Business Days prior to the Closing Date, (i) all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing, and
(ii) if the Lead Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Administrative Agent or any Lender that
requests a Beneficial Ownership Certification shall have received a Beneficial
Ownership Certification in relation to such Borrower at least three Business
Days before the Closing Date, in each case to the extent reasonably requested in
writing at least 10 Business Days prior to the Closing Date (provided that, upon
the execution and delivery by such Lender of its signature page to this
Amendment, the condition set forth in this clause (ii) shall be deemed to be
satisfied).
6.16    Borrowing Notice
Prior to the making of the Initial Term Loan on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03.
6.17    Officer’s Certificate
On the Closing Date, the Lead Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Lead Borrower
certifying as to the satisfaction of the conditions in Section 6.06, Section
6.14 and Section 6.18.
6.18    Material Adverse Effect
Since December 31, 2019, there has occurred no fact, event of circumstance which
has had or would reasonably be expected to have a Material Adverse Effect.
73
        

--------------------------------------------------------------------------------



Section 7.    Conditions Precedent to all Credit Events after the Closing Date
(a)    The obligation of each Lender to make Term Loans after the Closing Date
shall be subject to the satisfaction or waiver of the conditions set forth in
Section 2.15 or Section 2.18, as applicable.
(b)    Notwithstanding anything to the contrary in this Agreement, the
obligations of each Lender with a Delayed Draw Term Loan Commitment to fund the
Delayed Draw Term Loans on each Delayed Draw Term Loan Funding Date (but not the
establishment, which shall only be subject to the conditions set forth in
Section 6) shall be subject to the satisfaction or waiver of the following
conditions:
(i)    after giving effect to the Borrowings on the requested Delayed Draw Term
Loan Funding Date and the use of proceeds thereof, calculated on a pro forma
basis as of the end of the most recently ended Test Period, the Consolidated
First Lien Net Leverage Ratio shall not exceed 4.25 to 1.00; provided that the
cash proceeds of the Borrowings of such Delayed Draw Term Loans on the Delayed
Draw Term Loan Funding Date shall not be netted from Indebtedness for purposes
of calculating compliance with such Consolidated First Lien Net Leverage Ratio
(provided that to the extent the proceeds of any such Delayed Draw Term Loans
are used to prepay principal, interest, fees and other amounts owing under
Indebtedness for borrowed money in connection with the Permitted Acquisition,
pro forma effect shall be given to such repayment of Indebtedness and all other
appropriate pro forma adjustments);
(ii)    as of the applicable Delayed Draw Term Loan Funding Date, no Event of
Default shall have occurred and be continuing;
(iii)    The representations and warranties contained in Section 8 of this
Agreement and in each other Credit Document shall be true and correct in all
material respects on the Delayed Draw Term Loan Funding Date (in each case, any
representation or warranty that is qualified as to “materiality” or similar
language shall be true and correct in all respects on the Delayed Draw Term Loan
Funding Date);
(iv)    the proceeds of such Borrowing of Delayed Draw Term Loans shall be used
solely in accordance with Section 8.08(b); and
(v)    the Administrative Agent shall have received a Borrowing Request in
accordance with the requirements hereof.
Section 8.    Representations, Warranties and Agreements
In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, each Borrower, as applicable, makes the following representations,
warranties and agreements, in each case after giving effect to the Transaction.
8.01    Organizational Status
The Lead Borrower and each of its Restricted Subsidiaries (i) is a duly
organized and validly existing corporation, partnership, limited liability
company or unlimited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership, limited liability company or unlimited holding company power and
authority, as the case may be, to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is, to the extent such concepts are applicable under the laws of the relevant
jurisdiction, duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications except, in
the case of clauses (ii) and (iii) hereof, for failures to be so qualified
which, individually and in the aggregate, have not had, and would not reasonably
be expected to have, a Material Adverse Effect.
8.02    Power and Authority
74
        

--------------------------------------------------------------------------------



Each Credit Party thereof has the corporate, partnership, limited liability
company or unlimited liability company power and authority, as the case may be,
to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate,
partnership, limited liability company or unlimited liability company action, as
the case may be, to authorize the execution, delivery and performance by it of
each of such Credit Documents. Each Credit Party thereof has duly executed and
delivered each of the Credit Documents to which it is party, and each of such
Credit Documents constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
8.03    No Violation
Neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except for Permitted Liens) upon any of the property
or assets of any Credit Party or any of its Restricted Subsidiaries pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its respective Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject (except, in the case of preceding clauses (i) and (ii), other
than in the case of any contravention, breach, default and/or conflict, that
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect) or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its respective Restricted
Subsidiaries.
8.04    Approvals
Except to the extent the failure to obtain or make the same would not reasonably
be expected to have a Material Adverse Effect, no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except for (x) those that have otherwise been obtained or made on or prior
to the Closing Date and which remain in full force and effect on the Closing
Date and (y) filings which are necessary to perfect the security interests
created under the Security Documents), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to be obtained
or made by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with, the
execution, delivery and performance of any Credit Document.
8.05    Financial Statements; Financial Condition; Projections
(a)    (i)    The consolidated balance sheets of the Lead Borrower and its
consolidated Subsidiaries for the fiscal period ended December 31, 2019, and the
related consolidated statements of income, cash flows and retained earnings of
the Lead Borrower and its consolidated Subsidiaries for each such fiscal year
present fairly in all material respects the consolidated financial position of
the Lead Borrower and its consolidated Subsidiaries at the dates of such balance
sheets and the consolidated results of the operations of the Lead Borrower and
its consolidated Subsidiaries for the periods covered thereby. All of the
foregoing historical financial statements have been audited by Ernst & Young LLP
and prepared in accordance with U.S. GAAP consistently applied.
(ii)    All unaudited financial statements of the Lead Borrower and its
Subsidiaries furnished to the Administrative Agent on or prior to the Closing
Date pursuant to clause (i) of Section 6.11, have been prepared in accordance
with U.S. GAAP consistently applied by the Lead Borrower, except as otherwise
noted therein, subject to normal year-end audit adjustments (all of which are of
a recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.
75
        

--------------------------------------------------------------------------------



(iii)    The pro forma consolidated balance sheet of the Lead Borrower furnished
to the Administrative Agent pursuant to clause (ii) of Section 6.11 has been
prepared as of June 30, 2020 as if the Transaction and the financing therefor
had occurred on such date. Such pro forma consolidated balance sheet presents a
good faith estimate of the pro forma consolidated financial position of the Lead
Borrower as of June 30, 2020. The pro forma consolidated income statement of the
Lead Borrower furnished to the Administrative Agent pursuant to clause (ii) of
Section 6.11 has been prepared for the four fiscal quarters ended June 30, 2020,
as if the Transaction and the financing therefor had occurred on the first day
of such four-quarter period. Such pro forma consolidated income statement
presents a good faith estimate of the pro forma consolidated income statement of
the Lead Borrower as if the Transaction and the financing therefor had occurred
on the first day of such four-quarter period.
(b)    On the Closing Date, the Lead Borrower and its Subsidiaries, on a
consolidated basis, are Solvent after giving effect to the consummation of the
Transaction and the related financing transactions (including the incurrence of
all Term Loans).
(c)    The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
made and at the time delivered to the Administrative Agent.
(d)    Since December 31, 2019 there has been no Material Adverse Effect, and
there has been no change, event or occurrence that could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
8.06    Litigation
There are no actions, suits or proceedings or, to the knowledge of any Credit
Party, governmental investigations pending or, to the knowledge of any Credit
Party, threatened (i) with respect to the Transaction or any Credit Document or
(ii) that either individually or in the aggregate, have had, or would reasonably
be expected to have, a Material Adverse Effect.
8.07    True and Complete Disclosure
(a)    All written information (taken as a whole) furnished by or on behalf of
any Credit Party in writing to the Administrative Agent or any Lender
(including, without limitation, all such written information contained in the
Credit Documents) for purposes of or in connection with this Agreement, the
other Credit Documents or any transaction contemplated herein or therein does
not, and all other such written information (taken as a whole) hereafter
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender will not, on the date as of which such written information
is dated or certified and on the Closing Date, contain any material misstatement
of fact or omit to state any material fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such written information was provided.
(b)    Notwithstanding anything to the contrary in the foregoing clause (a) of
this Section 8.07, none of the Credit Parties makes any representation, warranty
or covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of its Subsidiaries, or regarding the future condition of the industries
in which they operate other than that such information has been (and in the case
of such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof (it being understood and agreed that projections are not to
be viewed as facts, projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, no
assurances can be given that any particular projection will be realized and that
actual results during the period or periods covered by such projections may
differ from projected results, and such differences may be material).
8.08    Use of Proceeds; Margin Regulations
76
        

--------------------------------------------------------------------------------



.
(a)    All proceeds of the Initial Term Loans incurred on the Closing Date will
be used by the Borrowers to finance the Transaction and pay related Transaction
Costs.
(b)    All proceeds of the Delayed Draw Term Facility will be used by the
Borrowers after the Closing Date for to fund acquisition consideration for
Permitted Acquisitions and to pay related transaction costs and expenses.
(c)    All proceeds of Incremental Term Loans will be used for the purpose set
forth in Section 2.15(a).
(d)    No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.
(e)    The Lead Borrower will not request any Borrowing, and the Borrowers shall
not use, and shall procure that their respective Subsidiaries and each of their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
8.09    Tax Returns and Payments
Except, in each case, as would not reasonably be expected to result in a
Material Adverse Effect, since April 4, 2011, (i) the Lead Borrower and each of
its Restricted Subsidiaries has timely filed or caused to be timely filed with
the appropriate taxing authority all Tax returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, the Lead Borrower and/or any of its
Restricted Subsidiaries, and (ii) the Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of the Lead Borrower and its Restricted
Subsidiaries in accordance with U.S. GAAP.
8.10    ERISA
(a)    No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.
(b)    There exists no Unfunded Pension Liability with respect to any Plan,
except as would not reasonably be expected to have a Material Adverse Effect.
(c)    If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred by the Lead Borrower and its
Restricted Subsidiaries would not reasonably be expected to have a Material
Adverse Effect.
77
        

--------------------------------------------------------------------------------



(d)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.
(e)    The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(f)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.
8.11    The Security Documents
(a)    The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Security Agreement), and upon (i) the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) sufficient identification of commercial
tort claims (as applicable), (iii) execution of a control agreement establishing
the Collateral Agent’s “control” (within the meaning of the New York UCC) with
respect to any deposit account, (iv) the recordation of the Patent Security
Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective form attached to the Security Agreement, in each case in the
United States Patent and Trademark Office and (v) the Copyright Security
Agreement, if applicable, in the form attached to the Security Agreement with
the United States Copyright Office, the Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the Security Agreement) a
fully perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.
(b)    The provisions of the Pledge Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Pledge Agreement), upon the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and
Collateral Agent, as secured creditor, in the secretary of state’s office (or
other similar governmental entity) of the jurisdiction of organization of such
Credit Party, the security interests created under the Pledge Agreement in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected (to the extent provided in the Pledge Agreement) security
interests in the Collateral (as described in the Pledge Agreement (other than
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction or by the taking of the
foregoing actions), subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions.
78
        

--------------------------------------------------------------------------------



(c)    [Reserved].
8.12    [Reserved].
8.13    Capitalization
All outstanding shares of capital stock of the Lead Borrower have been duly and
validly issued and are fully paid and non-assessable (other than any assessment
on the shareholders of the Lead Borrower that may be imposed as a matter of law)
and are owned by Holdings. All outstanding shares of capital stock of each
Subsidiary Borrower are owned directly or indirectly by the Lead Borrower. The
Lead Borrower does not have outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock.
8.14    Subsidiaries
On and as of the Closing Date and after giving effect to the consummation of the
Transaction, the Lead Borrower has no Subsidiaries other than those Subsidiaries
listed on Schedule 8.14. Schedule 8.14 correctly sets forth, as of the Closing
Date and after giving effect to the Transaction, the percentage ownership
(direct and indirect) of the Lead Borrower in each class of capital stock of
each of its Subsidiaries and also identifies the direct owner thereof.
8.15    Anti-Corruption Laws; Sanctioned Persons
The Lead Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Lead Borrower and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Lead Borrower and its
Subsidiaries and their respective officers and employees, and to the knowledge
of the Lead Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Lead Borrower, any of its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of the Lead Borrower,
any agent of the Lead Borrower or any of its Subsidiaries that will act in any
capacity in connection with or benefit from any credit facility established
hereby, is a Sanctioned Person. No Borrowing or use of proceeds thereof will be
used for a purpose that would violate Anti-Corruption Laws or applicable
Sanctions.
8.16    Investment Company Act
None of the Lead Borrower or any of its Restricted Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, required to be registered as such.
8.17    [Reserved].
8.18    Environmental Matters
(a)    The Lead Borrower and each of its Restricted Subsidiaries are in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. To the knowledge of any Credit
Party, there are no pending or threatened Environmental Claims against the Lead
Borrower or any of its Restricted Subsidiaries or any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Lead Borrower or any of its Restricted Subsidiaries of any Real Property
formerly owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries but no longer owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries). There are no facts, circumstances, conditions
or occurrences with respect to the business or operations of the Lead Borrower
or any of its Restricted Subsidiaries, or to the knowledge of any Credit Party,
any Real Property owned, leased or operated by the Lead Borrower or any of its
Restricted Subsidiaries (including any Real Property formerly owned, leased or
operated by the Lead
79
        

--------------------------------------------------------------------------------



Borrower or any of its Restricted Subsidiaries but no longer owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries) that would
be reasonably expected (i) to form the basis of an Environmental Claim against
the Lead Borrower or any of its Restricted Subsidiaries or (ii) to cause any
Real Property owned, leased or operated by the Lead Borrower or any of its
Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by the Lead Borrower
or any of its Restricted Subsidiaries under any applicable Environmental Law.
(b)    To the knowledge of any Credit Party, except as would not reasonably be
expected to have a Material Adverse Effect, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.
(c)    Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
8.19    Labor Relations
Except as set forth in Schedule 8.19 or except to the extent the same, either
individually or in the aggregate, had and would not reasonably be expected to
have a Material Adverse Effect, (a) there are no strikes, lockouts, slowdowns or
other labor disputes pending against the Lead Borrower or any of its Restricted
Subsidiaries or, to the knowledge of each Credit Party, threatened against the
Lead Borrower or any of its Restricted Subsidiaries, (b) to the knowledge of
each Credit Party, there are no questions concerning union representation with
respect to the Lead Borrower or any of its Restricted Subsidiaries, (c) the
hours worked by and payments made to employees of the Lead Borrower or any of
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local, or foreign law
dealing with such matters and (d) to the knowledge of each Credit Party, no wage
and hour department investigation has been made of the Lead Borrower or any of
its Restricted Subsidiaries.
8.20    Intellectual Property
Each of the Lead Borrower and each of its Restricted Subsidiaries owns or has
the right to use all the patents, trademarks, domain names, service marks, trade
names, copyrights, inventions, trade secrets, formulas, proprietary information
and know-how of any type and other intellectual property, whether or not written
(including, but not limited to, rights in computer programs and databases)
(collectively, “Intellectual Property”), used or held for use in or otherwise
necessary for the present conduct of its business, without any known conflict
with, infringement or violation of the Intellectual Property rights of others,
except for such failures to own or have the right to use and/or conflicts,
infringements or violations as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.
8.21    Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc
Schedule 8.21 contains for each Credit Party, as of the Closing Date, (i) the
exact legal name of such Credit Party, (ii) the type of organization of such
Credit Party, (iii) the jurisdiction of organization of such Credit Party, (iv)
such Credit Party’s Location and (v) the organizational identification number
(if any) of such Credit Party. To the extent that such Credit Party does not
have an organizational identification number on the Closing Date and later
obtains one, such Credit Party shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted pursuant to the Security Documents fully perfected and in
full force and effect.
80
        

--------------------------------------------------------------------------------



8.22    Affected Financial Institution
No Credit Party is an Affected Financial Institution.
Section 9.    Affirmative Covenants
Each Borrower and each of its Restricted Subsidiaries hereby covenants and
agrees that on and after the Closing Date and until the Term Loans and Notes (in
each case together with interest thereon), Fees and all other Obligations (other
than any indemnification obligations arising hereunder which are not then due
and payable and obligations in respect of Interest Rate Protection Agreements,
Other Hedging Agreements or Treasury Services Agreements) incurred hereunder and
thereunder, are paid in full.
9.01    Information Covenants
The Lead Borrower will furnish to the Administrative Agent for distribution to
each Lender:
(a)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Lead
Borrower (and within 60 days for the fiscal quarter ending September 30, 2020),
(i) the consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of operations and of changes in shareholder’s equity (deficit) and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year, all of which shall be
certified by the chief financial officer of the Lead Borrower that they fairly
present in all material respects in accordance with U.S. GAAP the financial
condition of the Lead Borrower and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period. If the Lead Borrower has filed (within
the time period required above) a Form 10-Q with the SEC for any fiscal quarter
described above, then to the extent that such quarterly report on Form 10-Q
contains any of the foregoing items, the Lenders shall accept such Form 10-Q in
lieu of such items.
(b)    Annual Financial Statements. Within 120 days after the close of each
fiscal year of the Lead Borrower, (i) the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and of changes in shareholder’s equity
(deficit) and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified, in the case of
consolidated financial statements, by Ernst & Young LLP or any one of the “Big
4” public accounting firms or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
together with an opinion of such accounting firm (which opinion shall be without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than as a result
of an upcoming maturity date under the any Tranche of Term Loans under this
Agreement or the Maturity Date (as defined in the ABL Credit Agreement) under
the ABL Credit Agreement occurring within one year from the time such opinion is
delivered or any potential inability to satisfy the financial covenants set
forth in Section 10.11 of the ABL Credit Agreement on a future date or in a
future period)) which demonstrates that such statements fairly present in all
material respects in accordance with U.S. GAAP the financial condition of the
Lead Borrower and its Subsidiaries as of the date indicated and the results of
their operations and changes in their cash flows for the periods indicated, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year. If the Borrower has filed
(within the time period required above) a Form 10-K with the SEC for any fiscal
year described above, then to the extent that such annual report on Form 10-K
contains any of the foregoing items, the Lenders shall accept such Form 10-K in
lieu of such items.
(c)    Reporting. Notwithstanding the foregoing, the obligations referred to in
Sections 9.01(a) and 9.01(b) above may be satisfied with respect to financial
information of the Lead Borrower and its Subsidiaries by
81
        

--------------------------------------------------------------------------------



furnishing the Lead Borrower’s s Form 10-K or 10-Q filed with the SEC (and the
public filing of such report with the SEC shall constitute delivery under this
Section 9.01); provided that to the extent such information is in lieu of
information required to be provided under Section 9.01(b) (it being understood
that such information may be audited at the option of the Lead Borrower), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
one of the “Big 4” public accounting firms or other independent certified public
accountants of recognized national standing firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than as a result of an
upcoming maturity date under the any Tranche of Term Loans under this Agreement
or the Maturity Date (as defined in the ABL Credit Agreement) under the ABL
Credit Agreement occurring within one year from the time such opinion is
delivered or any potential inability to satisfy the financial covenants set
forth in Section 10.11 of the ABL Credit Agreement on a future date or in a
future period)).
(d)    [Reserved],
(e)    Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) if delivered with the financial
statements required by Section 9.01(b), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the applicable Excess Cash Flow Payment Period, and (ii) certify that
there have been no changes to Schedules 1(a), 2(b), 9, 11(a), 11(b), 12, 13 and
14 of the Perfection Certificate, in each case since the Closing Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of such Security Documents) and whether the Lead
Borrower and the other Credit Parties have otherwise taken all actions required
to be taken by them pursuant to such Security Documents in connection with any
such changes.
(f)    Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of the Lead Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default or any default or event of default under the ABL Credit
Agreement or any refinancing thereof, any Permitted Pari Passu Notes Documents
or any Permitted Junior Debt or other debt instrument in excess of the Threshold
Amount, (ii) any litigation, or governmental investigation or proceeding pending
against the Lead Borrower or any of its Subsidiaries (x) which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document or
(iii) any other event, change or circumstance that has had, or would reasonably
be expected to have, a Material Adverse Effect.
(g)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of (i) all financial information, proxy materials and reports, if any,
which the Lead Borrower or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”), (ii)
reports or other information furnished to, or notices received from, holders of
Indebtedness the aggregate principal amount of which is equal to or in excess of
the Threshold Amount, solely to the extent that substantially similar
information has not been provided to the Lenders, (iii) with reasonable
promptness, such other information or documents (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of the Required Lenders may
reasonably request from time to time and (iv) with reasonable promptness, such
other information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation.
(h)    Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such
82
        

--------------------------------------------------------------------------------



environmental matters, either individually or when aggregated with all other
such environmental matters, would reasonably be expected to have a Material
Adverse Effect:
(i)    any pending or threatened Environmental Claim against the Lead Borrower
or any of its Subsidiaries or any Real Property owned, leased or operated by the
Lead Borrower or any of its Subsidiaries;
(ii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Subsidiaries that (a)
results in noncompliance by the Lead Borrower or any of its Subsidiaries with
any applicable Environmental Law or (b) would reasonably be expected to form the
basis of an Environmental Claim against the Lead Borrower or any of its
Subsidiaries or any such Real Property;
(iii)    any condition or occurrence on any Real Property owned, leased or
operated by the Lead Borrower or any of its Subsidiaries that could reasonably
be expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and
(iv)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Lead Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any of its Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify the Lead Borrower or any of its
Subsidiaries of potential liability under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto.
(i)    Notices to Holders. Promptly after the sending, filing or receipt
thereof, the Lead Borrower will provide to the Administrative Agent any material
notices provided to, or received from, holders of (I) Refinancing Notes,
Permitted Pari Passu Notes, Permitted Junior Debt or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount or (III) the indebtedness evidenced by the ABL Credit Agreement
(including, for the avoidance of doubt, any notices relating to an actual or
purported default or event of default thereunder and any notices to the extent
the action or occurrence described therein would reasonably be expected to be
materially adverse to the interests of the Lenders, but excluding any
administrative notices or regular reporting requirements thereunder).
(j)    Financial Statements of Unrestricted Subsidiaries. Simultaneously with
the delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.
Documents required to be delivered pursuant to Section 9.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Lead Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Lead Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor
83
        

--------------------------------------------------------------------------------



compliance by the Lead Borrower with any such request by a Lender for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Lead Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Lead
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrowers or its their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Public Side Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
9.02    Books, Records and Inspections; Conference Calls
(a)    The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with U.S. GAAP and all material Requirements
of Law shall be made of all dealings and transactions in relation to its
business and activities. The Lead Borrower will, and will cause each of its
Restricted Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or any Lender to visit and inspect, under guidance of
officers of the Lead Borrower or such Restricted Subsidiary, any of the
properties of the Lead Borrower or such Restricted Subsidiary, and to examine
the books of account of the Lead Borrower or such Restricted Subsidiary and
discuss the affairs, finances and accounts of the Lead Borrower or such
Restricted Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that
the Administrative Agent shall give the Lead Borrower an opportunity to
participate in any discussions with its accountants; provided further that in
the absence of the existence of an Event of Default, (i) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 9.02 and (ii) the Administrative Agent
shall not exercise its inspection rights under this Section 9.02 more often than
two times during any fiscal year and only one such time shall be at the Lead
Borrower’s expense; provided, further, however, that when an Event of Default
exists, the Administrative Agent or any Lender and their respective designees
may do any of the foregoing at the expense of the Lead Borrower at any time
during normal business hours and upon reasonable advance notice.
(b)    The Lead Borrower will, within 30 days after the date of the delivery
(or, if later, required delivery) of the quarterly and annual financial
information pursuant to Sections 9.01(a) and (b), hold a conference call or
teleconference, at a time selected by the Lead Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous fiscal quarter or
fiscal year, as the case may be, of the Lead Borrower (it being understood that
any such call may be combined with any similar call held for any of the
Borrowers’ other lenders or security holders).
9.03    Maintenance of Property; Insurance
(a)    The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, (i) keep all tangible property necessary to the business of and
owned by the Lead Borrower and its Restricted Subsidiaries in good
84
        

--------------------------------------------------------------------------------



working order and condition, ordinary wear and tear, casualty and condemnation
excepted, (ii) maintain with financially sound and reputable insurance companies
insurance on all such property and against all such risks as is consistent and
in accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Lead Borrower and
its Restricted Subsidiaries, and (iii) furnish to the Administrative Agent, upon
its request therefor, full information as to the insurance carried. The
provisions of this Section 9.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.
(b)    [Reserved].
(c)    The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, at all times keep its property insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the Lead
Borrower and/or such Restricted Subsidiaries) (i) shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Collateral
Agent (including, without limitation, by naming the Collateral Agent as loss
payee and/or additional insured), (ii) if agreed by the insurer (which agreement
the Lead Borrower shall use commercially reasonable efforts to obtain), shall
state that such insurance policies shall not be canceled without at least 30
days’ prior written notice thereof (or, with respect to non-payment of premiums,
10 days’ prior written notice) by the respective insurer to the Collateral
Agent; provided, that the requirements of this Section 9.03(c) shall not apply
to (x) insurance policies covering (1) directors and officers, fiduciary or
other professional liability, (2) employment practices liability, (3) workers
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (iii) shall be deposited with the Collateral Agent.
(d)    If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance, and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.
9.04    Existence; Franchises
The Lead Borrower will, and will cause each of its Restricted Subsidiaries to,
do or cause to be done, all things necessary to preserve and keep in full force
and effect its existence and, in the case of the Lead Borrower and its
Restricted Subsidiaries, its and their franchises, licenses and permits in each
case to the extent material; provided, however, that nothing in this Section
9.04 shall prevent (i) sales of assets and other transactions by the Lead
Borrower or any of its Restricted Subsidiaries in accordance with Section 10.02,
(ii) the abandonment by the Lead Borrower or any of its Restricted Subsidiaries
of any franchises, licenses or permits that the Lead Borrower reasonably
determines are no longer material to the operations of the Lead Borrower and its
Restricted Subsidiaries taken as a whole or (iii) the withdrawal by the Lead
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
9.05    Compliance with Statutes, etc.
The Lead Borrower will, and will cause each Subsidiary to, comply with all
contractual obligations (excluding Indebtedness), including, without limitation,
any contracts with Governmental Authorities or any other government department
or agency, applicable laws, statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, (including laws with respect to embargoed persons, anti-money
laundering and anti-terrorism laws) and writs injunctions, decrees and
judgments, in respect of the conduct of its business and the ownership of its
property, other than those the non-compliance with which could not reasonably be
expected to have a Material Adverse Effect.
85
        

--------------------------------------------------------------------------------



9.06    Compliance with Environmental Laws
The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Lead Borrower).
Except as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Lead Borrower nor any of its Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.
9.07    ERISA
As soon as possible and, in any event, within ten (10) Business Days after the
Lead Borrower or any Restricted Subsidiary of the Lead Borrower knows of the
occurrence of any of the following, the Lead Borrower will deliver to the
Administrative Agent a notice setting forth the full details as to such
occurrence and the action, if any, that the Lead Borrower or any Restricted
Subsidiary is required or proposes to take, together with any notices required
or proposed to be given or filed by the Lead Borrower or any Restricted
Subsidiary or, to the knowledge of the Lead Borrower, the Plan administrator or
any ERISA Affiliate to or with the PBGC or any other Governmental Authority, or
a Plan participant (other than notices relating to an individual participant’s
benefits) and any notices received by the Lead Borrower or any Restricted
Subsidiary from the PBGC or any other Governmental Authority, or a Plan
participant (other than notices relating to an individual participant’s
benefits) with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result in a Material Adverse Effect; (c) there
has been an increase in the withdrawal liability under Section 4201 of ERISA
that would be incurred by the Lead Borrower or any Restricted Subsidiary, if the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans
which is reasonably expected to result in a Material Adverse Effect, (d) the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect, (e) a
contribution required to be made with respect to a Foreign Pension Plan has not
been timely made which failure is reasonably likely to result in a Material
Adverse Effect; or (f) a Foreign Pension Plan has been or is reasonably expected
to be terminated, reorganized, partitioned or declared insolvent and such event
is reasonably expected to result in a Material Adverse Effect. The Lead Borrower
will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500-series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Lead Borrower or a Restricted Subsidiary.
9.08    End of Fiscal Years; Fiscal Quarters
The Lead Borrower will cause (i) its, and each of its Restricted Subsidiaries’
fiscal years to end on or near December 31 of each year and (ii) each of its,
and each of its Restricted Subsidiaries’ fiscal quarters to end on or near March
31, June 30, September 30 and December 31.
86
        

--------------------------------------------------------------------------------



9.09    Debarment/Suspension Event
Promptly, and in any event within five Business Days after the Lead Borrower
obtains knowledge thereof, the Lead Borrower shall notify the Administrative
Agent and the Agents of the occurrence of any Debarment/Suspension Event and,
during the continuation of any Debarment/Suspension Event, shall promptly (a)
deliver or otherwise provide to the Administrative Agent all information
relating to such debarment or suspension (including, without limitation, certain
financial information) as the Administrative Agent may reasonably request and
(b) upon request of the Administrative Agent, provide reasonable access to the
Administrative Agent to senior management of the Credit Parties and regulatory
counsel to the Credit Parties that is engaged with respect to such debarment or
suspension for purposes of discussing such debarment or suspension; provided
that none of any Borrower or any other Subsidiary will be required to disclose
or permit the discussion of any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) is prohibited by law or any
contractual obligation or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.
9.10    Payment of Taxes
Except as would not reasonably be expected to result in a Material Adverse
Effect, the Lead Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material Taxes imposed upon it or upon
its income or profits or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all material lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Lead Borrower
or any of its Subsidiaries not otherwise permitted under Section 10.01(i);
provided that neither the Lead Borrower nor any of its Subsidiaries shall be
required to pay any such Tax which is being contested in good faith and by
appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with U.S. GAAP.
9.11    Use of Proceeds
Each Borrower will use the proceeds of the Term Loans only as provided in
Section 8.08.
9.12    Additional Security; Further Assurances; etc.
(a)    The Lead Borrower will, and will cause each of the other Credit Parties
that are Restricted Subsidiaries of the Lead Borrower to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests in
such assets of the Lead Borrower and such other Credit Parties that are
Restricted Subsidiaries of the Lead Borrower as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, as may be amended,
modified or supplemented from time to time, the “Additional Security
Documents”); provided that (i) the pledge of the outstanding capital stock of
any FSHCO or Foreign Subsidiary directly owned by the Lead Borrower or a
Domestic Subsidiary that is a Credit Party shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC
and (y) one-hundred percent (100%) of the non-voting Equity Interests of such
FSHCO or Foreign Subsidiary that is a CFC, (ii) security interests and (iii)
security interests shall not be required with respect to any assets or
properties to the extent that such security interests would result in a material
adverse tax consequence to the Lead Borrower or its Restricted Subsidiaries, as
reasonably determined by the Lead Borrower and notified in writing to the
Administrative Agent. All such security interests shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to promptly take) valid and enforceable
perfected security interests (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law), subject to the ABL Intercreditor Agreement and any First Lien/Second
Lien Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The
87
        

--------------------------------------------------------------------------------



Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Administrative Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents and all Taxes, fees and other charges payable in connection therewith
shall be paid in full. Notwithstanding any other provision in this Agreement or
any other Credit Document, no FSHCO, Foreign Subsidiary, or Subsidiary of a CFC
or FSHCO shall be required to pledge any of its assets to secure any obligations
of the Borrowers under the Credit Documents or guarantee the obligations of the
Borrowers under the Credit Documents.
(b)    Subject to the terms of the ABL Intercreditor Agreement and any First
Lien/Second Lien Intercreditor Agreement, with respect to any person that is or
becomes a Restricted Subsidiary after the Closing Date, promptly (i) deliver to
the Collateral Agent the certificates, if any, representing all (or such lesser
amount as is required) of the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all intercompany notes owing from such Subsidiary to any Credit
Party together with instruments of transfer executed and delivered in blank by a
duly authorized officer of such Credit Party (to the extent required pursuant to
the Security Agreement), (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to execute a joinder agreement to the Subsidiaries Guaranty, a
joinder agreement to each applicable Security Document, substantially in the
form annexed thereto, and a certificate attested to by the Secretary or any
Assistant Secretary of such Credit Party, in the form of Exhibit E with all
appropriate insertions and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent and
(iii) at the request of the Administrative Agent, deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.12(b) as the
Administrative Agent may reasonable request.
(c)    The Lead Borrower will, and will cause each of the other Credit Parties
that are Restricted Subsidiaries of the Lead Borrower to, at the expense of the
Lead Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent, promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents, including opinions of
counsel, or otherwise deemed by the Administrative Agent or the Collateral Agent
reasonably necessary for the continued validity, perfection and priority
(subject to the ABL Intercreditor Agreement) of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.
(d)    [reserved].
(e)    the Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the Administrative Agent or
the Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that, in no event will the Lead
Borrower or any of its Restricted Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.
(f)    [reserved].
9.13    Post-Closing Actions
88
        

--------------------------------------------------------------------------------



The Lead Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.13 as soon as
commercially reasonable and by no later than the date set forth in Schedule 9.13
with respect to such action or such later date as the Administrative Agent may
reasonably agree.
9.14    Permitted Acquisitions
(a)    Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Permitted
Acquisition or immediately after giving effect thereto and (ii) at the time of
the consummation of any Permitted Acquisition, the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, does not exceed 5.25 to 1.00; provided that the aggregate
consideration paid by the Lead Borrower and its Restricted Subsidiaries in
connection with Permitted Acquisitions consummated from and after the Closing
Date where the Acquired Entity or Business does not become a Credit Party or
owned by a Credit Party, shall not exceed the sum of (x) the greater of
$50,000,000 and 3.0% of Consolidated Total Assets (measured at the time of such
Permitted Acquisition is consummated), plus (y) the Available Amount.
(b)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or
Foreign Subsidiary that is a CFC directly owned by the Lead Borrower or a
Domestic Subsidiary that is a Credit Party shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC
and (y) one-hundred percent (100%) of the non-voting Equity Interest of such
FSHCO or Foreign Subsidiary that is a CFC; provided that for the avoidance of
doubt, no FSHCO, Foreign Subsidiary that is a CFC, or Subsidiary of a CFC shall
be required to pledge any of its assets in connection with any such Permitted
Acquisition.
(c)    Each Borrower shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary) which is formed to effect, or is acquired pursuant to, a
Permitted Acquisition to comply with, and to execute and deliver all of the
documentation as and to the extent required by, Section 9.12, to the reasonable
satisfaction of the Administrative Agent.
(d)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Borrower that the certifications pursuant to
this Section 9.14 are true and correct in all material respects and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.
(e)    Notwithstanding anything to the contrary contained herein, if the Lead
Borrower has made a LCT Election pursuant to Section 1.03 in respect of a
Permitted Acquisition, then any determination of compliance with the provisions
of Section 9.14(a)(i) and 9.14(d) shall be made effective as of the date of
entering the definitive agreement for such Permitted Acquisition.
9.15    Credit Ratings
The Lead Borrower shall use commercially reasonable efforts to maintain a
corporate credit rating from S&P and a corporate family rating from Moody’s, in
each case, with respect to the Lead Borrower, and a credit rating from S&P and
Moody’s with respect to the Indebtedness incurred pursuant to this Agreement, in
all cases, but not a specific rating.
89
        

--------------------------------------------------------------------------------



9.16    Designation of Subsidiaries
(a)     The Lead Borrower may at any time after the Closing Date designate any
Restricted Subsidiary of the Lead Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by written notice to the
Administrative Agent; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, does not exceed 3.75 to 1.00, (iii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, such designation
shall constitute an Investment in such Unrestricted Subsidiary (calculated as an
amount equal to the sum of (x) the fair market value of the Subsidiary
designated immediately prior to such designation (such fair market value to be
calculated without regard to any Obligations of such Subsidiary under the
Subsidiaries Guaranty) and (y) the aggregate principal amount of any
Indebtedness owed by the Subsidiary to the Lead Borrower or any of its
Subsidiaries immediately prior to such designation, all calculated, except as
set forth in the parenthetical to clause (x) above, on a consolidated basis in
accordance with U.S. GAAP), and such Investment shall be permitted under Section
10.05, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary if it
is a “Restricted Subsidiary” for the purpose of (I) the ABL Credit Agreement or
(II) any Refinancing Notes Indenture, any Permitted Pari Passu Notes Document,
any Permitted Junior Notes Document or other debt instrument, in each case of
this clause (II), with a principal amount in excess of the Threshold Amount, (v)
immediately after giving effect to the designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, the Lead Borrower shall comply with the provisions
of Section 9.12 with respect to such designated Restricted Subsidiary, (vi) no
Restricted Subsidiary may be a Subsidiary of an Unrestricted Subsidiary, (vii)
in the case of the designation of any Subsidiary as an Unrestricted Subsidiary,
no recourse whatsoever (whether by contract or by operation of law or otherwise)
may be had to the Lead Borrower or any of its Restricted Subsidiaries or any of
their respective properties or assets for any obligations of such Unrestricted
Subsidiary, and (viii) the Lead Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer or treasurer, certifying to the best of such officer’s
knowledge, compliance with the requirements of the preceding clauses (i) through
(vii), inclusive, and containing the calculations (in reasonable detail)
required by the preceding clause (ii). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Lead Borrower
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the fair market value at the date of such designation of the Lead
Borrower’s Investment in such Subsidiary.
Section 10.    Negative Covenants
The Lead Borrower and each of its Restricted Subsidiaries hereby covenant and
agree that on and after the Closing Date and until the Term Loans and Notes (in
each case, together with interest thereon), Fees and all other Obligations
(other than any indemnification obligations arising hereunder which are not then
due and payable and obligations in respect of Interest Rate Protection
Agreements, Other Hedging Agreements or Treasury Services Agreements) incurred
hereunder and thereunder, are paid in full:
10.01    Liens
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Lead Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired, or sell accounts receivable with recourse to the Lead
Borrower or any of its Restricted Subsidiaries) or authorize the filing of any
financing statement under the UCC with respect to any Lien or any other similar
notice of any Lien under any similar recording or notice statute; provided that
the provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of, or any filing in respect of, the following (Liens
described below are herein referred to as “Permitted Liens”):
(i)    Liens for Taxes, assessments or governmental charges or levies not
overdue or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been
90
        

--------------------------------------------------------------------------------



established in accordance with U.S. GAAP (or, for Foreign Subsidiaries, in
conformity with generally accepted accounting principles that are applicable in
their respective jurisdiction of organization);
(ii)    Liens in respect of property or assets of the Lead Borrower or any of
its Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;
(iii)    Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the fair market value of all property
to which such Liens under this clause (iii) attach is less than $10,000,000 in
the aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Lead Borrower or any of its Restricted Subsidiaries (other
than after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 10.01;
(iv)    (x) Liens created pursuant to the Credit Documents, Liens securing
Obligations (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement and the credit documents related thereto (including any obligations
secured ratably thereunder), in each case as in effect on the date hereof,
incurred pursuant to Section 10.04(i)(y); provided that in the case of Liens
securing such Indebtedness under the ABL Credit Agreement, the ABL Collateral
Agent (or other applicable representative thereof on behalf of the holders of
such Indebtedness) shall have entered into with the Administrative Agent and/or
the Collateral Agent the ABL Intercreditor Agreement and/or any First
Lien/Second Lien Intercreditor Agreement, and (y) Liens under the credit
documents securing any Refinancing Term Loans and Refinancing Notes or Interest
Rate Protection Agreement, Other Hedging Agreements or Treasury Services
Agreements (other than Excluded Swap Obligations) expressly secured ratably
therewith in accordance with Section 2.18(a);
(v)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;
(vi)    Liens upon assets of the Lead Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the proceeds of the assets giving rise to
such Capitalized Lease Obligations;
(vii)    Liens placed upon equipment, machinery or other fixed assets acquired
or constructed after the Closing Date and used in the ordinary course of
business of the Lead Borrower or any of its Restricted Subsidiaries and placed
at the time of the acquisition or construction thereof by the Lead Borrower or
such Restricted Subsidiary or within 270 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase or construction price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition or construction of any such equipment, machinery or other
91
        

--------------------------------------------------------------------------------



fixed assets or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iii) and (y) in all events, the Lien
encumbering the equipment, machinery or other fixed assets so acquired or
constructed does not encumber any other asset of the Lead Borrower or such
Restricted Subsidiary; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender on customary terms;
(viii)    easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar charges or
encumbrances and minor title deficiencies, which in the aggregate do not
materially interfere with the conduct of the business of the Lead Borrower or
any of its Restricted Subsidiaries;
(ix)    Liens arising from precautionary UCC or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business;
(x)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;
(xi)    statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;
(xii)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;
(xiii)    [reserved];
(xiv)    Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary of the Lead
Borrower in existence at the time such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition, provided that (x) any Indebtedness that is
secured by such Liens is permitted to exist under Section 10.04, and (y) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition and do not attach to any other asset of the Lead
Borrower or any of its Restricted Subsidiaries; and any extensions, renewals and
replacements thereof so long as the aggregate principal amount of the
Indebtedness secured by such Liens does not increase from that amount
outstanding at the time of any such extension, renewal or replacement, plus
accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Lead Borrower or any of its Restricted Subsidiaries other than the proceeds
of the assets subject to such Lien;
(xv)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;
(xvi)    Liens on assets of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 10.04;
92
        

--------------------------------------------------------------------------------



(xvii)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;
(xviii)    Liens on property subject to Sale-Leaseback Transactions to the
extent such Sale-Leaseback Transactions are permitted by Section 10.02(xii);
(xix)    any encumbrances or restrictions (including, without limitation, put
and call agreements) with respect to the Equity Interests of any Permitted Joint
Venture expressly permitted by the terms of this Agreement arising pursuant to
the agreement evidencing such Permitted Joint Venture;
(xx)    Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 10.05, provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 10.05 shall
be subordinated to the Liens created pursuant to the Security Documents;
(xxi)    Liens on specific items of inventory or other goods (and proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;
(xxii)    Liens on insurance policies and the proceeds thereof (whether accrued
or not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);
(xxiii)    Liens that may arise on inventory or equipment of the Lead Borrower
or any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;
(xxiv)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxv)    Liens (i) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(xxvi)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;
(xxvii)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Lead Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;
(xxviii)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;
93
        

--------------------------------------------------------------------------------



(xxix)    Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xlii), to the extent attaching
to properties and assets with an aggregate fair market value not in excess of,
and securing liabilities not in excess of the greater of $50,000,000 and 3.0% of
Consolidated Total Assets in the aggregate at any time outstanding;
(xxx)    (i) Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted Pari Passu Notes, Permitted Junior
Loans, Permitted Junior Notes, Refinancing Notes and Refinancing Term Loans that
are secured as provided in the definitions thereof, or (ii) Liens on assets of
non-Credit Parties securing obligations of non-Credit Parties under Permitted
Junior Loans and Permitted Junior Notes to the extent permitted by Section
10.04(xxix);
(xxxi)    cash deposits with respect to any Refinancing Notes, Permitted Pari
Passu Notes or any Permitted Junior Debt or any other Indebtedness, in each case
to the extent permitted by Section 10.07;
(xxxii)    Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);
(xxxiii)    Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Lead Borrower or
any Restricted Subsidiary in the ordinary course of business;
(xxxiv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxxv)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;
(xxxvi)    deposits made in the ordinary course of business to secure liability
to insurance carriers;
(xxxvii)    receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(xxxviii)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$7,500,000 securing any Interest Rate Protection Agreement or Other Hedging
Agreement permitted hereunder;
(xxxix)     [reserved];
(xl)    customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);
(xli)     leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries; and
(xlii)    Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Junior Debt or any Permitted Pari Passu Notes.
94
        

--------------------------------------------------------------------------------



In connection with the granting of Liens of the type described in this Section
10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
10.02    Consolidation, Merger, or Sale of Assets, etc
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
partnership, joint venture, or transaction of merger or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets (including, in each case, pursuant to a Delaware LLC Division), or enter
into any sale-leaseback transactions of any Person, except that:
(i)    any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;
(ii)    the Lead Borrower and its Restricted Subsidiaries may sell assets, so
long as (x) each such sale is on terms and conditions not less favorable to the
Lead Borrower or such Restricted Subsidiary as would reasonably be obtained by
the Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate and the Lead
Borrower or the respective Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Lead Borrower or such Restricted
Subsidiary, as the case may be), (y) in the case of any single transaction that
involves assets or Equity Interests having a fair market value of more than
$10,000,000, at least 75% of the consideration received by the Lead Borrower or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-cash Consideration (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the fair market value, as determined by the Lead Borrower
or such Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-cash Consideration)) and is paid at the
time of the closing of such sale; provided, however, that for purposes of this
clause (y), the following shall be deemed to be cash: (A) any liabilities (as
shown on such Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of such Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Lead Borrower and the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-cash
Consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in such asset sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (y) that is at that time outstanding, not to exceed the greater of
(A) $50,000,000 and (B) 3.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value) and (z) the
Net Sale Proceeds therefrom are applied as (and to the extent) required by
Section 5.02(d);
(iii)    each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));
(iv)    each of the Lead Borrower and its Restricted Subsidiaries may sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;
95
        

--------------------------------------------------------------------------------



(v)    each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;
(vi)    (w) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any other Credit Party (so long as
the surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a Wholly-Owned Domestic Subsidiary of the Lead Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Subsidiary Borrower or Subsidiary Guarantor concurrently with such merger,
consolidation or liquidation), (x) any Foreign Subsidiary or Excluded Subsidiary
of the Lead Borrower may be merged, consolidated, dissolved, amalgamated or
liquidated with or into any Wholly-Owned Foreign Subsidiary of the Lead Borrower
or any Wholly-Owned Domestic Subsidiary of the Lead Borrower that is an Excluded
Subsidiary, so long as such Wholly-Owned Foreign Subsidiary or such Excluded
Subsidiary, as applicable, is the surviving corporation of such merger,
consolidation, dissolution, amalgamation or liquidation and (y) any Foreign
Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation); provided that any such merger, consolidation,
dissolution, amalgamation or liquidation shall only be permitted pursuant to
this clause (y), so long as (I) no Default and no Event of Default then exists
or would exist immediately after giving effect thereto and (II) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors in the assets (and Equity Interests) of any such Person subject to any
such transaction shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation or liquidation);
(vii)    each Credit Party may convey, sell, lease or otherwise dispose of all
or any part of its property or assets to another Credit Party;
(viii)    each of the Lead Borrower and its Restricted Subsidiaries may make
sales or leases of (A) inventory, (B) goods held for sale and (C) immaterial
assets with a fair market value, in the case of this clause (C), of less than
$10,000,000 in the ordinary course of business;
(ix)    each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;
(x)    each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition so long
as (w) such assets are not used or useful to the core or principal business of
the Lead Borrower and its Restricted Subsidiaries, (x) such assets have a fair
market value not in excess of $10,000,000, (y) the aggregate proceeds
(determined in a manner consistent with clause (x) above) received by the Lead
Borrower or such Restricted Subsidiary) from all such sales, transfers or
dispositions relating to a given Permitted Acquisition shall not exceed 30% of
the aggregate consideration paid for such Permitted Acquisition, and (z) such
assets are sold, transferred or disposed of on or prior to the first anniversary
of the relevant Permitted Acquisition;
(xi)    in order to effect a sale, transfer or disposition otherwise permitted
by this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be
merged, amalgamated or consolidated with or into another Person, or may be
dissolved or liquidated;
96
        

--------------------------------------------------------------------------------



(xii)    each of the Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property; provided that any
the excess of Net Sale Proceeds received by the Lead Borrower or any of its
Restricted Subsidiaries from any such Sale-Leaseback Transaction from and after
such time as when the Lead Borrower and its Restricted Subsidiaries shall have
received Net Sale Proceeds of at least $20,000,000 from all Sale-Leaseback
Transactions occurring after the Closing Date shall be applied as (and to the
extent) required by Section 5.02(d);
(xiii)    [reserved];
(xiv)    each of the Lead Borrower and its Restricted Subsidiaries may issue or
sell Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;
(xv)    each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;
(xvi)    each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;
(xvii)    each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Interest Rate Protection Agreements, Other
Hedging Agreements and Treasury Services Agreements;
(xviii)    each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;
(xix)    each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;
(xx)    each of the Lead Borrower and its Restricted Subsidiaries may use cash
and Cash Equivalents to make payments that are otherwise permitted under
Sections 10.03 and 10.07;
(xxi)    each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such sale or disposition are promptly applied to the purchase
price of such replacement property;
(xxii)    sales, dispositions or contributions of property (A) between Credit
Parties (other than the Lead Borrower), (B) between Restricted Subsidiaries
(other than Credit Parties), (C) by Restricted Subsidiaries that are not Credit
Parties to the Credit Parties (other than the Lead Borrower) or (D) by Credit
Parties to any Restricted Subsidiary that is not a Credit Party, provided with
respect to clause (D) that (1) the portion (if any) of any such sale,
disposition or contribution of property made for less than fair market value and
(2) any noncash consideration received in exchange for any such sale,
disposition or contribution of property, shall in each case constitute an
Investment in such Restricted Subsidiary subject to Section 10.05.
(xxiii)    dispositions of Investments (including Equity Interests) in, and
issuances of Equity Interests by, any Permitted Joint Venture or any Subsidiary
that is not a Wholly-Owned Subsidiary to the extent required by, or made
pursuant to customary buy/sell arrangements between the parties to such
Permitted Joint Venture or equityholders of such Subsidiary set forth in, the
joint venture agreement,
97
        

--------------------------------------------------------------------------------



operating agreement, shareholders agreement or similar agreement governing such
Permitted Joint Venture or such Subsidiary;
(xxiv)    transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement; provided that the proceeds of such dispositions are
applied in accordance with Section 5.02(f);
(xxv)    any disposition of any asset between or among the Restricted
Subsidiaries as a substantially concurrent interim disposition in connection
with a disposition otherwise permitted pursuant to this Section 10.02; and
(xxvi)    dispositions permitted by Section 10.03.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.
10.03    Dividends
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Lead Borrower or any of its Restricted Subsidiaries, except that:
(i)    any Restricted Subsidiary of the Lead Borrower and any Credit Party
(other than the Lead Borrower) may pay Dividends or return capital or make
distributions and other similar payments with regard to its Equity Interests to
the Lead Borrower, to other Restricted Subsidiaries of the Lead Borrower or to
another Credit Party which directly or indirectly own equity therein;
(ii)    any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii)    [reserved];
(iv)    [reserved];
(v)    [reserved];
(vi)    [reserved];
(vii)    reasonable and customary indemnities to directors, officers and
employees of Lead Borrower in the ordinary course of business, to the extent
reasonably attributable to the ownership or operation of the Lead Borrower and
its Restricted Subsidiaries;
(viii)    [reserved];
(ix)    any Dividend used to fund the Transaction, including Transaction Costs;
98
        

--------------------------------------------------------------------------------



(x)    [reserved];
(xi)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or the settlement or vesting of other equity incentive
awards;
(xii)    [reserved];
(xiii)     on a Pro Forma Basis, if the Consolidated Total Net Leverage Ratio
does not exceed 3.25 to 1.00, any Dividends to the extent the same are made
solely with the Available Amount, so long as at the time of, and after giving
effect to such Dividend, no Event of Default shall have occurred and be
continuing;
(xiv)    purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to Section
10.05(xvii), shall not exceed $20,000,000;
(xv)    the declaration and payment of dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing Date
not to exceed $75,000,000;
(xvi)    the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;
(xvii)    [reserved];
(xviii)    the Lead Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03; and
(xix)    any Dividends, so long as (x) at the time of, and after giving effect
to such Dividend, no Event of Default shall have occurred and be continuing and
(y) on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not
exceed 2.75 to 1.00.
In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to the Lead
Borrower pursuant to Section 10.05(vi) shall be deemed to be cash Dividends paid
to the Lead Borrower to the extent provided in said Section 10.05(vi).
10.04    Indebtedness
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents; and (y) Indebtedness incurred pursuant to the ABL Credit Agreement,
including any increases in Commitments (as that term is defined in the ABL
Credit Agreement) in a principal amount not to exceed $225,000,000;
(ii)    Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;
99
        

--------------------------------------------------------------------------------



(iii)    Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings); provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Closing Date permitted by this clause (iii) exceed the greater of
$50,000,000 and 3.0% of Consolidated Total Assets at any one time outstanding;
(iv)    (A) Indebtedness in the form of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Lead Borrower or its Restricted Subsidiaries and (B)
Indebtedness incurred by the Lead Borrower or any of its Restricted Subsidiaries
in any disposition permitted hereby under agreements providing for earn-outs or
the adjustment of the purchase price or similar adjustments, in each case, in an
aggregate amount not exceeding $75,000,000 at any time outstanding;
(v)    Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 5.25 to 1.00;
(vi)    intercompany Indebtedness among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Section 10.05(vi);
(vii)    Indebtedness outstanding on the Closing Date and listed on Schedule
10.04 (“Existing Indebtedness”) and any subsequent extension, renewal or
refinancing thereof; provided that the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension; provided,
however, that such refinancing Indebtedness: (x) has a Weighted Average Life to
Maturity at the time such refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness being
extended, renewed or refinanced; (y) to the extent such refinancing Indebtedness
extends, renews or refinances Indebtedness subordinated or pari passu to the
Term Loans, such refinancing Indebtedness is subordinated or pari passu to the
Term Loans at least to the same extent as the Indebtedness being extended,
renewed or refinanced; and (z) shall not include Indebtedness of a Subsidiary of
the Lead Borrower that is not a Subsidiary Guarantor that refunds, refinances,
replaces, renews, extends or defeases Indebtedness of the Lead Borrower or a
Subsidiary Guarantor;
(viii)    [reserved];
(ix)    Indebtedness in respect of letters of credit or bonds backing
obligations under insurance policies or related to self-insurance obligations or
consisting of the financing of insurance premiums, in an aggregate amount not
exceeding $20,000,000 at any time outstanding;
(x)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;
(xi)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;
100
        

--------------------------------------------------------------------------------



(xii)    Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements are bona fide hedging activities
and are not for speculative purposes;
(xiii)    [reserved];
(xiv)    refinancings, renewals or extensions of any Indebtedness incurred
pursuant to clause (v) above, provided that the aggregate principal amount of
the Indebtedness to be refinanced, renewed or extended does not increase from
that amount outstanding at the time of any such refinancing, renewal or
extension, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension, and is on terms not less favorable in any material respect to the
Lenders;
(xv)    additional Indebtedness of the Lead Borrower and its Restricted
Subsidiaries not to exceed the greater of $50,000,000 and 3.0% of Consolidated
Total Assets in aggregate principal amount outstanding at any time;
(xvi)    Contingent Obligations for customs, stay, performance, appeal,
judgment, replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;
(xvii)    Contingent Obligations to insurers required in connection with
worker’s compensation and other insurance coverage incurred in the ordinary
course of business;
(xviii)    guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
such guarantees are permitted by Section 10.05;
(xix)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;
(xx)    guarantees made by Restricted Subsidiaries acquired pursuant to a
Permitted Acquisition of Indebtedness acquired or assumed pursuant thereto in
accordance with Section 10.04, or any refinancing thereof pursuant to Section
10.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to Section 10.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;
(xxi)    customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;
(xxii)    guarantees of Indebtedness of directors, officers, consultants and
employees of the Lead Borrower or any of its Restricted Subsidiaries in respect
of expenses of such Persons in connection with relocations and other ordinary
course of business purposes;
(xxiii)    guarantees of Indebtedness of a Person in connection with a Permitted
Joint Venture, provided that the aggregate principal amount of any Indebtedness
so guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding (and deemed outstanding) under clause (xix) of Section 10.05,
shall not exceed the greater of $50,000,000 and 3.0% of Consolidated Total
Assets;
(xxiv)    [reserved];
101
        

--------------------------------------------------------------------------------



(xxv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;
(xxvi)    (x) severance, pension and health and welfare retirement benefits or
the equivalent thereof to current and former officers, employees, consultants
and directors of the Lead Borrower or its Restricted Subsidiaries incurred in
the ordinary course of business, (y) Indebtedness representing deferred
compensation or equity-based compensation to current and former officers,
employees, consultants and directors of the Lead Borrower and the Restricted
Subsidiaries and (z) Indebtedness consisting of promissory notes issued by any
Credit Party to current or former officers, directors, consultants and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of any Credit Party permitted by
Section 10.03;
(xxvii)    (A) Permitted Pari Passu Notes or Permitted Junior Debt in an amount
not to exceed the then remaining aggregate principal amount of Incremental Term
Loans that could be incurred at such time pursuant to Section 2.15 so long as
(i) all such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Pari Passu Notes,” “Permitted Junior Notes” or
“Permitted Junior Loans”, as the case may be and (ii) no Event of Default then
exists or would result therefrom (provided, that with respect to any such
Indebtedness incurred to finance a Limited Condition Transaction, such
requirement shall be limited to the absence of an Event of Default pursuant to
Section 11.01 or Section 11.05); and (B) Permitted Refinancing Indebtedness in
respect of Indebtedness incurred pursuant to subclause (A);
(xxviii)    (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party (other than the Lead Borrower) as an account
party in respect of trade letters of credit issued in the ordinary course of
business;
(xxix)    Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Junior Notes or Permitted Junior Loans, as the case may
be, (ii) no Default or Event of Default then exists or would result therefrom,
(iii) 100% of the Net Debt Proceeds therefrom shall be used for working capital
or other general corporate purchases (including without limitation, to finance
one or more Permitted Acquisitions and to pay fees in connection therewith, (iv)
the aggregate principal amount of secured Permitted Junior Debt issued or
incurred after the Closing Date shall not cause the Consolidated Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which Section 9.01 Financials were required
to have been delivered, to exceed 3.75 to 1.00, (v) the aggregate principal
amount of unsecured Permitted Junior Debt issued or incurred after the Closing
Date shall not cause the Consolidated Total Net Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which Section 9.01 Financials were required to have been delivered, to exceed
5.25 to 1.00 and (vi) the Lead Borrower shall have furnished to the
Administrative Agent a certificate from a Responsible Officer certifying as to
compliance with the requirements of preceding clauses (i), (ii), (iii), (iv) and
(v) and containing the calculations required by preceding clauses (iv) and (v);
provided that the amount of Permitted Junior Debt which may be incurred pursuant
to this clause (xxix) by non-Credit Parties shall not exceed $20,000,000;
(xxx)    Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);
(xxxi)    Indebtedness under Refinancing Notes and Refinancing Term Loans, 100%
of the Net Debt Proceeds of which are applied to repay outstanding Term Loans in
accordance with Section 5.02(c);
102
        

--------------------------------------------------------------------------------



(xxxii)    obligations in respect of deposits and progress or similar payments
arising in the ordinary course of business with respect to capital equipment and
construction projects;
(xxxiii)    Indebtedness in connection with Permitted Securitization Financings;
and
(xxxiv)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxiii) above.
10.05    Advances, Investments and Loans
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, lend money or credit or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any other Person,
or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or hold any cash or Cash Equivalents or designate a
Subsidiary as an Unrestricted Subsidiary (each of the foregoing, an “Investment”
and, collectively, “Investments” and with the value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value or any write-ups, write-downs or write-offs thereof but giving effect to
any cash return or cash distributions received by the Lead Borrower and its
Restricted Subsidiaries with respect thereto), except that the following shall
be permitted:
(i)    the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;
(ii)    the Lead Borrower and its Restricted Subsidiaries may acquire and hold
cash and Cash Equivalents;
(iii)    the Lead Borrower and its Restricted Subsidiaries may hold the
Investments held by them on the Closing Date and described on Schedule
10.05(iii), and any modification, replacement, renewal or extension thereof that
does not increase the principal amount thereof unless any additional Investments
made with respect thereto are permitted under the other provisions of this
Section 10.05;
(iv)    the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;
(v)    the Lead Borrower and its Restricted Subsidiaries may enter into Interest
Rate Protection Agreements to the extent permitted by Section 10.04(ii), and
Other Hedging Agreements to the extent permitted by Section 10.04(xii);
(vi)    (a) the Lead Borrower and any Restricted Subsidiary may make
intercompany loans to and other investments in Credit Parties, so long as, after
giving effect thereto, the security interest of the Collateral Agent for the
benefit of the Secured Creditors in the Collateral, taken as a whole, is not
materially impaired, (b) any Foreign Subsidiary may make intercompany loans to
and other investments in any the Lead Borrower or any of its Restricted
Subsidiaries so long as in the case of such intercompany loans to Credit
Parties, all payment obligations of the respective Credit Parties are
subordinated to their obligations under the Credit Documents on terms reasonably
satisfactory to the Administrative Agent, (c) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments in,
Permitted Joint Ventures and Subsidiaries that are not Credit Parties so long as
the aggregate amount of outstanding loans, guarantees and other investments made
pursuant to this subclause (c) does not exceed the greater of $50,000,000 and
3.0% of Consolidated Total Assets, (d) any Restricted Subsidiary that is not a
Credit Party may make intercompany loans to, and other investments in, any other
Restricted Subsidiary
103
        

--------------------------------------------------------------------------------



that is also not a Credit Party and (e) Credit Parties may make intercompany
loans and other investments in any Restricted Subsidiary that is not a Credit
Party so long as such Investment is part of a series of simultaneous Investments
by Restricted Subsidiaries in other Restricted Subsidiaries that results in the
proceeds of the initial Investment being invested in one or more Credit Parties
(other than Lead Borrower, unless otherwise permitted by Section 10.03);
(vii)    Permitted Acquisitions shall be permitted in accordance with Section
9.14;
(viii)    loans and advances by the Lead Borrower and its Restricted
Subsidiaries to officers, directors, consultants and employees of the Lead
Borrower and its Restricted Subsidiaries in an aggregate amount not exceeding
$10,000,000 at any time outstanding in connection with (i) business-related
travel, relocations and other ordinary course of business purposes (including
travel and entertainment expenses) shall be permitted and (ii) any such Person’s
purchase of Equity Interests of Lead Borrower; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;
(ix)    advances of compensation to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;
(x)    non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);
(xi)    additional Restricted Subsidiaries of the Lead Borrower may be
established or created if the Lead Borrower and such Subsidiary comply with the
requirements of Section 9.12, if applicable; provided that to the extent any
such new Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted by this Section 10.05, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 9.12, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);
(xii)    extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors consistent with past
practice), Investments received in satisfaction or partial satisfaction of
previously extended trade credit from financially troubled account debtors,
Investments consisting of prepayments to suppliers made in the ordinary course
of business and loans or advances made to distributors in the ordinary course of
business;
(xiii)    earnest money deposits may be made to the extent required in
connection with Permitted Acquisitions and other Investments to the extent
permitted under Section 10.01(xxviii);
(xiv)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(xv)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(xvi)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit;
(xvii)    purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to Section
10.03(xiv), shall not exceed $20,000,000;
104
        

--------------------------------------------------------------------------------



(xviii)    so long as no Event of Default shall have occurred and be continuing
at the time of the proposed Investment or immediately after giving effect
thereto, Investments to the extent same are made solely with the Available
Amount;
(xix)    in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxiv) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a Permitted Joint Venture) in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed, when added to the aggregate amount then guaranteed under clause (xxiii)
of Section 10.04 and all unreimbursed payments theretofore made in respect of
guarantees pursuant to clause (xxiii) of Section 10.04, the greater of
$50,000,000 and 3.0% of Consolidated Total Assets;
(xx)    the licensing, sublicensing or contribution of Intellectual Property
rights pursuant to arrangements with Persons other than the Lead Borrower and
the Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;
(xxi)    [reserved];
(xxii)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of the Lead Borrower to the seller of such
Investments;
(xxiii)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(xxiv)    Investments in a Restricted Subsidiary that is not a Credit Party or
in a Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;
(xxv)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business;
(xxvi)    Investments by Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;
(xxvii)    guaranties made in the ordinary course of business of obligations
owed to landlords, suppliers, customers, franchisees and licensees of the Lead
Borrower or its Subsidiaries;
(xxviii)    Investments consisting of the licensing, sublicensing or
contribution of Intellectual Property pursuant to joint marketing arrangements
with other Persons;
(xxix)     Investments in Unrestricted Subsidiaries having an aggregate fair
market value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this Section 10.05(xxix) that are at that
time outstanding not to exceed $25,000,000, at any one time outstanding;
(xxx)    Investments by the Lead Borrower or any Restricted Subsidiary in
Permitted Joint Ventures in an aggregate amount outstanding at any time (valued
at cost and net of any return representing
105
        

--------------------------------------------------------------------------------



return of (but not return on) any such investment) not to exceed the greater of
$50,000,000 and 3.0% of Consolidated Total Assets;
(xxxi)    Investments by the Lead Borrower in a Permitted Joint Venture in each
case to fund or reimburse payments by such Permitted Joint Venture in respect of
its pension obligations solely to the extent the Lead Borrower or any other
Credit Party either received an amount equal to such Investment from a third
party for the purposes of funding such pension obligations or is entitled to
reimbursement for such amount from a third party;
(xxxii)    deposits and progress or similar payments made in the ordinary course
of business with respect to capital equipment and construction projects;
(xxxiii)    [reserved]; and
(xxxiv)    any Investments, so long as, on the date of such Investment, (i) no
Event of Default has occurred and is continuing and(ii) on a Pro Forma Basis,
the Consolidated Total Net Leverage Ratio does not exceed 3.25 to 1.00.
10.06    Transactions with Affiliates
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any transaction or series of related transactions
with any Affiliate of the Lead Borrower or any of its Subsidiaries, other than
on terms and conditions deemed in good faith by the board of directors of the
Lead Borrower (or any committee thereof) to be not less favorable to the Lead
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:
(i)    Dividends may be paid to the extent provided in Section 10.03;
(ii)    loans and other transactions among the Lead Borrower and its Restricted
Subsidiaries may be made to the extent otherwise expressly permitted under
Section 10;
(iii)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Lead Borrower and its
Restricted Subsidiaries;
(iv)    The Lead Borrower and its Restricted Subsidiaries may enter into, and
may make payments under, employment or other service-related agreements,
employee benefits plans, incentive plans, indemnification provisions, stay
bonuses, severance and other similar compensatory arrangements with current and
former officers, employees, consultants and directors of the Lead Borrower and
its Restricted Subsidiaries in the ordinary course of business;
(v)    [reserved];
(vi)    the Transaction (including Transaction Costs) shall be permitted;
(vii)    [reserved];
(viii)    transactions described on Schedule 10.06(x) or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect;
(ix)    Investments in the Lead Borrower’s Subsidiaries and Permitted Joint
Ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such Permitted Joint Venture is only an Affiliate as a result of
Investments by the Lead Borrower and the Restricted Subsidiaries in such
Subsidiary or Permitted Joint Venture) to the extent otherwise permitted under
Section 10.05;
106
        

--------------------------------------------------------------------------------



(x)    [reserved];
(xi)    transactions between the Lead Borrower and any Person that is an
Affiliate solely due to the fact that a director of such Person is also a
director of the Lead Borrower; provided, however, that such director abstains
from voting as a director of the Lead Borrower on any matter involving such
other Person.
10.07    Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to:
(a)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Refinancing Notes (other than Refinancing Notes secured by Liens
ranking pari passu with the Liens securing the Indebtedness under this
Agreement), except that (A) the Lead Borrower may consummate the Transaction,
and (B) so long as no Default under Section 11.01 or 11.05 and no Event of
Default then exists or would exist immediately after giving effect to the
respective repayment, redemption or repurchase, such Refinancing Notes may be
repaid, redeemed, repurchased or defeased (so long as then retired or the
required deposit under the applicable indenture is then made) or the applicable
indenture is discharged (so long as any such Refinancing Notes will be paid in
full within the time period set forth in the applicable indenture) with, (i) if
(x) no Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed repayment or prepayment or immediately after giving
effect thereto and (y) the Consolidated Total Net Leverage Ratio shall not
exceed 3.25 to 1.00, each determined on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which Section 9.01 Financials were
required to have been delivered, the Available Amount, (ii) amounts not to
exceed $35,000,000, less any amounts used under Section 10.07(b)(ii), and (iii)
any amount, so long as on a Pro Forma Basis, the Consolidated Total Net Leverage
Ratio does not exceed 2.75 to 1.00; provided that nothing in this clause (a)
shall be deemed to limit the ability to consummate the Transaction;
(b)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 11.01 or 11.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective repayment, redemption or
repurchase, Permitted Junior Debt may be repaid, redeemed, repurchased or
defeased (so long as then retired or the required deposit under the applicable
indenture is then made) or the applicable indenture is discharged (so long as
the Permitted Junior Debt will be paid in full within the time period set forth
in the applicable indenture) with, (i) if (x) no Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
repayment or prepayment or immediately after giving effect thereto and (y) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period for which Section 9.01
Financials were required to have been delivered, shall not exceed 3.25 to 1.00,
the Available Amount, (ii) amounts not to exceed $35,000,000, less any amounts
used under Section 10.07(a)(B)(ii) and (iii) any amount, so long as on a Pro
Forma Basis, the Consolidated Total Net Leverage Ratio does not exceed 2.75 to
1.00;
(c)    amend or modify, or permit the amendment or modification of any provision
of, any Refinancing Note Document (after the entering into thereof) other than
any amendment or modification that is not adverse to the interests of the
Lenders in any material respect;
107
        

--------------------------------------------------------------------------------



(d)    amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or
(e)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (e) could not reasonably be expected to be adverse
in any material respect to the interests of the Lenders.
10.08    Limitation on Certain Restrictions on Subsidiaries
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any such Restricted Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by the Lead Borrower or any of its Restricted Subsidiaries, or pay
any Indebtedness owed to the Lead Borrower or any of its Restricted
Subsidiaries, (b) make loans or advances to the Lead Borrower or any of its
Restricted Subsidiaries or (c) transfer any of its properties or assets to the
Lead Borrower or any of its Restricted Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of:
(i)    applicable law;
(ii)    this Agreement and the other Credit Documents, the ABL Credit Agreement
and the other definitive documentation entered into in connection therewith;
(iii)    any Refinancing Term Loans and Refinancing Note Documents;
(iv)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;
(v)    customary provisions restricting assignment of any licensing agreement
(in which the Lead Borrower or any of its Restricted Subsidiaries is the
licensee) or other contract entered into by the Lead Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
(vi)    restrictions on the transfer of any asset pending the close of the sale
of such asset;
(vii)    any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to the
Lead Borrower or any Restricted Subsidiary of the Lead Borrower, or the
properties of any such Person, other than the Persons or the properties acquired
in such Permitted Acquisition;
(viii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(ix)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;
108
        

--------------------------------------------------------------------------------



(x)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);
(xi)    restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;
(xii)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;
(xiii)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;
(xiv)    on or after the execution and delivery thereof, the Permitted Junior
Debt Documents, the Permitted Pari Passu Notes Documents and the Refinancing
Note Documents;
(xv)    customary restrictions in respect of intellectual property contained in
licenses or sublicenses of, or other grants of rights to use or exploit, such
intellectual property; and
(xvi)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.
10.09    Business
The Lead Borrower will not permit at any time the business activities taken as a
whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) and Similar Business.
10.10    Negative Pledges
The Lead Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, agree or covenant with any Person to restrict in any way its
ability to grant any Lien on its assets in favor of the Lenders, other than
pursuant to the ABL Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any Additional Intercreditor Agreement, any Pari Passu
Intercreditor Agreement or any other intercreditor agreement contemplated by
this agreement, and except that this Section 10.10 shall not apply to:
(i)    any covenants contained in this Agreement or any other Credit Documents
or that exist on the Closing Date;
(ii)    covenants existing under the ABL Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;
(iii)    the covenants contained in any Refinancing Term Loans, any Refinancing
Note Documents, any Permitted Junior Debt or any Permitted Pari Passu Notes
Documents (in each case so long as same do not restrict the granting of Liens to
secure Indebtedness pursuant to this Agreement);
109
        

--------------------------------------------------------------------------------



(iv)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;
(v)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;
(vi)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;
(vii)    restrictions imposed by law;
(viii)    customary restrictions and conditions contained in agreements relating
to any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;
(ix)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(x)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;
(xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;
(xii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and
(xiii)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
Section 11.    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
11.01    Payments
Any Borrower shall (i) default in the payment when due of any principal of any
Term Loan or any Note or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Term Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or
11.02    Representations, etc.
110
        

--------------------------------------------------------------------------------



Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or in any certificate delivered to
the Administrative Agent, the Collateral Agent or any Lender pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or
11.03    Covenants
The Lead Borrower or any of its Restricted Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.01(f)(i) (solely with respect to any notice of Default or Event of
Default under this Agreement), 9.04 (as to the Lead Borrower), 9.08, 9.11,
9.14(a) or Section 10 or (ii) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01 and 11.02),
and such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or the
Required Lenders; or
11.04    Default Under Other Agreements
(i)The Lead Borrower or any of its Restricted Subsidiaries shall (x) default in
any payment of any Indebtedness (other than the Obligations) beyond the period
of grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (ii) any
Indebtedness (other than the Obligations) of the Lead Borrower or any of its
Restricted Subsidiaries shall be declared to be (or shall become) due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof, provided that (A) it shall not
be a Default or an Event of Default under this Section 11.04 unless the
aggregate principal amount of all Indebtedness as described in preceding clauses
(i) and (ii) is at least equal to the Threshold Amount, (B) the preceding clause
(ii) shall not apply to Indebtedness that becomes due as a result of a voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is otherwise permitted hereunder and (C) an Event of Default
under clause (i)(y) of this Section 11.04 with respect to the ABL Credit
Agreement shall not be an Event of Default until the earliest of (I) in the case
of a payment default, the first date on which such default shall continue
unremedied for a period of 30 days after the date of such default (during which
period such default is not waived or cured), (II) the date on which the
Indebtedness under the ABL Credit Agreement has been accelerated as a result of
such default and (III) the date on which or until the administrative agent
and/or the lenders under the ABL Credit Agreement have exercised their secured
creditor remedies as a result of such default; or
11.05    Bankruptcy, etc
The Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated), and the petition is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code), receiver, receiver-manager, trustee, monitor is appointed
for, or takes charge of, all or substantially all of the property of the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated), or the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated), or there is commenced against Lead Borrower or any of its
Restricted
111
        

--------------------------------------------------------------------------------



Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) any such proceeding which remains undismissed for a period of 60
days, or Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated) is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; the Lead Borrower any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary, whether or not so designated) suffers any
appointment of any custodian, receiver, receiver-manager, trustee, monitor or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) makes a general assignment for the benefit of creditors; or any
corporate, limited liability company or similar action is taken by the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated) for the purpose of effecting any of
the foregoing; or
11.06    ERISA
(a) An ERISA Event has occurred with respect to a Plan or Multiemployer Plan
which has resulted or would reasonably be expected to result in a Material
Adverse Effect; (b) there is or arises Unfunded Pension Liability which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(c) there is or arises any withdrawal liability incurred by the Lead Borrower or
any Restricted Subsidiary of the Lead Borrower under Section 4201 of ERISA,
resulting from Lead Borrower, any Restricted Subsidiary of Lead Borrower or the
ERISA Affiliates complete withdrawal from any or all Multiemployer Plans which
has resulted or would reasonably be expected to result in a Material Adverse
Effect, (d) a Foreign Pension Plan has failed to comply with, or be funded in
accordance with, applicable law which has resulted or would reasonably be
expected to result in a Material Adverse Effect, or (e) Lead Borrower or any of
its Restricted Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan that, in each case,
has resulted or would reasonably be expected to result in a Material Adverse
Effect; or
11.07    Security Documents
Any of the Security Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation (to the extent provided therein), a
perfected security interest, to the extent required by the Credit Documents, in,
and Lien on, all of the Collateral (other than (x) any immaterial portion of the
Collateral or (y) or the failure of the Collateral Agent or the collateral agent
under the ABL Credit Agreement to maintain possession of possessory collateral
delivered to it), in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons (except as permitted by Section 10.01), and subject
to no other Liens (except as permitted by Section 10.01)); or
11.08    Subsidiaries Guaranty
If the Subsidiaries Guaranty or any provision thereof shall cease to be in full
force or effect as to any Guarantor (other than any Guarantor otherwise
qualifying as an Excluded Subsidiary, whether or not so designated), or any
Guarantor or any Person acting for or on behalf of such Guarantor shall deny or
disaffirm in writing such Guarantor’s obligations under the Subsidiaries
Guaranty or any Guarantor (other than any Guarantor otherwise qualifying as an
Excluded Subsidiary, whether or not so designated) shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Subsidiaries Guaranty; or
11.09    Judgments
One or more judgments or decrees shall be entered against the Lead Borrower or
any Restricted Subsidiary (other than any Immaterial Subsidiary) of Lead
Borrower involving in the aggregate for the Lead Borrower and its Restricted
Subsidiaries (other than any Immaterial Subsidiary) a liability or liabilities
(not paid or fully covered by a reputable and solvent insurance company with
respect to judgments for the payment of money) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending
112
        

--------------------------------------------------------------------------------



appeal for any period of 60 consecutive days, and the aggregate amount of all
such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount; or
11.10    Change of Control. A Change of Control shall occur;
then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Lead Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Term
Loans and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; and (iv) enforce
the Subsidiaries Guaranty.
Section 12.    The Administrative Agent
12.01    Appointment and Authorization
(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” and
“security trustee” under the Credit Documents, and each of the Lenders
(including in its capacity as a potential Guaranteed Creditor under a Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” or “security trustee” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 12.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 12 and Section 13 (including
Section 13.01, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” or “security trustee” under the Credit Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.
(c)    The Administrative Agent shall also act as the “collateral agent” and
“security trustee” under the Credit Documents, and each of the Lenders
(including in its capacity as a potential Guaranteed Creditor under a Designated
Interest Rate Protection Agreement) hereby authorizes the Administrative Agent
to enter into the ABL
113
        

--------------------------------------------------------------------------------



Intercreditor Agreements, any First Lien/Second Lien Intercreditor Agreement,
any Additional Intercreditor Agreement, any Pari Passu Intercreditor Agreement
and any other intercreditor agreement or arrangement permitted under this
Agreement and any such intercreditor agreement shall be being binding upon the
Lenders.
12.02    Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 12 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
12.03    Exculpatory Provisions
The Administrative Agent or the Lead Arrangers, as applicable, shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent or the Lead Arrangers, as applicable:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;
(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent or the Lead Arrangers or any of their respective Related
Parties in any capacity, except for notices, reports and other documents
expressly required herein to be furnished to the Lenders by the Administrative
Agent or the Lead Arrangers, as applicable;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11 and 13.12) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Lead Borrower or a Lender; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
114
        

--------------------------------------------------------------------------------



12.04    Reliance by Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Term Loan, that by
its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Lead Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
12.05    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Lead Arrangers
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.
12.06    Non-reliance on the Administrative Agent, the Lead Arrangers and Other
Lenders
Each Lender expressly acknowledges that none of the Administrative Agent or the
Lead Arrangers, and that no act by the Administrative Agent or the Lead
Arrangers hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Credit Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Lead Arrangers to any Lender as to any matter,
including whether the Administrative Agent or the Lead Arrangers have disclosed
material information in their (or their Related Parties’) possession. Each
Lender represents to the Administrative Agent and the Lead Arrangers that it
has, independently and without reliance upon the Administrative Agent or the
Lead Arrangers or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries, and all applicable bank or other
regulatory laws, statutes, regulations or orders relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Lead Borrower hereunder. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or the Lead Arrangers or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Credit Parties. Each Lender represents and
warrants that (i) the Credit Documents set forth the terms of a commercial
lending facility and (ii) it is engaged in making, acquiring or holding
commercial loans in the ordinary course and is entering into this Agreement as a
Lender for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender agrees not to assert a claim in
contravention of the foregoing. Each Lender represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.


12.07    Indemnification by the Lenders
115
        

--------------------------------------------------------------------------------



To the extent that the Lead Borrower for any reason fails to pay any amount
required under Section 13.01(a) to be paid by it to the Administrative Agent or
Collateral Agent (or any sub-agent of either of them), or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent or Collateral Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (based on the amount of then
outstanding Term Loans held by each Lender or, if the Term Loans have been
repaid in full, based on the amount of outstanding Term Loans held by each
Lender immediately prior to such repayment in full) of (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or Collateral Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or Collateral Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 12.07 are subject to the provisions of Section 5.04.
12.08    Rights as a Lender
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Lead Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
12.09    Administrative Agent May File Proofs of Claim; Credit Bidding
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Lead
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01 and 13.01) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
116
        

--------------------------------------------------------------------------------



The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of
this Agreement, and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.
12.10    Resignation of the Agents
The Administrative Agent may at any time give notice of its resignation
(including as Collateral Agent) to the Lenders and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the Lead Borrower’s consent (other than during the existence of an
Event of Default under Section 11.01 or 11.05), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders (and consented to by the Lead Borrower, to
the extent so required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, with the Lead Borrower’s consent (other
than during the existence of an Event of Default under Section 11.01 or 11.05),
on behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment within such period, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security solely for purposes of maintaining the
Secured Creditors’ security interest thereon until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders (with the consent of the Lead Borrower, to the extent so
required) appoint a successor Administrative Agent as provided for above in this
Section 12.10. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 12.10). After the retiring Administrative Agent’s resignation hereunder
117
        

--------------------------------------------------------------------------------



and under the other Credit Documents, the provisions of this Section 12 and
Section 13.01 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
12.11    Collateral Matters and Guaranty Matters
Each of the Lenders (including in its capacity as a potential Guaranteed
Creditor under a Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement) irrevocably authorize the Administrative Agent, at
its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Designated
Interest Rate Protection Agreements and Designated Treasury Services
Agreements), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Credit Document to a Person that
is not a Credit Party, (iii) that constitutes Excluded Collateral, (iv) if the
property subject to such Lien is owned by a Subsidiary Guarantor, subject to
Section 13.12, upon release of such Subsidiary Guarantor from its obligations
under the Subsidiaries Guaranty pursuant to clause (b) below, (v) if approved,
authorized or ratified in writing in accordance with Section 13.12 or (vi) with
respect to any Securitization Asset that is sold or pledged pursuant to a
Permitted Securitization Financing;
(b)    to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder;
and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 10.01(iv), 10.01(vi), 10.01(vii),
10.01(xiv), and 10.01(xxx) (in the case of clause (ii)) or any other Lien that
is permitted by Section 10.01 to be senior to the Lien securing the Obligations
or to release any Lien securing the Obligations upon the incurrence of any Lien
permitted by Section 10.01 with respect to specified assets if the Lien securing
the Obligations is not allowed by the documentation creating such Lien or
related documentation.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiaries Guaranty pursuant to
this Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiaries Guaranty, in each case in accordance with the terms of the
Credit Documents and this Section 12.11.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
12.12    Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements
No Guaranteed Creditor that obtains the benefits of Section 11, the Subsidiaries
Guaranty or any Collateral by virtue of the provisions hereof or of the
Subsidiaries Guaranty or any Security Document shall have any right to
118
        

--------------------------------------------------------------------------------



notice of any action or to consent to, direct or object to any action hereunder
or under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Credit Documents. Notwithstanding any other provision of this Section 12.12
to the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Guaranteed Creditor.
12.13    Withholding Taxes
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrowers pursuant to Section 5.04
and without limiting or expanding the obligation of the Borrowers to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Taxes
or otherwise, together with all expenses incurred, including legal expenses and
any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.
12.14    Certain ERISA Matters
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Credit Party, that
at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
119
        

--------------------------------------------------------------------------------



in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto).
Section 13.    Miscellaneous


13.01    Payment of Expenses, etc
(a)    The Credit Parties hereby jointly and severally agree to: (i) if the
Closing Date occurs, pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (including, without limitation, the reasonable fees and
disbursements of one primary counsel to all Agents and Lenders and, if
reasonably necessary, one local counsel in any relevant jurisdiction and, in the
case of an actual or perceived conflict of interest where the Indemnified Person
(as defined below) affected by such conflict informs the Lead Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnified Person but excluding, other than as indicated under
Section 13.01(a)(ii), Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein, the administration
hereof and thereof and any amendment, waiver or consent relating hereto or
thereto (whether or not effective), of the Agents in connection with their
syndication efforts with respect to this Agreement and of the Agents and each
Lender in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (which shall be limited to one primary
counsel to all Agents and Lenders to be retained by the Agent and, if reasonably
necessary, one local counsel in any relevant jurisdiction and, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict informs the Lead Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Person); (ii) pay and hold each Agent and each Lender harmless from
and against any and all Other Taxes with respect to the foregoing matters and
save each Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Agent, such Lender or the Lead Arranger) to
pay such Other Taxes; and (iii) indemnify each Agent and each Lender and their
respective Affiliates, and the officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) (but excluding Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
120
        

--------------------------------------------------------------------------------



disbursements arising from a non-Tax claim) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Term Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the Environment relating in any way to any
Real Property owned, leased or operated, at any time, by the Lead Borrower or
any of its Subsidiaries; the generation, storage, transportation, handling,
Release or threat of Release of Hazardous Materials by the Lead Borrower or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
the Lead Borrower or any of its Subsidiaries; the non-compliance by the Lead
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property; or any
Environmental Claim asserted against the Lead Borrower, any of its Subsidiaries
or relating in any way to any Real Property at any time owned, leased or
operated by the Lead Borrower or any of its Subsidiaries, including, in each
case, without limitation, the reasonable fees and disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnified Person (but excluding in each case any losses, liabilities, claims,
damages or expenses (i) to the extent incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnified
Person, any Affiliate of such Indemnified Person or any of their respective
directors, officers, employees, representatives, agents, Affiliates, trustees or
investment advisors, (ii) to the extent incurred by reason of any material
breach of the obligations of such Indemnified Person under this Agreement or the
other Credit Documents (in the case of each of preceding clauses (i) and (ii),
as determined by a court of competent jurisdiction in a final and non-appealable
decision) or (iii) that do not involve or arise from an act or omission by any
Borrower or the Guarantors or any of their respective affiliates and is brought
by an Indemnified Person (other than claims against any Agent in its capacity as
such or in its fulfilling such role). To the extent that the undertaking to
indemnify, pay or hold harmless any Agent or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
(b)    No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby.
13.02    Right of Setoff
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of the Lead Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this
121
        

--------------------------------------------------------------------------------



Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.
13.03    Notices
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o PAE Holding Corporation, c/o Platinum Equity, LLC,
360 North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal Department,
Telecopier No.: (310) 712-1863; if to any Lender, at its address specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Lead Borrower); and if to the Administrative Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Lead Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
and the Lead Borrower shall not be effective until received by the
Administrative Agent or the Lead Borrower, as the case may be.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Lead Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, the Subsidiary Guarantors, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s, any Credit Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet.
13.04    Benefit of Agreement; Assignments; Participations, etc.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided, further, that, although any Lender may transfer, assign
or grant participation in its rights or obligations hereunder, such Lender shall
remain a “Lender” for all purposes hereunder (and may not transfer or assign all
or any portion of its Commitments hereunder except as provided in Sections 2.13
and 13.04(b)) and the transferee, assignee or participant, as the case may be,
shall not constitute a “Lender” hereunder and, provided, further, that no Lender
shall transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would:
122
        

--------------------------------------------------------------------------------



(i)    extend the final scheduled maturity of any Term Loan or Note in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof or increases in the size of the Commitments, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory repayment of any Term Loan shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Term Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof),
(ii)    consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement,
(iii)    modify any of the voting percentages set forth in Section 13.12 or the
underlying definitions,
(iv)    except as otherwise expressly provided in the Security Documents,
release all or substantially all of the Collateral under all the Security
Documents supporting the Term Loans in which such participant is participating;
or
(v)    except as otherwise provided in the Credit Documents, release all or
substantially all of the value of the Subsidiaries Guaranty supporting the Loans
in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto).
Each Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the limitations and requirements of such
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment; provided, however, that a participant shall not be
entitled to receive any greater payment under Section 2.10 or Section 5.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such participant except to the extent such entitlement to
a greater payment results from a change in law after the sale of the
participation takes place. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and interest amounts) of each participant’s interest in the Term Loans
or other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Term Loan,
or its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Term
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitments
and related rights or outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to
(i)    (A) its parent company and/or any affiliate of such Lender which is at
least 50% owned by such Lender or its parent company or (B) to one or more other
Lenders or any affiliate of any such other Lender which is at least 50% owned by
such other Lender or its parent company (provided that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an affiliate of such other Lender for the purposes of this subclause
(x)(i)(B)); provided that no such assignment may be made to any such Person that
is, or would at such time constitute, a Defaulting Lender, or
123
        

--------------------------------------------------------------------------------



(ii)    in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor;
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
(or such lesser amount as may be agreed to by the Administrative Agent and, so
long as no Event of Default then exists under Section 11.01 or 11.05, the Lead
Borrower, which consent shall not be unreasonably withheld or delayed) in the
aggregate for the assigning Lender or assigning Lenders, of such Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement
(which Assignment and Assumption Agreement shall contain an acknowledgement and
agreement by the respective assignee that, as a Lender, it shall be subject to,
and bound by the terms of the ABL Intercreditor Agreement and any First
Lien/Second Lien Intercreditor Agreement), provided that
    (i) at such time, Schedule 2.01 shall be deemed modified to reflect the
Commitments and/or outstanding Term Loans or Delayed Draw Term Loans, as the
case may be, of such new Lender and of the existing Lenders,
    (ii) upon the surrender of the relevant Notes by the assigning Lender (or,
upon such assigning Lender’s indemnifying the Borrowers for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrowers’ expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Term Loans, as the case may be,
    (iii) the consent of the (A) Administrative Agent and (B) so long as no
Event of Default then exists under Section 11.01 or 11.05, the consent of the
Lead Borrower shall (in either case) be required in connection with any such
assignment pursuant to clause (y) above (which consent, in the case of each of
clauses (A) and (B), shall not be unreasonably withheld or delayed); provided
that the Lead Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof,
    (iv) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500; and
    (v) no such transfer or assignment shall be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15.
To the extent of any assignment pursuant to this Section 13.04(b), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and outstanding Term Loans. At the time of each assignment
pursuant to this Section 13.04(b) to a Person that is not already a Lender
hereunder, such assignee shall provide to the Administrative Agent and the
Borrowers such Tax forms as are required to be provided under clauses (b) and
(c) of Section 5.04 and shall deliver to the Administrative Agent an
Administrative Questionnaire. To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10 or 5.04 from those being charged by
the assigning Lender prior to such assignment, then the Lead Borrower shall not
be obligated to pay such increased costs (although the Borrowers, in accordance
with and pursuant to the other provisions of this Agreement, shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective assignment).
(c)    The Borrowers shall also be entitled to purchase (from Lenders)
outstanding principal of Term Loans in accordance with the provisions of
Sections 2.19 and 2.20, which purchases shall be evidenced by
124
        

--------------------------------------------------------------------------------



assignments (in form reasonably satisfactory to the Administrative Agent) from
the applicable Lender to the Lead Borrower. No such transfer or assignment shall
be effective until recorded by the Administrative Agent (in a manner consistent
with the following sentence) on the Register pursuant to Section 13.15. All Term
Loans purchased pursuant to Section 2.19 and 2.20 shall be immediately and
automatically cancelled and retired, and the Lead Borrower shall in no event
become a Lender hereunder. To the extent of any assignment to a Borrower as
described in this clause (c), the assigning Lender shall be relieved of its
obligations hereunder with respect to the assigned Term Loans.
(d)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Term Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrowers), any Lender which is a fund may pledge
all or any portion of its Term Loans and Notes to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
(e)    Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.
(f)    If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption Agreement, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
The Administrative Agent shall have the right, and the Lead Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Lead Borrower and any updates thereto. The Borrower hereby agrees that any
such requesting Lender may share the Disqualified Lenders with any potential
assignee, transferee or participant. Notwithstanding the foregoing, each Credit
Party and the Lenders acknowledges and agrees that the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified Lender
13.05    No Waiver; Remedies Cumulative
No failure or delay on the part of the Administrative Agent, the Collateral
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrowers
or any other Credit Party and the Administrative Agent, the Collateral Agent or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right,
125
        

--------------------------------------------------------------------------------



power or privilege hereunder or thereunder. The rights, powers and remedies
herein or in any other Credit Document expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Administrative Agent, the
Collateral Agent or any Lender would otherwise have. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent, the Collateral Agent or any
Lender to any other or further action in any circumstances without notice or
demand.
13.06    Payments Pro Rata
(a)    The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Term Loans or Fees, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.
13.07    Calculations; Computations
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of Excess Cash Flow and the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Section 9.14, shall utilize U.S. GAAP and policies in conformity with those
used to prepare the audited financial statements of the Lead Borrower referred
to in Section 8.05(a)(i) for the fiscal year of the Lead Borrower ended December
31, 2019 and, (ii) to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if the Lead Borrower
notifies the Administrative Agent that the Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
the Lead Borrower that the Required Lenders wish to amend any leverage test or
any financial definition used therein for such purpose), then the Lead Borrower
and the Administrative Agent shall negotiate in good faith to amend such
leverage test or the definitions used therein (subject to the approval of the
Required Lenders) to preserve the original intent thereof in light of such
changes in U.S. GAAP; provided, further that all determinations made pursuant to
any applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, all terms of an accounting
or
126
        

--------------------------------------------------------------------------------



financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to Statement
of Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect).
(b)    All computations of interest (other than interest based on the Prime
Rate) and other Fees hereunder shall be made on the basis of a year of 360 days
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or Fees are payable. All
computations of interest based determined by reference to the Prime Rate shall
be based on a 365-day or 366-day year, as the case may be.
(c)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).
13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN
THE CASE OF ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT
COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
127
        

--------------------------------------------------------------------------------



FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
13.09    Electronic Signatures; Counterparts
This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. Each of the Credit Party agrees that any Electronic
Signature on or associated with any Communication shall be valid and binding on
such Credit Party to the same extent as a manual, original signature, and that
any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of such Credit Party enforceable against
such in accordance with the terms thereof to the same extent as if a manually
executed original signature was delivered.
Any Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. A set of counterparts executed
by all the parties hereto shall be lodged with the Lead Borrower and the
Administrative Agent. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Lenders of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of the Lenders may, at its option, create one or more copies of
any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of the such
Person’s business, and destroy the original paper document. All Communications
in the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record. Notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of Credit Party
without further verification and (b) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by such
manually executed counterpart. For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.
13.10    [Reserved]
13.11    Headings Descriptive
The headings of the several Sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
13.12    Amendment or Waiver; etc.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (in respect of any waiver,
amendment or modification of any condition to borrowing of Delayed Draw Term
Loans set forth in Section 7 after the Closing
128
        

--------------------------------------------------------------------------------



Date, the Required Delayed Draw Term Lenders voting as a single Tranche, rather
than the Required Lenders), (although additional parties may be added to (and
annexes may be modified to reflect such additions) the Subsidiaries Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall:
(i)    without the prior written consent of each Lender directly and adversely
affected thereby, (A) extend the final scheduled maturity of any Term Loan or
Note, or reduce the rate or extend the time of payment of interest or Fees
thereon; except (x) in connection with applicability of any post-default
increase in interest rates and (y) extensions expressly permitted by Section
2.14, reduce or forgive the principal amount thereof, or (B) reduce the amount
of or extend the date of, any Scheduled Repayment (except that, if additional
Term Loans are made pursuant to a given Tranche, the Scheduled Repayments of
such Tranche may be increased on a proportionate basis without the consent
otherwise required by this clause (B)),
(ii)    except as otherwise expressly provided in the Security Documents,
release all or substantially all of the Collateral under all the Security
Documents without the prior written consent of each Lender,
(iii)    except as otherwise provided in the Credit Documents, releases all or
substantially all of the value of the Subsidiaries Guaranty without the prior
written consent of each Lender,
(iv)    amend, modify or waive any provision of this Section 13.12(a) or Section
13.06 (except for technical amendments with respect to additional extensions of
credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Initial Term Loans
on the Closing Date), in each case, without the prior written consent of each
Lender directly and adversely affected thereby,
(v)    reduce the percentage specified in the definition of Required Lenders
without the prior written consent of each Lender (it being understood that, with
the prior written consent of the Required Lenders, additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders, as applicable, on substantially the same basis as the
extensions of Initial Term Loans are included on the Closing Date),
(vi)    reduce the percentage specified in the definition of Required Delayed
Draw Term Lenders without the prior written consent of each Required Delayed
Draw Term Lenders,
(vii)    consent to the assignment or transfer by the any Borrower of any of its
rights and obligations under this Agreement without the consent of each Lender
or (vii) amend Section 2.14 the effect of which is to extend the maturity of any
Term Loan without the prior written consent of each Lender directly and
adversely affected thereby, and
(viii)    subordinate (in right of security) the Liens securing the Obligations
to other secured Indebtedness of the Credit Parties (except Liens permitted by
Section 10.01(iv)(x) or Section 10.01(vi)) or subordinate (in right of payment)
the Obligations to other senior Indebtedness of the Credit Parties, in each case
without the prior written consent of each Lender;
provided, further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of such Agent, (3)
without the consent
129
        

--------------------------------------------------------------------------------



of Collateral Agent, amend, modify or waive any provision relating to the rights
or obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement as in effect on the
Closing Date, without the consent of the Majority Lenders of each Tranche which
is being allocated a lesser prepayment, repayment or commitment reduction, alter
the required application of any prepayments or repayments (or commitment
reduction), as between the various Tranches, pursuant to Section 5.01 or 5.02
(although (x) the Required Lenders may waive, in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (y) any
conversion of any Tranche of Term Loans into another Tranche of Term Loans
hereunder in like principal amount and any other conversion of any Tranche of
Term Loans into Extended Term Loans pursuant to an Extension Amendment shall not
be considered a “prepayment” or “repayment” for purposes of this clause (4)), or
(5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Term Loans and
Commitments are included on the Closing Date); and provided further that only
the consent the Administrative Agent shall be necessary for amendments described
in clause (y) of the second proviso contained in clause (vi) of the definition
of “Permitted Junior Loans.”
(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Term Loans of each Tranche of
such Lender in accordance with Section 5.01(b), provided that, unless the
Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided, further, that in any event the Lead Borrower shall not have the right
to replace a Lender, terminate its Commitments or repay its Term Loans solely as
a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.12(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Incremental Term
Loan Lender may, in accordance with the provisions of Section 2.15 enter into an
Incremental Term Loan Commitment Agreement, provided that after the execution
and delivery by the Borrowers, the Administrative Agent and each such
Incremental Term Loan Lender of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan Commitment Agreement, may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.
(d)    Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, this Agreement may be amended (or amended and restated) (i) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrowers, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrowers and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.
(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
130
        

--------------------------------------------------------------------------------



(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders, the
Required Delayed Draw Term Lenders or all of the Lenders, as required, have
approved any such amendment, waiver or consent (and the definitions of “Majority
Lenders”, Required Lenders” and “Required Delayed Draw Term Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.
(g)    Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
13.13    Survival
All indemnities set forth herein including, without limitation, in Sections
2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Obligations.
13.14    Domicile of Term Loans
Each Lender may transfer and carry its Term Loans at, to or for the account of
any office, Subsidiary or Affiliate of such Lender. Notwithstanding anything to
the contrary contained herein, to the extent that a transfer of Term Loans
pursuant to this Section 13.14 would, at the time of such transfer, result in
increased costs under Section 2.10, 2.11 or 5.04 from those being charged by the
respective Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).
13.15    Register
The Borrowers hereby designate the Administrative Agent to serve as their agent,
solely for purposes of this Section 13.15, to maintain a register (the
“Register”) on which it will record the Commitments from time to time of each of
the Lenders, the Term Loans made by each of the Lenders and the stated interest
on, and each repayment in respect of the principal amount of, the Term Loans of
each Lender. Each Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent manifest error for such purposes),
notwithstanding notice to the contrary. With respect to any Lender, the transfer
of the Commitments of, and the principal (and interest) amounts of the Term
Loans owing to, such Lender and the rights to the principal of, and interest on,
any Term Loan made pursuant to such Commitments shall not be effective until
such transfer is recorded on the Register maintained by the Administrative Agent
with respect to ownership of such Commitments and Term Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and Term Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Term Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption
131
        

--------------------------------------------------------------------------------



Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Term Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Term Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The registration of any
provision of Incremental Term Loan Commitments pursuant to Section 2.15, shall
be recorded by the Administrative Agent on the Register only upon the acceptance
of the Administrative Agent of a properly executed and delivered Incremental
Term Loan Commitment Agreement. Coincident with the delivery of such Incremental
Term Loan Commitment Agreement for acceptance and registration of the provision
of an Incremental Term Loan Commitment, as the case may be, or as soon
thereafter as practicable, to the extent requested by such Incremental Term Loan
Lenders, Term Notes shall be issued, at the Lead Borrower’ expense, to such
Incremental Term Loan Lenders, to be in conformity with Section 2.05 (with
appropriate modification) to the extent needed to reflect the Incremental Term
Loan Commitments, and outstanding Incremental Term Loans made by such
Incremental Term Loan Lender.
13.16    Confidentiality
(a)    Subject to the provisions of clause (b) of this Section 13.16, each
Agent, Lead Arranger and Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of the Lead
Borrower (other than to its affiliates and its and their respective directors,
officers, employees, auditors, advisors or counsel or to another Lender if such
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender (or language substantially similar to this Section
13.16(a)) any information with respect to any Borrower or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by such Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 13.16 (or language substantially similar to this Section 13.16(a)),
(vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Commitments or any interest therein by such Lender and (viii) has
become available to any Agent, the Lead Arranger, any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than any
Borrower or any Subsidiary thereof, and which source is not known by such Person
to be subject to a confidentiality restriction in respect thereof in favor of
each Borrower or any Affiliate of such Borrower, provided that such prospective
transferee, pledge or participant agrees to be bound by the confidentiality
provisions contained in this Section 13.16 (or language substantially similar to
this Section 13.16(a)); provided, further, that, to the extent permitted
pursuant to any applicable law, order, regulation or ruling, and other than in
connection with credit and other bank examinations conducted in the ordinary
course with respect to such Lender, in the case of any disclosure pursuant to
the foregoing clauses (ii), (iii) or (iv), such Lender will use its commercially
reasonable efforts to notify the Lead Borrower in advance of such disclosure so
as to afford each Borrower the opportunity to protect the confidentiality of the
information proposed to be so disclosed.
(b)    The Borrowers hereby acknowledge and agree that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to the Lead Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Lead Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.
13.17    USA Patriot Act Notice
132
        

--------------------------------------------------------------------------------



Each Lender hereby notifies the Lead Borrower that pursuant to the requirements
of the USA PATRIOT Act Title III of Pub. 107-56 (signed into law October 26,
2001 and amended on March 9, 2009) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Borrower and each
Subsidiary Guarantor, which information includes the name of each Credit Party
and other information that will allow such Lender to identify the Credit Party
in accordance with the Patriot Act, and each Credit Party agrees to provide such
information from time to time to any Lender.
13.18    Joint and Several Liability
Each Borrower is jointly and severally liable for the Obligations as a primary
obligor in respect thereof. The Obligations of each Borrower are independent of
the Obligations of each other Borrower, and a separate action or actions may be
brought and prosecuted against any Borrower to enforce this Agreement,
irrespective of whether any action has been brought against any other Borrower
or whether any other Borrower is joined in any such action.
13.19    Waiver of Sovereign Immunity
Each of the Credit Parties, in respect of itself, its Subsidiaries, its process
agents, and its properties and revenues, hereby irrevocably agrees that, to the
extent that the Borrowers, their respective Subsidiaries or any of their
properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings,
whether in the United States or elsewhere, to enforce or collect upon the Term
Loans or any Credit Document or any other liability or obligation of the
Borrowers or any of their respective Subsidiaries related to or arising from the
transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrowers, for
themselves and on behalf of their respective Subsidiaries, hereby expressly
waive, to the fullest extent permissible under applicable law, any such
immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, the Borrowers further agree that the waivers set
forth in this Section 13.19 shall have the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States and are intended
to be irrevocable for purposes of such Act.
13.20    Lead Borrower
Each Borrower hereby designates Existing Lead Borrower and the Closing Date Lead
Borrower, as applicable, in its capacity as the Lead Borrower, to act as its
agent hereunder. The Lead Borrower may act as agent on behalf of each Borrower
for purposes of delivering Notices of Borrowing, and notices of
conversion/continuation or similar notices, giving instructions with respect to
the disbursement of the proceeds of Loans, selecting interest rate options,
giving and receiving all other notices and consents hereunder or under any of
the other Credit Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or the Borrowers under the
Credit Documents.  The Lead Borrower hereby accepts such appointment.  Each
Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by the Lead Borrower
shall be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.
13.21    INTERCREDITOR AGREEMENT
(a)    EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE ABL INTERCREDITOR AGREEMENT,
WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE
TAKING OF CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.
133
        

--------------------------------------------------------------------------------



(b)    THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT. REFERENCE MUST
BE MADE TO THE ABL INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE ABL INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF,
AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO
THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE ABL
INTERCREDITOR AGREEMENT. COPIES OF THE ABL INTERCREDITOR AGREEMENT MAY BE
OBTAINED FROM THE ADMINISTRATIVE AGENT.
(c)    THE ABL INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE
LENDERS (AND THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH THE
LEAD BORROWER OR ANY OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED
THEREIN, THE ABL INTERCREDITOR AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES
THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF.
13.22    Absence of Fiduciary Relationship
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, (i) none of the Lead Arrangers or any Lender shall,
solely by reason of this Agreement or any other Credit Document, have any
fiduciary, advisory or agency relationship or duty in respect of any Lender or
any other Person and (ii) the Lead Borrower hereby waive, to the fullest extent
permitted by law, any claims they may have against the Lead Arrangers or any
Lender for breach of fiduciary duty or alleged breach of fiduciary duty. Each
Agent, Lender and their Affiliates may have economic interests that conflict
with those of the Credit Parties, their stockholders and/or their affiliates. 


13.23    Electronic Execution of Assignments and Certain Other Documents
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other Notices of Borrowing,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
13.24    Entire Agreement
This Agreement and the other Credit Documents represent the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.
13.25    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
Solely to the extent an Affected Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be
134
        

--------------------------------------------------------------------------------



subject to the write-down and conversion powers of an the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
13.26    Acknowledgement Regarding any Supported QFCs
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 13.26, the following terms have the following
meanings:
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
135
        

--------------------------------------------------------------------------------



“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
[Signature pages follow.]


136
        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
PAE HOLDING CORPORATION,
as the Existing Lead Borrower


By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief Financial
                                                Officer                        Officer


PAE INCORPORATED,
as the Lead Borrower


By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief
Financial Officer                Financial Officer    






[Signature page to PAE A&R Credit Agreement(2020)]


--------------------------------------------------------------------------------



Pacific Architects and Engineers, LLC,
as a Subsidiary Borrower
By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief Financial
Officer                        Officer


PAE Justice Support,
as a Subsidiary Borrower
By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief
Financial Officer


PAE Pinnacle Holdings, LLC,
as a Guarantor
By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief
Financial Officer


Shay Intermediate Holding Corporation,
as a Guarantor
By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief
Financial Officer


Shay Intermediate Holding II Corporation,
as a Guarantor
By:    /s/ Charles Peiffer            
                        Name: Charles Peiffer
                        Title: Executive Vice President and Chief Financial
Officer                            Officer










DynCorp, LLC,
as a Guarantor
[Signature page to PAE A&R Credit Agreement (2020)]


--------------------------------------------------------------------------------



By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


Macfadden & Associates, Inc.,
as a Subsidiary Borrower
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


Pacific Operations Maintenance Company,
as a Subsidiary Borrower
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Applied Technologies International LLC,
as a Guarantor
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Applied Technologies LLC,
as a Subsidiary Borrower
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Aviation and Technical Services LLC,
as a Subsidiary Borrower
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


[Signature page to PAE A&R Credit Agreement (2020)]


--------------------------------------------------------------------------------





PAE Canada, Inc.,
as a Guarantor
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Design and Facility Management,
as a Subsidiary Borrower
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Government Services, Inc.,
as a Subsidiary Borrower
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE International,
as a Guarantor
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Training Services, LLC,
as a Guarantor
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer


PAE Worldwide Incorporated,
as a Guarantor
By:    /s/ Clinton Bickett            
                        Name: Clinton Bickett
                        Title: Vice President and Chief Financial Officer






[Signature page to PAE A&R Credit Agreement (2020)]


--------------------------------------------------------------------------------



PAE Labat-Anderson LLC,
as a Subsidiary Borrower
By:    /s/ Michael Fluehr            
                        Name: Michael Fluehr
                        Title: Vice President and Chief Financial Officer


PAE National Security Solutions LLC,
as a Subsidiary Borrower
By:    /s/ Michael Fluehr            
                        Name: Michael Fluehr
                        Title: Vice President and Chief Financial Officer


PAE Professional Services LLC,
as a Borrower
By:    /s/ Michael Fluehr            
                        Name: Michael Fluehr
                        Title: Vice President and Chief Financial Officer


FCI Federal, LLC,
as a Subsidiary Borrower
By:    /s/ Michael Fluehr            
                        Name: Michael Fluehr
                        Title: Vice President and Chief Financial Officer


PAE Shield Acquisition Company LLC,
as a Guarantor
By:    /s/ Michael Fluehr            
                        Name: Michael Fluehr
                        Title: Vice President and Chief Financial Officer
























[Signature page to PAE A&R Credit Agreement (2020)]


--------------------------------------------------------------------------------



PAE Shared Services LLC,
as a Guarantor
By:    /s/ Mark Monroe            
                        Name: Mark Monroe
                        Title: Treasurer


Africa Expeditionary Services LLC,
as a Guarantor
By:    /s/ Mark Monroe            
                        Name: Mark Monroe
                        Title: Treasure
BANK OF AMERICA, N.A.,
as Administrative Agent and a Lender
[Signature page to PAE A&R Credit Agreement (2020)]


--------------------------------------------------------------------------------



By:    /s/ David H. Strickert            
    Name: David H. Strickert
    Title: Managing Director






[Signature page to PAE A&R Credit Agreement (2020)]
